Exhibit 10.2

 

Execution Version

 

Loan Number: 1008459

 

EIGHTH AMENDMENT TO TERM LOAN AGREEMENT

 

THIS EIGHTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
June 24, 2020, is made by and between RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”), RLJ
LODGING TRUST, a Maryland real estate investment trust (the “Parent Guarantor”),
each of the undersigned Subsidiary Guarantors (as defined in the Amended Term
Loan Agreement (as defined below)), the Lenders party hereto (the “Lenders”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Parent Guarantor, the Administrative Agent and the
financial institutions initially a signatory to the Existing Term Loan Agreement
(as defined below) together with their successors and assigns under Section 13.6
of the Existing Term Loan Agreement have entered into that certain Term Loan
Agreement dated as of November 20, 2012, as amended by the First Amendment to
Term Loan Agreement, dated as of August 27, 2013, the Second Amendment to Term
Loan Agreement, dated as of June 1, 2015, the Third Amendment to Term Loan
Agreement, dated as of November 12, 2015, the Fourth Amendment to Term Loan
Agreement and First Amendment to Guaranty, dated as of April 22, 2016, the Fifth
Amendment to Term Loan Agreement, dated as of August 31, 2017, the Sixth
Amendment to Term Loan Agreement, dated as of January 25, 2018 and the Seventh
Amendment to Term Loan Agreement, dated as of December 18, 2019 (as the same may
be amended, restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing Term Loan Agreement”; capitalized terms used
herein and not defined herein have the meanings provided in the Amended Term
Loan Agreement (as defined below));

 

WHEREAS, the Borrower and the Parent Guarantor have requested that the
Administrative Agent and the Lenders amend certain terms and conditions of the
Existing Term Loan Agreement as described herein; and

 

WHEREAS, the Administrative Agent and the Lenders party to this Amendment (which
Lenders comprise the Requisite Lenders under the Existing Term Loan Agreement)
have agreed to so amend certain terms and conditions of the Existing Term Loan
Agreement and to make certain agreed upon modifications on the terms and
conditions set forth below in this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

1.            Amendments to Existing Term Loan Agreement. Effective as set forth
in Section 2 below, the Existing Term Loan Agreement (including the Exhibits
thereto and Schedule I thereto and new Schedule II thereto) is hereby amended as
set forth in the marked terms on Exhibit A-1 attached hereto (the “Amended Term
Loan Agreement”). In Exhibit A-1 hereto, deletions of text in the Amended Term
Loan Agreement are indicated by struck-through text, and insertions of text are
indicated by bold, double-underlined text. Exhibit A-2 attached hereto sets
forth a clean copy of the Amended Term Loan Agreement, after giving effect to
such amendments. As so amended, the Existing Term Loan Agreement shall continue
in full force and effect.

 



 

 

 

2.            Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction or waiver of the following conditions precedent:

 

(a)          The Administrative Agent shall have received:

 

(i)              counterparts of this Amendment duly executed and delivered by
the Borrower and the other Loan Parties, the Administrative Agent and the
Requisite Lenders;

 

(ii)             an opinion of Hogan Lovells LLP, counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and in form and substance reasonably satisfactory to the Administrative Agent;

 

(iii)            the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the date hereof by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to the Administrative
Agent pursuant to the Existing Term Loan Agreement has not been modified or
amended since the Seventh Amendment Effective Date and remains in full force and
effect, a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary Guarantor so stating
may be delivered in lieu of delivery of a current certified copy of such
document);

 

(iv)            a certificate of good standing (or certificate of similar
meaning) with respect to each of the Parent Guarantor and the Borrower issued as
of a date not earlier than fifteen (15) days prior to the date hereof by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(v)             a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver this Amendment;

 

(vi)            copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party of (A) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (except that, if any such document delivered to the Administrative Agent
pursuant to the Existing Term Loan Agreement has not been modified or amended
since the Seventh Amendment Effective Date and remains in full force and effect,
a certificate so stating may be delivered in lieu of delivery of another copy of
such document) and (B) all corporate, partnership, member or other necessary
action taken by such Loan Party to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;

 

2

 



 

(vii)            a certificate of a Responsible Officer of the Parent Guarantor
or the Borrower certifying as to the conditions set forth in Section 6.2.(a),
(b) and (d) of the Amended Term Loan Agreement on the date hereof and after
giving effect to this Amendment and the transactions contemplated hereby;

 

(viii)          all fees and other amounts due and payable on or prior to the
date hereof, including reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including fees and reasonable and documented
out-of-pocket expenses of counsel for the Administrative Agent) required to be
reimbursed or paid by the Borrower in connection with this Amendment; and

 

(ix)            a copy of a duly executed amendment to each of the Revolving
Credit Agreement and the Capital One Term Loan Agreement, consistent with the
amendments and other modifications contemplated hereby.

 

(b)          In the good faith and reasonable judgment of the Administrative
Agent:

 

(i)              there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries most recently delivered to the Administrative Agent and the
Lenders prior to the date hereof that has had or could reasonably be expected to
result in a Material Adverse Effect (which determination shall exclude any event
or circumstance resulting from the COVID-19 pandemic to the extent that such
event or circumstance has been disclosed in writing by the Borrower to
Administrative Agent or publicly, or in the public domain);

 

(ii)             no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under this Amendment and the Loan Documents to
which it is a party;

 



3

 

 

(iii)            the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

(iv)            the Borrower and each other Loan Party shall have provided
(i) all information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower.

 

The Administrative Agent shall notify in writing the Borrower and the Lenders of
the effectiveness of this Amendment, and such notice shall be conclusive and
binding.

 

3.            Representations and Warranties. The Borrower and the Parent
Guarantor each hereby certifies that: (a)  no Default or Event of Default exists
as of the date hereof or would exist immediately, in each case, after giving
effect to this Amendment; (b) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party are true and correct in all material respects (unless any
such representation and warranty is qualified by materiality, in which event
such representation and warranty is true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(unless any such representation and warranty is qualified by materiality, in
which event such representation and warranty was true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents; (c) no consent, approval,
order or authorization of, or registration or filing with, any third party
(other than any required filing with the SEC, which the Borrower agrees to file
in a timely manner or filings or recordations required in connection with the
perfection of any Lien on the Collateral in favor of the Administrative Agent)
is required in connection with the execution, delivery and carrying out of this
Amendment or, if required, has been obtained; and (d) this Amendment has been
duly authorized, executed and delivered so that it constitutes the legal, valid
and binding obligation of the Borrower and the Parent Guarantor, enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein and as may be limited by equitable principles
generally. The Borrower and the Parent Guarantor each confirms that the
Obligations remain outstanding without defense, set off, counterclaim, discount
or charge of any kind as of the date of this Amendment. Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any default or Event of Default under any Loan Document, or a waiver or
release of any of the Lenders’ or the Administrative Agent's rights and remedies
(all of which are hereby reserved).

 



4

 

 

4.            Intercreditor Agreement. The Administrative Agent is hereby
authorized by the Lenders to enter into a Collateral Agency and Intercreditor
Agreement dated as of the date hereof (the “Intercreditor Agreement”) with the
administrative agent under the Revolving Credit Agreement, the administrative
agent under the Capital One Term Loan Agreement, and the other “Credit Agreement
Representatives” from time to time party thereto, the Borrower, the Parent
Guarantor and the other “Grantors” from time to time party thereto. The terms
and provisions of the Intercreditor Agreement that refer to the “Secured
Parties” (as defined therein) shall be binding on all Secured Parties to the
same extent as if each Secured Party were a party thereto.

 

5.            Ratification. Without in any way establishing a course of dealing
by the Administrative Agent or any Lender, the Borrower, the Parent Guarantor
and each Subsidiary Guarantor each hereby reaffirms and confirms its obligations
under the Amended Term Loan Agreement, the Guaranty (solely with respect to the
Parent Guarantor and the Subsidiary Guarantors) and the other Loan Documents to
which it is a party and each and every such Loan Document executed by the
undersigned in connection with the Existing Term Loan Agreement remains in full
force and effect and is hereby reaffirmed, ratified and confirmed. This
Amendment is not intended to and shall not constitute a novation. All references
to the Existing Term Loan Agreement contained in the above-referenced documents
shall be a reference to the Amended Term Loan Agreement and as the same may from
time to time hereafter be amended, restated, supplemented or otherwise modified.

 

6.            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

7.            Counterparts. To facilitate execution, this Amendment and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto.

 

8.            Headings. The headings of this Amendment are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 



5

 

 

9.            Miscellaneous. This Amendment shall constitute a Loan Document
under the Amended Term Loan Agreement. This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this
Amendment or any application hereof is invalid, illegal, or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Amendment. Each of
the Borrower and the Parent Guarantor represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of the Administrative
Agent or its counsel in entering into this Amendment.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 



6

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers all as of the day and year
first above written.

 

  BORROWER:       RLJ LODGING TRUST, L.P.,
a Delaware limited partnership       By: RLJ Lodging Trust, a Maryland real
estate investment trust, its sole general partner         By: /s/ Leslie D. Hale
    Name: Leslie D. Hale     Title: President and Chief Executive Officer      
PARENT GUARANTOR:       RLJ LODGING TRUST,
a Maryland real estate investment trust       By: /s/ Leslie D. Hale     Name:
Leslie D. Hale     Title: President and Chief Executive Officer

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  SUBSIDIARY GUARANTORS:       RLJ III – C BUCKHEAD, INC.,
a Texas corporation       By: /s/ Leslie D. Hale     Name: Leslie D. Hale    
Title: President and Treasurer       RLJ III – EM WEST PALM BEACH, INC.,
a Texas corporation       By: /s/ Leslie D. Hale     Name: Leslie D. Hale    
Title: President and Treasurer       RLJ III – MH DENVER AIRPORT, INC.,
a Delaware corporation       By: /s/ Leslie D. Hale     Name: Leslie D. Hale    
Title: President and Treasurer       EACH OF THE SUBSIDIARY GUARANTORS LISTED ON
ANNEX I HERETO       By: RLJ LODGING TRUST, L.P., a Delaware limited
partnership, the direct or indirect holder of all controlling interests in such
Subsidiary Guarantor       By: RLJ LODGING TRUST, a Maryland real estate
investment trust, its sole general partner       By: /s/ Leslie D. Hale    
Name: Leslie D. Hale     Title: President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender       By: /s/ Mark F. Monahan     Name: Mark F. Monahan     Title: Senior
Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender       By:
/s/ William R. Lynch III     Name: William R. Lynch III     Title: Senior Vice
President

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  CAPITAL ONE, N.A., as Lender       By: /s/ Jessica W. Phillips     Name:
Jessica W. Phillips     Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  REGIONS BANK, as Lender       By: /s/ Ghi S. Gavin     Name: Ghi S. Gavin    
Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  BBVA USA, as a Lender       By: /s/ Don Byerly     Name:Don Byerly     Title:
Executive Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  RAYMOND JAMES BANK, N.A., as a Lender       By: /s/ Mark Specht     Name: Mark
Specht     Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  ROYAL BANK OF CANADA, as Lender       By: /s/ Jake Sigmund     Name: Jake
Sigmund     Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

  TRUIST BANK, f/k/a BRANCH BANKING AND TRUST COMPANY, as Lender       By: /s/
Karen Cadiente     Name: Karen Cadiente     Title: Assistant Vice President

 

[RLJ – Eighth Amendment to Term Loan Agreement]

 



 

 

 

ANNEX I

 

SUBSIDIARY GUARANTORS

 

    Subsidiary GuarantorS   1. RLJ C Charleston HD, LLC 2. RLJ C HOUSTON HUMBLE,
LP 3. RLJ C NY Upper Eastside, LLC 4. RLJ C PORTLAND DT, LLC 5. RLJ C WAIKIKI,
LLC 6. RLJ CABANA MIAMI BEACH, LLC 7. RLJ DBT KEY WEST, LLC 8. RLJ EM IRVINE, LP
9. RLJ EM Waltham, LLC 10. RLJ HGN Emeryville, LP 11. RLJ HP Fremont, LP 12. RLJ
HY ATLANTA MIDTOWN, LLC 13. RLJ HyH San Diego, LP 14. RLJ HyH San Jose, LP 15.
RLJ HyH San Ramon, LP 16. RLJ HyH Woodlands, LP 17. RLJ II – C HAMMOND, LLC 18.
RLJ II – C MIDWAY, LLC 19. RLJ II – C SUGARLAND, LP 20. RLJ II – F CHERRY CREEK,
LLC 21. RLJ II – F HAMMOND, LLC 22. RLJ II – F KEY WEST, LLC 23. RLJ II – F
MIDWAY, LLC 24. RLJ II – HA GARDEN CITY, LLC 25. RLJ II – HA MIDWAY, LLC 26. RLJ
II – HG MIDWAY, LLC 27. RLJ II - HOLX Midway, LLC 28. RLJ II – INDY CAPITOL
HOTELS, LLC 29. RLJ II – MH DENVER S, LLC 30. RLJ II – MH MIDWAY, LLC 31. RLJ II
– R FISHERS, LLC 32. RLJ II – R HAMMOND, LLC 33. RLJ II – R HOUSTON GALLERIA, LP

 



 

 

 

34. RLJ II – R LOUISVILLE DT KY, LLC 35. RLJ II – R MERRILLVILLE, LLC 36. RLJ II
– R SUGARLAND, LP 37. RLJ II – R WARRENVILLE, LLC 38. RLJ II – RH BOULDER, LLC
39. RLJ II – RH PLANTATION, LLC 40. RLJ II – S WESTMINSTER, LLC 41. RLJ II – SLE
MIDWAY, LLC 42. RLJ III – DBT Metropolitan Manhattan, LP 43. RLJ III – EM Fort
Myers, LLC 44. RLJ III – EM Tampa DT, LLC 45. RLJ III – HG New Orleans
Convention Center, LLC 46. RLJ III – HGN Hollywood, LP 47. RLJ III – HGN
Pittsburgh, LP 48. RLJ III – R National Harbor, LLC 49. RLJ III – St. Charles
Ave Hotel, LLC 50. RLJ R Atlanta Midtown, LLC 51. RLJ R HOUSTON HUMBLE, LP 52.
RLJ S Hillsboro, LLC 53. RLJ C San francisco, lp 54. rlj hp washington dc, llc
55. rlj s houston humble, lp 56. RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC 57.
RLJ EM IRVINE GENERAL PARTNER, LLC 58. RLJ HP FREMONT GENERAL PARTNER, LLC 59.
RLJ HYH SAN DIEGO GENERAL PARTNER, LLC 60. RLJ HYH SAN JOSE GENERAL PARTNER, LLC
61. RLJ HYH SAN RAMON GENERAL PARTNER, LLC 62. RLJ HYH WOODLANDS GENERAL
PARTNER, LLC 63. RLJ II – C SUGARLAND GENERAL PARTNER, LLC 64. RLJ II SENIOR
MEZZANINE BORROWER, LLC 65. RLJ II JUNIOR MEZZANINE BORROWER, LLC 66. RLJ II – R
HOUSTON GALLERIA GENERAL PARTNER, LLC 67. RLJ II – R SUGARLAND GENERAL PARTNER,
LLC 68. RLJ III – C BUCKHEAD PARENT, LLC 69. RLJ III – EM WEST PALM BEACH
PARENT, LLC 70. RLJ III – HGN HOLLYWOOD GENERAL PARTNER, LLC 71. RLJ R HOUSTON
HUMBLE GENERAL PARTNER, LLC 72. RLJ C SAN FRANCISCO GENERAL PARTNER, LLC 73. RLJ
S HOUSTON HUMBLE GENERAL PARTNER, LLC

 



 

 

 

74. RLJ III – DBT MET MEZZ BORROWER, LP 75. RLJ III – DBT METROPOLITAN MANHATTAN
GP, LLC 76. RLJ III – DBT MET MEZZ BORROWER GP, LLC 77. DBT MET HOTEL VENTURE,
LP 78. DBT MET HOTEL VENTURE GP, LLC 79. RLJ III – DBT MET HOTEL PARTNER, LLC
80. RLJ HGN EMERYVILLE GENERAL PARTNER, LLC 81. RLJ III – HGN PITTSBURGH GENERAL
PARTNER, LLC 82. RLJ II – CR AUSTIN DT, LP 83. RLJ II – CR AUSTIN DT GENERAL
PARTNER, LLC 84. RLJ III – HS WASHINGTON DC, LLC 85. RLJ R BETHESDA, LLC 86. RLJ
II – MH LOUISVILLE DT, LLC 87. RLJ III – MH DENVER AIRPORT PARENT, LLC

 



 

 

 

 

EXHIBIT A-2

 

Clean AMENDED TERM LOAN Agreement

 

See attached.

 



 

 

 



 

CONFORMED COPY THROUGH EIGHTH AMENDMENT TO TERM LOAN AGREEMENT, DATED JUNE 24,
2020

 

[tm2023450d1_ex10-2img001.jpg]Execution Version

 

TERM LOAN AGREEMENT

 

Dated as of November 20, 2012

 

by and among

 

RLJ LODGING TRUST, L.P.,
as Borrower,

 

RLJ LODGING TRUST,
as Parent Guarantor,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

 

CAPITAL ONE, N.A., and BBVA USA,
as Documentation Agents,

 

RAYMOND JAMES,
as Managing Agent,

 

and

 

WELLS FARGO SECURITIES LLC, PNC CAPITAL MARKETS LLC, CAPITAL ONE, NATIONAL
ASSOCIATION and BBVA USA,
as Joint Lead Arrangers and Joint Bookrunners

 

 



 

 

 

TABLE OF CONTENTS

 

Article I. Definitions 1       Section 1.1   Definitions 1   Section 1.2  
General; References to New York City Time 51   Section 1.3   Rates 53  
Section 1.4   Divisions 53   Section 1.5   Post Covenant Relief Period
Termination Date Calculations 53           Article II. LOAN Facility 54      
Section 2.1   Loan 54   Section 2.2   Intentionally Omitted 55   Section 2.3  
Intentionally Omitted 55   Section 2.4   Intentionally Omitted 55   Section 2.5
  Rates and Payment of Interest on the Loan 55   Section 2.6   Number of
Interest Periods 56   Section 2.7   Repayment of the Loan 56   Section 2.8  
Prepayments 56   Section 2.9   Continuation 60   Section 2.10   Conversion 61  
Section 2.11   Notes 61   Section 2.12   Intentionally Omitted 62   Section 2.13
  Intentionally Omitted 62   Section 2.14   Intentionally Omitted 62  
Section 2.15   Amount Limitations 62   Section 2.16   Increase in Commitments 62

 





-i-

 

 

 

  Section 2.17   Funds Transfer Disbursements 64           Article III.
Payments, Fees and Other General Provisions 64       Section 3.1   Payments 64  
Section 3.2   Pro Rata Treatment 65   Section 3.3   Sharing of Payments, Etc. 66
  Section 3.4   Several Obligations 66   Section 3.5   Fees 66   Section 3.6  
Computations 67   Section 3.7   Usury 67   Section 3.8   Statements of Account
67   Section 3.9   Defaulting Lenders 67   Section 3.10   Foreign Lenders; Taxes
68           Article IV. Borrowing Base Properties 73       Section 4.1  
Eligibility of Properties 73   Section 4.2   Intentionally Omitted 73  
Section 4.3   Removal of Properties 73           Article V. Yield Protection,
Etc. 74       Section 5.1   Additional Costs; Capital Adequacy 74   Section 5.2
  Suspension of LIBOR Loans 76   Section 5.3   Illegality 76   Section 5.4  
Compensation 77   Section 5.5   Treatment of Affected Loans 77   Section 5.6  
Affected Lenders 78   Section 5.7   Change of Lending Office 79   Section 5.8  
Assumptions Concerning Funding of LIBOR Loans 79           Article VI.
Conditions Precedent 79       Section 6.1   Initial Conditions Precedent 79  
Section 6.2   Additional Conditions Precedent to Loan 82   Section 6.3  
Conditions as Covenants 82           Article VII. Representations and Warranties
82       Section 7.1   Representations and Warranties 82   Section 7.2  
Survival of Representations and Warranties, Etc. 90           Article VIII.
Affirmative Covenants 90       Section 8.1   Preservation of Existence and
Similar Matters 90   Section 8.2   Compliance with Applicable Law 91  
Section 8.3   Maintenance of Property 91

 





-ii-

 

 

 

  Section 8.4   Conduct of Business 91   Section 8.5   Insurance 91  
Section 8.6   Payment of Taxes and Claims 92   Section 8.7   Books and Records;
Inspections 92   Section 8.8   Use of Proceeds 92   Section 8.9   Environmental
Matters 93   Section 8.10   Further Assurances 93   Section 8.11   Material
Contracts 93   Section 8.12   REIT Status 93   Section 8.13   Exchange Listing
93   Section 8.14   Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances 94   Section 8.15   Investment Grade Release; Collateral
Release Upon Termination of Collateral Period 96   Section 8.16   Covenant
Relief Pledged Collateral Period Requirements 98   Section 8.17   Compliance
with Anti-Corruption Laws and Sanctions 99           Article IX. Information 99
      Section 9.1   Quarterly Financial Statements 100   Section 9.2   Year End
Statements 100   Section 9.3   Compliance Certificates 100   Section 9.4   Other
Information 101   Section 9.5   Electronic Delivery of Certain Information 104  
Section 9.6   Public/Private Information 105   Section 9.7   Patriot Act Notice;
Compliance 105           Article X. Negative Covenants 105       Section 10.1  
Financial Covenants 106   Section 10.2   Restrictions on Liens, Negative
Pledges, Investments and Indebtedness 109   Section 10.3   Restrictions on
Intercompany Transfers 109   Section 10.4   Merger, Consolidation, Sales of
Assets and Other Arrangements 110   Section 10.5   Plans 111   Section 10.6  
Fiscal Year 111   Section 10.7   Modifications of Organizational Documents 111  
Section 10.8   Transactions with Affiliates 112   Section 10.9   Environmental
Matters 112   Section 10.10   Derivatives Contracts 112   Section 10.11   Use of
Proceeds 112   Section 10.12   Additional Covenants during Restriction Period
112   Section 10.13   Additional Covenant during Leverage Relief Period 117    
      Article XI. Default 117       Section 11.1   Events of Default 117

 



-iii-

 

 

  Section 11.2   Remedies Upon Event of Default 121   Section 11.3  
Intentionally Omitted 122   Section 11.4   Marshaling; Payments Set Aside 122  
Section 11.5   Allocation of Proceeds 123   Section 11.6   Intentionally Omitted
124   Section 11.7   Rescission of Acceleration by Requisite Lenders 124  
Section 11.8   Performance by Administrative Agent 124   Section 11.9   Rights
Cumulative 124           Article XII. The Administrative Agent 125      
Section 12.1   Appointment and Authorization 125   Section 12.2   Wells Fargo as
Lender 127   Section 12.3   Approvals of Lenders 127   Section 12.4   Notice of
Events of Default 128   Section 12.5   Administrative Agent’s Reliance 128  
Section 12.6   Indemnification of Administrative Agent 129   Section 12.7  
Lender Credit Decision, Etc. 129   Section 12.8   Successor Administrative Agent
130   Section 12.9   Titled Agents 131   Section 12.10   Specified Derivatives
Contracts 131   Section 12.11   Rates 132   Section 12.12   Additional ERISA
Matters 132           Article XIII. Miscellaneous 133       Section 13.1  
Notices 133   Section 13.2   Expenses 135   Section 13.3   Stamp and Intangible
Taxes 136   Section 13.4   Setoff 136   Section 13.5   Litigation; Jurisdiction;
Other Matters; Waivers 137   Section 13.6   Successors and Assigns 138  
Section 13.7   Amendments and Waivers 143   Section 13.8   Nonliability of
Administrative Agent and Lenders 146   Section 13.9   Confidentiality 147  
Section 13.10   Indemnification 148   Section 13.11   Termination; Survival 150
  Section 13.12   Severability of Provisions 150   Section 13.13   GOVERNING LAW
151   Section 13.14   Counterparts 151   Section 13.15   Obligations with
Respect to Loan Parties 151   Section 13.16   Independence of Covenants 151  
Section 13.17   Limitation of Liability 151   Section 13.18   Entire Agreement
152   Section 13.19   Construction 152   Section 13.20   Headings 152

 



-iv-

 

 

  Section 13.21   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 152   Section 13.22   Acknowledgement Regarding Any Supported QFCs
153

 

SCHEDULE I Lenders and Commitments SCHEDULE II Prepayment Waterfall SCHEDULE 1.1
List of Loan Parties and Non-Loan Party BB Property Subsidiaries SCHEDULE 1.2
Permitted Liens SCHEDULE 4.1 Initial Borrowing Base Properties SCHEDULE 7.1(b)
Ownership Structure SCHEDULE 7.1(f) Properties SCHEDULE 7.1(g) Indebtedness and
Guaranties SCHEDULE 7.1(h) Material Contracts SCHEDULE 7.1(i) Litigation
SCHEDULE 11.1(d) Certain Non-Recourse Indebtedness     EXHIBIT A Form of
Assignment and Assumption Agreement EXHIBIT B Form of Notice of Borrowing
EXHIBIT C Form of Notice of Continuation EXHIBIT D Form of Notice of Conversion
EXHIBIT E Form of Guaranty EXHIBIT F Form of Note EXHIBIT G Form of Disbursement
Instruction Agreement EXHIBIT H Form of Compliance Certificate EXHIBITS I-1 –
I-4 Forms of U.S. Tax Compliance Certificates EXHIBIT J Benchmark Replacement
Provisions EXHIBIT K Form of Liquidity Compliance Certificate

 



-v-

 









 

THIS TERM LOAN AGREEMENT as amended, supplemented or otherwise modified from
time to time, (this “Agreement”) dated as of November 20, 2012 by and among RLJ
LODGING TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (“Parent Guarantor”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 13.6. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”).

 

WHEREAS, the Lenders and Administrative Agent desire to make a $125,000,000 term
loan to Borrower subject to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Article I. Definitions

 

Section 1.1            Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accepting Lenders” has the meaning given that term in Section 13.7(d).

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition” means any acquisition, or any series of related acquisitions,
consummated on or after the Amendment No. 8 Effective Date, by which any Loan
Party or any of its Subsidiaries (a) acquires any business or all or
substantially all of the assets of any Person, or business unit, line of
business or division thereof, whether through purchase of assets, exchange,
issuance of stock or other equity or debt securities, merger, reorganization,
amalgamation, division or otherwise or (b) directly or indirectly acquires (in
one transaction or as the most recent transaction in a series of transactions)
at least a majority (in number of votes) of the securities of a corporation
which have ordinary voting power for the election of members of the board of
directors or the equivalent governing body (other than securities having such
power only by reason of the happening of a contingency) or a majority (by
percentage or voting power) of the outstanding ownership interests of a
partnership or limited liability company.

 

“Additional Costs” has the meaning given that term in Section 5.1(b).

 

“Additional Loan Advance” means an advance made by an Additional Lender pursuant
to Section 2.16(c). From and after the making of an Additional Loan Advance,
such Additional Loan Advance shall comprise a portion of the Loan.

 

“Additional Commitment” means the obligation of an Additional Lender to make an
Additional Loan Advance in accordance with Section 2.16(c).

 



 

 

 

“Additional Lender” means a Lender (whether a then existing Lender or a new
Lender) that agrees to make an Additional Loan Advance pursuant to Section 2.16.
From and after the making of its Additional Loan Advance, an Additional Lender
shall be a Lender for all purposes hereunder.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period minus (b) the sum of (i) FF&E Reserves for all Hotel Properties of the
Parent Guarantor and its Subsidiaries for such period and (ii) the Parent
Guarantor’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

(a)for each applicable Hotel Property base management fees shall equal the
greater of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the
actual base management fees paid under the applicable Management Agreement;

 

(b)for each applicable Hotel Property reserves for FF&E and capital items shall
equal four percent (4.0%) of Gross Operating Revenues; and

 

(c)for each applicable Hotel Property (other than a Hotel Property managed by
Marriott International, Inc., Hilton Worldwide Holdings, Inc., Hyatt Hotels
Corporation, InterContinental Hotels Group plc, Accor S.A., Wyndham Hotels and
Resorts or any of their respective Affiliates) royalty fees shall equal the
greater of (i) four percent (4.0%) of Gross Operating Revenues or (ii) the
actual royalty fees payable under the applicable Franchise Agreement.

 

For purposes of determining Adjusted NOI, (A) the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period shall
be included in the determination of Adjusted NOI and (ii) in the case of a Hotel
Property disposed of during the calculation period, the Net Operating Income
thereof for the entire period shall be excluded in the determination of Adjusted
NOI for such period and (B) solely for purposes of calculating Operating
Property Value, Adjusted NOI for any Hotel Property shall not be less than zero.

 

“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 



- 2 -

 

 

“Affected Lender” has the meaning given that term in Section 5.6.

 





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning given that term in the recitals hereto.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Amendment No. 7 Effective Date” means December 18, 2019.

 

“Amendment No. 8 Effective Date” means June 24, 2020.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means (i) at any time prior to the Investment Grade Pricing
Effective Date, and so long as the Leverage Relief Period is not then continuing
at any time on or after the Amendment No. 8 Effective Date, the Leverage-Based
Applicable Margin applicable thereto in effect at such time, (ii) at any time on
and after the Investment Grade Pricing Effective Date, and so long as the
Leverage Relief Period is not then continuing at any time on or after the
Amendment No. 8 Effective Date, the Ratings-Based Applicable Margin applicable
thereto in effect at such time, and (iii) at any time during the period
commencing on the Amendment No. 8 Effective Date and ending on the Leverage
Relief Period Termination Date, the Leverage Relief Period Applicable Margin.
Notwithstanding the foregoing, during the six-month period commencing on the
first day of the calendar month following the Borrower’s delivery of any
Compliance Certificate pursuant to Section 9.3 following the Leverage Relief
Period Termination Date reflecting that the Leverage Ratio exceeds 6.50 to 1.00
as of the end of the applicable four-quarter fiscal period, the Applicable
Margin then in effect shall be increased by 0.35% for each Level, even if the
actual Leverage Ratio drops below 6.50 to 1.00 during such six-month period.

 



- 3 -

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.



 

“Arrangers” means Wells Fargo Securities, LLC, PNC Capital Markets LLC, Capital
One, National Association and BBVA Compass Bank.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee (with the consent of any party whose consent is required by
Section 13.6), and the Administrative Agent, substantially in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any real or personal property (including any sale and leaseback
transaction, division, merger or disposition of Equity Interests), whether in a
single transaction or a series of related transactions, by any Loan Party or any
Subsidiary thereof.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means the Loan or a portion thereof bearing interest at a rate
based on the Base Rate.

 

“Benchmark Replacement” has the meaning given that term in Exhibit J.

 

“Benchmark Replacement Date” has the meaning given that term in Exhibit J.

 

“Benchmark Transition Event” has the meaning given that term in Exhibit J.

 



- 4 -

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.



 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrowed Money Recourse Debt” means, with respect to a Person, as of any date
of determination, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of other Persons of the type described in the preceding clauses
(a) and (b) which such Person has Guaranteed or is otherwise recourse to such
Person and (d) all obligations of other Persons of the type described in the
preceding clauses (a) and (b) secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations or other
payment obligation; provided, however, that Borrowed Money Recourse Debt shall
in any event exclude (i) Nonrecourse Indebtedness, including Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability, (ii) intercompany
Indebtedness between or among any of the Parent Guarantor, the Borrower and
their Subsidiaries, (iii) trade debt incurred in the ordinary course of
business, and (iv) Indebtedness of the type described in clauses
(b)(iii) through (h) of the definition of “Indebtedness”.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5(c).

 

“Borrowing Base Property” means an Eligible Property that is included in the
Unencumbered Pool pursuant to Section 4.1. Unless otherwise approved by the
Requisite Lenders, a Property shall cease to be a Borrowing Base Property if at
any time such Property shall cease to be an Eligible Property.



 



- 5 -

 

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, that certain Second Amendment to Term Loan
Agreement, dated as of November 12, 2015, that certain Third Amendment to Term
Loan Agreement and First Amendment to Guaranty, dated as of April 28, 2016, that
certain Fourth Amendment to Term Loan Agreement and Second Amendment to
Guaranty, dated as of August 31, 2017, that certain Fifth Amendment to Term Loan
Agreement, dated as of January 25, 2018, and that certain Sixth Amendment to
Term Loan Agreement and Third Amendment to Guaranty, dated as of December 18,
2019, and that certain Seventh Amendment to Term Loan Agreement, dated as of
June 24, 2020, by and among the Borrower, the Parent Guarantor, Capital One, as
administrative agent, and the lenders party thereto, as the same may be further
modified, amended or supplemented from time to time.

 

“Capitalization Rate” means 7.75%, provided, however that in the case of upscale
or above Hotel Properties in (i) the central business districts of Manhattan,
New York (including Doubletree Metropolitan, Courtyard New York Manhattan/Upper
East Side and The Knickerbocker), Washington, DC (including the Hyatt Place,
Homewood Suites and Fairfield Inn and Suites Hotel Properties existing on the
Amendment No. 7 Effective Date), Chicago, Illinois, Boston, Massachusetts, Los
Angeles, California, San Francisco, California, Miami, Florida, San Diego,
California, and Seattle, Washington and (ii) Key West, Florida, the
Capitalization Rate means 7.25%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.



 



- 6 -

 

 

“Collateral” has the meaning given that term in Section 8.14(c).

 

“Collateral Agent” means Wells Fargo Bank, National Association, as collateral
agent under the Covenant Relief Intercreditor Agreement.

 

“Collateral Documents” means, collectively, the Pledge Agreement, the Covenant
Relief Pledge Agreement, the Covenant Relief Intercreditor Agreement and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Guaranteed Obligations (which, for purposes of the Collateral Documents, may
include any such Collateral Documents that jointly secure the Guaranteed
Obligations and any Pari Passu Debt obligations, and any intercreditor
agreements contemplated by the definition of Pari Passu Debt), including,
without limitation, all other security agreements, pledge agreements, deeds of
trust, pledges, powers of attorney, consents, assignments, notices, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Parent Guarantor, the Borrower or any of their Subsidiaries and
delivered to the Administrative Agent to create, perfect or evidence Liens to
secure the Guaranteed Obligations (which, for purposes of the Collateral
Documents, may include any such Collateral Documents that jointly secure the
Guaranteed Obligations and any Pari Passu Debt obligations and any intercreditor
agreements contemplated by the definition of Pari Passu Debt).

 

“Collateral Period” means any period after the Covenant Relief Pledged
Collateral Release Date commencing on the occurrence of a Collateral Trigger
Date and ending on the Collateral Release Date subsequent to such Collateral
Trigger Date.

 

“Collateral Release” has the meaning given that term in Section 8.15(a).

 

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower delivers a
Release Certificate as required by Section 8.15.

 

“Collateral Trigger Date” means (a) any date after the Covenant Relief Pledged
Collateral Release Date on which the Borrower delivers a Compliance Certificate
pursuant to Section 9.3 which shows that the Leverage Ratio is greater than 6.50
to 1.00 as of the end of any two consecutive fiscal quarters of the Parent
Guarantor or (b) such later date as the Administrative Agent shall reasonably
determine.

 



- 7 -

 

 

“Commitment” means (a) as to any Lender party to this Agreement on the Effective
Date, the obligation of such Lender to advance a portion of the Loan to the
Borrower hereunder on the Effective Date in an aggregate principal amount equal
to the amount set forth opposite such Lender’s name on Schedule I hereto as such
Lender’s “Commitment”, and (b) as to any Additional Lender its obligation to
make the Additional Loan Advance pursuant to Section 2.16 in the amount of its
Additional Commitment.



 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the Outstanding Amount of the Loan (including any Additional
Loan Advances) held by such Lender to (b) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1 et seq.),
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan (other than a LIBOR Daily Loan) from one Interest Period to another
Interest Period pursuant to Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Covenant Relief Collateral” means 100% of the Equity Interests (other than
Covenant Relief Excluded Pledged Collateral) of any Pledged Subsidiary.

 

“Covenant Relief Excluded Pledged Collateral” means:

 

(a)            Equity Interests of any Subsidiary so long as the Revised
Unencumbered Asset Value attributable to Subsidiaries the Equity Interests of
which constitute Covenant Relief Excluded Pledged Collateral pursuant to this
clause (a) does not exceed 20% of the Revised Unencumbered Asset Value (or,
following the end of the Restriction Period, 20% of the Unencumbered Asset
Value) in the aggregate; and

 

(b)            the Equity Interests of any Subsidiary that either (x) are
subject to a Permitted Transfer Restriction of the type described in clause
(a) of the definition of “Permitted Transfer Restriction” for so long as and
solely to the extent that such Permitted Transfer Restriction prohibits the
grant of a Lien on such Equity Interests, or (y) are prohibited by Applicable
Law from being subject to a pledge agreement for the benefit of the Secured
Parties;



 



- 8 -

 

 

provided, however that:

 

(i)            with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b)(x) above, (A) the Borrower shall (1) in the
case of any such Equity Interests owned by the Borrower or Subsidiary Guarantor
as of the Amendment No. 8 Effective Date, provide a written request within
ten (10) days following the Post-Closing Delivery Date to the counterparty to
the applicable Permitted Transfer Restriction requesting such counterparty’s
consent to the Lien on such excluded Equity Interests in favor of the Collateral
Agent pursuant to the Covenant Relief Pledge Agreement, and (2) from and after
the Post-Closing Delivery Date, exercise commercially reasonable efforts to
obtain the consent of the counterparty to the applicable Permitted Transfer
Restriction to permit the grant of a Lien in favor of the Collateral Agent
pursuant to the Covenant Relief Pledge Agreement on such excluded Equity
Interests, and (B) unless otherwise prohibited pursuant to the terms of the
applicable Permitted Transfer Restriction, the Borrower shall, on or prior to
the Post-Closing Delivery Date, cause a parent entity that owns, directly or
indirectly, any Equity Interests in such Subsidiary to own directly 100% of such
excluded Equity Interests and pledge the Equity Interests of such parent entity
in accordance with the requirements of this Agreement;

 

(ii)            during the Covenant Relief Pledged Collateral Period, in no
event shall the Revised Unencumbered Asset Value attributable to Subsidiaries
the Equity Interests of which constitute Covenant Relief Excluded Pledged
Collateral pursuant to clause (b) above (but not including Subsidiaries with a
parent entity whose Equity Interests have been pledged as set forth in the
preceding clause (i)(B) above) exceed 15% of the Revised Unencumbered Asset
Value (or, following the end of the Restriction Period, 15% of the Unencumbered
Asset Value) in the aggregate; and

 

(iii)            notwithstanding anything to the contrary hereinabove contained
in clause (b): (A) if and to the extent any prohibition, breach or default under
any contract of the type described in clause (b) above shall be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
Applicable Law (including any Debtor Relief Law) or principles of equity, or to
the extent any Lien on any such Equity Interests shall be expressly permitted by
the applicable counterparty(ies) by consent, waiver or otherwise, such
applicable Equity Interests shall not constitute Covenant Relief Excluded
Pledged Collateral; and (B) any Covenant Relief Collateral (or any portion
thereof) that ceases to satisfy such criteria for Covenant Relief Excluded
Pledged Collateral (whether as a result of any Person obtaining any necessary
consent, any change in any Applicable Law, or otherwise) shall no longer be
Covenant Relief Excluded Pledged Collateral.

 

“Covenant Relief Intercreditor Agreement” means the Collateral Agency and
Intercreditor Agreement, dated as of the Amendment No. 8 Effective Date, among
the Borrower, the Parent Guarantor, the Collateral Agent, the Administrative
Agent, each of the other administrative agents under the Revolving Credit
Agreement and the Capital One Term Loan Agreement, and each other agent (or
lender, as applicable) under any other Pari Passu Debt, as the same may be
amended, restated, supplemented or otherwise modified from time to time.



 



- 9 -

 

 

“Covenant Relief Period” shall mean the period commencing on April 1, 2020 and
ending on the earlier of (i) April 1, 2021 and (ii) the date the Parent
Guarantor delivers (a) a Compliance Certificate pursuant to Section 9.3 with
respect to any fiscal quarter of the Parent Guarantor ending after the Amendment
No. 8 Effective Date but prior to June 30, 2021 that shows compliance with the
levels of the Financial Covenants in effect for the period ending on June 30,
2021 (after giving effect to Section 1.5 below with respect to the testing
period applicable to such test date) and (b) written notice to the
Administrative Agent electing to terminate the Covenant Relief Period
concurrently with the delivery of such Compliance Certificate referenced in
clause (a) above.

 

“Covenant Relief Period Termination Date” means the earlier date occurring under
clauses (i) and (ii) of the definition of “Covenant Relief Period”.

 

“Covenant Relief Pledge Agreement” means the Pledge Agreement, to be entered
into by the Borrower and certain Subsidiaries of the Borrower no later than the
Post-Closing Delivery Date, in favor of the Collateral Agent, in form and
substance reasonably satisfactory to Wells Fargo Bank, National Association, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Covenant Relief Pledged Collateral Period” means the period commencing on the
date the Borrower and the other Subsidiaries party thereto deliver the Covenant
Relief Pledge Agreement in accordance with the requirements hereof, which date
shall in no event be later than the Post-Closing Delivery Date, and ending on
the Covenant Relief Pledged Collateral Release Date.

 

“Covenant Relief Pledged Collateral Release Date” means the date on which the
Covenant Relief Pledged Collateral is to be released, which shall (x) be no
earlier than the later of (I) the end of the Restriction Period, and (II) the
Leverage Relief Period Termination Date, and (y) occur upon satisfaction of the
following conditions:

 

(a)            the chief executive officer or chief financial officer of the
Parent shall have delivered a certificate to Administrative Agent no less than
ten (10) Business Days (or such shorter period of time as agreed to by the
Administrative Agent in its sole discretion) prior to the date of release,
certifying that (i) the Leverage Ratio is less than or equal to 6.50 to 1.00 as
of the end of the two most recently completed consecutive fiscal quarter periods
and as reflected on the most recently delivered Compliance Certificates
delivered in accordance with Section 9.3 of this Agreement, (ii) no Default or
Event of Default exists at the time of the delivery of notice requesting such
release or on the date of any such release, and (iii) all representations and
warranties are true and correct in all material respects (except (A) to the
extent that any such representation or warranty relates to a specific earlier
date and (B) for changes in factual circumstances permitted under the Loan
Documents), and

 



- 10 -

 

 

(b)            the Covenant Relief Collateral shall have been released under any
Pari Passu Debt substantially contemporaneously with such release.



 

For the avoidance of doubt, following the Covenant Relief Pledged Collateral
Release Date, the Collateral requirements otherwise set forth in this Agreement
(including, Section 8.14(c)), shall continue in full force and effect.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning given that term in Section 13.22.

 

“Credit Event” means the making of the Loan or an Additional Loan Advance.

 

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long-term
Indebtedness of such Person.

 

“Debt Issuance” means the issuance by the Parent Guarantor, the Borrower or any
of their respective Subsidiaries of Indebtedness (including Guarantees thereof)
for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Sections 3.5(b) and 3.5(c) shall
not constitute a Default unless and until such failure continues for three
(3) Business Days following Administrative Agent’s delivery to Borrower of an
invoice therefor (which delivery may be effected by actual delivery of the
written invoice or by electronic communication, including the Internet, e-mail
or an intranet website to which the Borrower has access).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



- 11 -

 

 

“Defaulting Lender” means, subject to Section 3.9(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as the ownership of such Equity Interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9(e)) upon delivery of written
notice of such determination to the Borrower and each Lender.



 

“Delaware LLC” means any limited liability company formed under the laws of the
State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act, as amended from time to time.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) a “swap agreement” as
defined in Section 101 of the Bankruptcy Code.



 



- 12 -

 

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate. A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a Development/Redevelopment
Property; provided, however, that Borrower shall be permitted to designate such
Property as a Seasoned Property at any earlier time.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Documentation Agent” means, collectively, Capital One, National Association and
BBVA USA.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Early Opt-In Election” has the meaning given that term in Exhibit J.

 



- 13 -

 

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:



 

(a)           net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Hotel Properties; (v) pursuit and
transaction costs related to the acquisition or disposition of properties
(whether or not consummated) that were capitalized prior to FAS 141-R which do
not represent a recurring cash item in such period or in any future period;
(vi) other non-cash charges, including amortization expense for stock options
and impairment charges (other than non-cash charges that constitute an accrual
of a reserve for future cash payments); and (vii) equity in net income (loss) of
its Unconsolidated Affiliates; plus

 

(b)          such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates.

 

For purposes of this definition, nonrecurring items shall be deemed to include
gains and losses on early extinguishment of Indebtedness.

 

For purposes of determining EBITDA for any calculation period of twelve months,
net earnings of any Hotel Property shall be calculated on a pro forma basis for
acquisitions and dispositions, such that (i) in the case of a Hotel Property
acquired during the calculation period, the net income (loss) from such Hotel
Property for the entire period shall be included in the determination of EBITDA
and (ii) in the case of a Hotel Property disposed of during the calculation
period, the net income (loss) from such Hotel Property shall be excluded in the
determination of EBITDA for such period. If (i) by reason of the foregoing
sentence, EBITDA includes (or excludes) net earnings of a Hotel Property for any
quarter during the calculation period prior to the acquisition (or disposition)
thereof and (ii) the Person that acquired (or disposed of) such Hotel Property
incurred (or repaid) Secured Indebtedness secured by such Hotel Property during
the calculation period, there shall be included in (or excluded from) Fixed
Charges for such period Interest Expense associated with such Secured
Indebtedness for the time prior to such acquisition (or disposition), calculated
on a pro forma basis as if (x) in the case of an acquisition, such Secured
Indebtedness had encumbered such Hotel Property for each quarter of the
calculation period in respect of which net earnings of such Hotel is included
pursuant to clause (i) above and (y) in the case of a disposition, such Secured
Indebtedness had been repaid at the beginning of such calculation period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 



- 14 -

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.



 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by (i) the Administrative Agent and
(ii) unless a Default or Event of Default exists, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as certified by the Borrower: (a) such Hotel Property is operating
as a lodging Property; (b) such Property is owned in fee simple by, or subject
to a Qualified Ground Lease to, the Borrower or a Wholly-Owned Subsidiary of the
Borrower (except that (i) the Doubletree Metropolitan in New York City may be
designated as an Eligible Property, provided that the Borrower retains, directly
or indirectly, at least a 98.2% Controlling ownership interest therein and
(ii) The Knickerbocker in New York City may be designated as an Eligible
Property, provided that the Borrower retains, directly or indirectly, at least a
95.0% Controlling ownership interest therein); (c) such Hotel Property is
located in a State of the United States of America or in the District of
Columbia; (d) neither such Hotel Property, nor if such Hotel Property is owned
by a Wholly-Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly-Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens or (ii) any Negative Pledge;
(e) regardless of whether such Hotel Property is owned by the Borrower or a
Wholly-Owned Subsidiary of the Borrower, the Borrower has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person: (i) to create Liens on such Hotel Property
as security for Indebtedness of the Borrower or such Wholly-Owned Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Property (it
being understood that (x) a Financial Covenant Limitation, (y) any provision
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of, any property that is the subject of
such Hotel Sale Agreement or (z) Permitted Transfer Restrictions, shall not
violate this clause (e)); (f) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters which are not individually or collectively material to the profitable
operation of such Hotel Property and (g) such Hotel Property is not owned in fee
simple by, or subject to a Qualified Ground Lease to, any Excluded FelCor
Subsidiary.

 

“Eligible Subsidiary” means (a) all existing and future Subsidiaries of the
Parent Guarantor (other than Excluded Subsidiaries) and (b) each Subsidiary of
the Parent Guarantor (other than an Excluded Subsidiary) that owns, directly or
indirectly, any Equity Interests in any Subsidiary described in clause (a).



 



- 15 -

 

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following: Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601
et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests. The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” has the meaning given that term in Section 11.1(l)(ii).

 



- 16 -

 

 

“Excluded FelCor Net Proceeds” shall have the meaning set forth in
Section 2.8(b)(iv)(C).



 

“Excluded FelCor Subsidiary” means any FelCor Subsidiary; provided, that upon
the redemption in full of the Existing Unsecured FelCor Bonds, each FelCor
Subsidiary shall cease to be an Excluded FelCor Subsidiary.

 

“Excluded Pledged Collateral” means:

 

(a)   the Equity Interests of any Subsidiary that are prohibited by Applicable
Law from being subject to a pledge agreement for the benefit of the Secured
Parties; and

 

(b)   the Equity Interests of any Subsidiary that is subject to a Permitted
Transfer Restriction of the type described in clause (a) of the definition of
“Permitted Transfer Restriction” for so long as and solely to the extent that
such Permitted Transfer Restriction prohibits the grant of a Lien on such Equity
Interests;

 

provided, however, that:

 

(x)           with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b) above, (A) the Borrower shall, from and after
the Collateral Trigger Date, exercise commercially reasonable efforts to obtain
the consent of the counterparty to the applicable Permitted Transfer Restriction
to permit the grant of a Lien on such excluded Equity Interests, (B) unless
otherwise prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Borrower shall, on or prior to the Collateral Trigger Date,
cause a parent entity that owns, directly or indirectly, any Equity Interests in
such Subsidiary to own directly 100% of such excluded Equity Interests and
pledge the Equity Interests of such parent entity in accordance with the
requirements of this Agreement and (C) during any Collateral Period, in no event
shall the Unencumbered Asset Value attributable to Subsidiaries the Equity
Interests of which constitute Excluded Pledged Collateral pursuant to clause
(b) above (but not including Subsidiaries with a parent entity whose Equity
Interests have been pledged as set forth in the preceding clause (B)) exceed 20%
of the Unencumbered Asset Value in the aggregate; and

 

(y)          notwithstanding anything to the contrary hereinabove contained in
clauses (a) and (b): (A) if and to the extent any prohibition, breach or default
under any contract of the type described in clause (b) above shall be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
Applicable Law (including any Debtor Relief Law) or principles of equity, or to
the extent any Lien on any such Equity Interests shall be expressly permitted by
the applicable counterparty(ies) by consent, waiver or otherwise, such
applicable Equity Interests shall not constitute Excluded Pledged Collateral;
and (B) any Collateral (or any portion thereof) that ceases to satisfy the
criteria for Excluded Pledged Collateral (whether as a result of any Person
obtaining any necessary consent, any change in any Applicable Law, or otherwise)
shall no longer be Excluded Pledged Collateral.

 

“Excluded Stimulus Transaction” means any loans, equity investments, grants or
other transactions pursuant to which the Parent Guarantor, the Borrower or a
Subsidiary receives funds in connection with any federal or other governmental
COVID-19 stimulus legislation, including, without limitation, any loan made
pursuant to the Paycheck Protection Program under the Small Business
Administration 7(a) Loan Program, as implemented by the “Coronavirus Aid,
Relief, and Economic Security Act” or the “CARES Act”, or any similar program
(such loan pursuant to the Paycheck Protection Program, a “PPP Loan”); provided
that any Liens securing any Indebtedness incurred pursuant to an Excluded
Stimulus Transaction shall not be senior in priority to the Liens securing the
Guaranteed Obligations (other than, in the case of a PPP Loan, Liens on any
controlled account and amounts deposited therein in which the proceeds of such
PPP Loan are required to be maintained pursuant to the documentation governing
such PPP Loan).



 



- 17 -

 

 

“Excluded Subsidiary” means any Subsidiary of the Parent Guarantor (other than
the Borrower) (a) that is an Excluded FelCor Subsidiary or (b)(i) holding title
to assets that are or are reasonably expected within sixty (60) days to become
collateral for any Secured Indebtedness of such Subsidiary, or is a direct or
indirect beneficial owner of a Subsidiary holding title to or beneficially
owning such assets (but having no material assets other than such beneficial
ownership interests) and (ii) that is or is reasonably expected within sixty
(60) days to become prohibited from guarantying the Indebtedness of any other
Person pursuant to (x) any document, instrument or agreement evidencing such
Secured Indebtedness or (y) a provision of such Subsidiary’s organizational
documents, which provision was or is reasonably expected within sixty (60) days
to be included in such Subsidiary’s organizational documents as a condition to
the extension of such Secured Indebtedness. The 60-day periods provided in
clause (b) of the preceding sentence may be extended by the Administrative Agent
in its reasonable discretion.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to an
Applicable Law in effect on the date on which (i) such Lender acquires such
interest in the Loan (other than pursuant to an assignment request by the
Borrower under Section 5.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.10, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.



 



- 18 -

 

 

“Exempt Equity Proceeds” means the Net Proceeds from an Equity Issuance by the
Parent Guarantor or the Borrower that are retained by the Borrower in accordance
with the Prepayment Waterfall.

 

“Existing Unsecured FelCor Bonds” means the 6.000% Senior Notes due 2025 issued
pursuant to the Indenture, dated as of May 21, 2015, by and among FelCor Lodging
Limited Partnership, the guarantors party thereto, and U.S. Bank National
Association, as trustee, registrar and paying agent, as such bonds may be
supplemented or otherwise modified from time to time.

 

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief executive officer or the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such sections of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent; provided, that, if the Federal Funds Rate
shall be less than one quarter percent (0.25%), such rate shall be deemed to be
one quarter percent (0.25%) for purposes of this Agreement. Notwithstanding the
foregoing, if the Borrower has delivered a written notice to the Administrative
Agent certifying (a) that all or any portion of the Loan is subject to a
Derivatives Contract providing for a “swap” within the meaning of section 1a(47)
of the Commodity Exchange Act and (b) that such Derivatives Contract is not
subject to a 0.25% interest rate floor, then the Federal Funds Rate shall not be
subject to a floor of 0.25% with respect to the Loan or portion thereof, as
applicable.



 



- 19 -

 

 

“Fee Letter” means, collectively, (a) that certain fee letter by and among the
Borrower, the Administrative Agent and Wells Fargo Securities, dated as of
June 24, 2020, and (b) that certain fee letter dated as of September 28, 2012,
by and among the Borrower, the Administrative Agent, the Syndication Agent and
the Arrangers, as amended, supplemented or otherwise modified from time to time.

 

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

 

“FelCor Acquisition” means the acquisition by the Borrower of FelCor Lodging
Trust Incorporated and all of its Subsidiaries pursuant to that certain
Agreement and Plan of Merger, dated as of April 23, 2017, by and among the
Parent Guarantor, the Borrower, Rangers Sub I, LLC, a Wholly-Owned subsidiary of
the Borrower, Rangers Sub II, LP, an indirect Wholly-Owned Subsidiary of the
Borrower, FelCor Lodging Trust Incorporated, and FelCor Lodging Limited
Partnership.

 

“FelCor Subsidiary” means Rangers Sub I, LLC, Rangers General Partner, LLC or
any of their respective Subsidiaries.

 

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

 

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to 4.0% of Gross Operating Revenues of such Hotel Property.

 

“Financial Covenants” means each of the financial covenants set forth in
Sections 10.1(a), 10.1(b), 10.1(c), 10.1(e) and 10.1(f).

 

“Financial Covenant Limitation” has the meaning given that term in the
definition of “Negative Pledge.”

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (if applicable,
calculated on a pro forma basis as provided in the last sentence of the
definition of “EBITDA”), plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) (if applicable, calculated on a pro forma basis as
provided in the last sentence of the definition of “EBITDA”), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate payment for cash taxes paid by such Person during
such period. The Parent Guarantor’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent Guarantor.



 



- 20 -

 

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fourth Amendment Effective Date” means April 22, 2016.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Hotel Property.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates.
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Amendment No. 7
Effective Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority and any
supra-national bodies such as the European Union or the European Central Bank)
or any arbitrator with authority to bind a party at law.



 



- 21 -

 

 

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Borrower’s system of accounting, including without
limitation (but without duplication): (i) the cost of all food and beverages
sold or consumed and of all Inventory; (ii) salaries and wages of personnel
employed at such Hotel Property, including costs of payroll taxes and employee
benefits and all other expenses not otherwise specifically referred to in this
paragraph which are referred to as “Administrative and General Expenses” in the
Uniform System; (iii) the cost of all other goods and services obtained by
Manager in connection with its operation of such Hotel Property including,
without limitation, heat and utilities, office supplies and all services
performed by third parties, including leasing expenses in connection with
telephone and data processing equipment; (iv) the cost of repairs to and
maintenance of such Hotel Property (excluding capital expenditures);
(v) insurance premiums for all insurance maintained with respect to such Hotel
Property, including, without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
use and operation of such Hotel Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance; (vi) workers’
compensation insurance or insurance required by similar employee benefits acts;
(vii) all personal property taxes, real estate taxes, assessments and any other
ad valorem taxes imposed on or levied in connection with such Hotel Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments and
other governmental charges (other than federal, state or local income taxes and
franchise taxes or the equivalent) payable by or assessed against the owner or
ground lessor of such Hotel Property or the applicable Manager or Operating
Lessee with respect to the operation of such Hotel Property and water and sewer
charges; (viii) all sums deposited into any maintenance or capital expenditure
reserve, including the amount of the applicable FF&E Reserve; (ix) legal fees
related to the operation of such Hotel Property; (x) except to the extent the
same are normally treated as capital expenditures under the Uniform System or
GAAP, the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of the applicable Manager in connection
therewith, such as ADA studies, life safety reviews, and energy efficiency
studies; (xi) all expenses for marketing such Hotel Property, including all
expenses of advertising, sales promotion and public relations activities;
(xii) utility taxes and other taxes (as those terms are defined in the Uniform
System) and municipal, county and state license and permit fees; (xiii) all fees
(including base and incentive fees), assessments, royalties and charges payable
under the applicable Management Agreement and Franchise Agreement (if any);
(xiv) reasonable reserves for uncollectible accounts receivable; (xv) credit
card fees, travel agent commissions and other third-party reservation fees and
charges; (xvi) all parking charges and other expenses associated with revenues
received by the applicable Manager related to parking operations, including
valet services; (xvii) common expenses charges, common area maintenance charges
and similar costs and expenses; (xviii) rent payments under any ground lease;
and (xix) any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the applicable
Management Agreement unless specifically excluded under the provisions of this
Agreement. Gross Operating Expenses shall not include (a) depreciation and
amortization except as otherwise provided in this Agreement; (b) the cost of any
item specified in the applicable Management Agreement to be provided at
Manager’s sole expense; (c) debt service; (d) capital repairs and other
expenditures which are normally treated as capital expenditures under the
Uniform System or GAAP; or (e) other recurring or non-recurring ownership costs
such as partnership or limited liability company administration and costs of
changes to business and liquor licenses.



 



- 22 -

 

 

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v) proceeds of sales, whether dispositions of
capital assets, FF&E or equipment (other than sales of Inventory in the ordinary
course of business); (vi) gross receipts received by tenants, lessees (other
than Operating Lessees), licensees or concessionaires of the owner (or, if such
Hotel Property is ground leased, the ground lessee) of such Hotel Property;
(vii) consideration received at such Hotel Property for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, and paid over to, the applicable Manager; (viii) tips, service
charges and gratuities collected for the benefit of employees; (ix) proceeds of
any financing; (x) working capital provided by the Parent Guarantor or any
Subsidiary of the Parent Guarantor or the applicable Operating Lessee;
(xi) amounts collected from guests or patrons of such Hotel Property on behalf
of tenants of such Hotel Property and other third parties; (xii) the value of
any goods or services in excess of actual amounts paid (in cash or services)
provided by the applicable Manager on a complimentary or discounted basis; and
(xiii) other income or proceeds resulting other than from the use or occupancy
of such Hotel Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from such Hotel Property in
the ordinary course of business. Gross Operating Revenues shall be reduced by
credits or refunds to guests at such Hotel Property.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Subsidiary of the
Borrower under any Specified Derivatives Contract (other than any Excluded Swap
Obligation).

 



- 23 -

 



 

“Guarantors” means (a) the Parent Guarantor and (b) the Subsidiary Guarantors.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness”. As the context
requires, “Guaranty” shall also mean the Guaranty of even date herewith in the
form of Exhibit E executed by the Guarantors in favor of the Administrative
Agent for its benefit and the benefit of the Lenders, as the same may be
supplemented, amended or otherwise modified from time to time.

 

“Guaranty Requirement” has the meaning given that term in Section 8.14(a).

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Hotel Property” means a Property on which there is located an operating hotel.

 

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly-Owned Subsidiary of the Borrower that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
Qualified Ground Lease in respect thereof.

 



- 24 -

 

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

  

(a)           all obligations of such Person in respect of money borrowed or for
the deferred purchase price of property or services (other than trade debt
incurred in the ordinary course of business and not more than thirty (30) days
past due unless being contested in good faith);

 

(b)           all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;

 

(c)           Capitalized Lease Obligations of such Person;

 

(d)           all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment);

 

(e)           all Off-Balance Sheet Obligations of such Person;

 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)) in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(g)           all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); provided, however,
that purchase obligations pursuant to this clause (g) shall be included only to
the extent that the amount of such Person’s liability for the purchase price is
not limited to the amount of any associated deposit given by such Person;

 

(h)           net obligations under any Derivatives Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero);

 

(i)            all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability);

 

(j)            all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and

 



- 25 -

 

 

(k)            such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.

 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary non-recourse carve-outs described in
clause (i) above), in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). The Loan hereunder and the
“Loans” and “Letter of Credit Liabilities” (both as defined in the Revolving
Credit Agreement) shall constitute Indebtedness of the Borrower.

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

“Indemnified Costs” has the meaning given that term in Section 13.10(a).

 

“Indemnified Party” has the meaning given that term in Section 13.10(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10(a).

 

“Information Materials” has the meaning given that term in Section 9.6.

 

“Insurance and Condemnation Event” means the receipt by any Loan Party or any of
its Subsidiaries of any casualty insurance proceeds (for clarity, excluding
insurance proceeds for financial (and not property) losses, such as business
interruption insurance proceeds) or condemnation award payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective real or personal property.

 

“Intellectual Property” has the meaning given that term in Section 7.1(t).

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of Interest Expense of its Unconsolidated
Affiliates for such period. Interest Expense shall include the interest
component of Capitalized Lease Obligations and shall exclude the amortization of
any deferred financing fees.

 



- 26 -

 

 

“Interest Period” means with respect to each LIBOR Loan (other than a LIBOR
Daily Loan), each period commencing on the date such LIBOR Loan is made, or in
the case of the Continuation of a LIBOR Loan the last day of the preceding
Interest Period for such Loan, and ending on the numerically corresponding day
in the first, third or sixth calendar month thereafter, as the Borrower may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (a) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment Grade Ratings Criteria have
been satisfied and (b) the Borrower has delivered to the Administrative Agent
(and the Administrative Agent shall promptly provide a copy of such notice to
the Lenders) a certificate signed by a Responsible Officer of the Borrower
(i) certifying that the Investment Grade Ratings Criteria have been satisfied
(which certification shall also set forth the Credit Rating(s) as in effect, if
any, from each of S&P, Fitch and Moody’s as of such date) and (ii) notifying the
Administrative Agent that the Borrower has irrevocably elected to have the
Ratings-Based Applicable Margin apply to the pricing hereunder.

 



- 27 -

 

 

“Investment Grade Ratings Criteria” means receipt by the Parent Guarantor or the
Borrower of a Credit Rating of BBB- or better from S&P or Baa3 or better from
Moody’s, applicable to the senior, unsecured, non-credit enhanced long-term debt
of the Parent Guarantor or the Borrower, as applicable.

 

“Investment Grade Release” has the meaning given that term in Section 8.15(a).

 

“Joinder Default” has the meaning given that term in Section 11.1.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns,
provided, however, that the term “Lender” shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lender Parties” has the meaning given that term in Section 13.8.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the terms
“Leverage-Based Applicable Margin” and “Ratings-Based Applicable Margin”, as the
context may require.

 

“Leverage-Based Applicable Margin” means the percentage rate set forth below
corresponding to the level (each, a “Level”) into which the Leverage Ratio as
determined in accordance with Section 10.1(a) then falls:

 

Level  Leverage Ratio  Applicable Margin for
LIBOR Loans   Applicable Margin
for Base Rate Loans  1  Less than 4.00 to 1.00   1.45%   0.45% 2  Greater than
or equal to 4.00 to 1.00 but less than 4.50 to 1.00   1.55%   0.55% 3  Greater
than or equal to 4.50 to 1.00 but less than 5.00 to 1.00   1.60%   0.60% 4 
Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00   1.75%   0.75%
5  Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00   1.95% 
 0.95% 6  Greater than or equal to 6.00 to 1.00   2.20%   1.20%

 



- 28 -

 

 

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3. Any adjustment to the Leverage-Based Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 9.3, the Leverage-Based
Applicable Margin shall equal the percentages corresponding to Level 6, until
the first day of the calendar month immediately following the month that the
required Compliance Certificate is delivered. Notwithstanding the foregoing,
(a) for the period from the Amendment No. 7 Effective Date through but excluding
the date on which the Administrative Agent first determines the Leverage-Based
Applicable Margin as set forth above, the Leverage-Based Applicable Margin shall
be determined based on Level 1 and (b) for the period from and after the
Leverage Relief Period Termination Date through but excluding the date on which
the Administrative Agent first thereafter determines the Leverage-Based
Applicable Margin as set forth above, the Leverage-Based Applicable Margin shall
be determined based on (i) if the Leverage Relief Period is terminated in
accordance with clause (ii) of the definition of “Leverage Relief Period”, the
Leverage Ratio set forth in the Compliance Certificate delivered on such
Leverage Relief Period Termination Date, and (ii) if the Leverage Relief Period
is terminated in accordance with clause (i) of the definition of “Leverage
Relief Period”, Level 6. Thereafter, such Leverage-Based Applicable Margin shall
be adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.5(c).

 

“Leverage Ratio” means, as of a given date, the ratio, expressed as a
percentage, of (a)(i) Indebtedness of the Parent Guarantor and its Subsidiaries
on a consolidated basis determined as of such date minus (ii) Unrestricted Cash
and Cash Equivalents of the Parent Guarantor and its Subsidiaries in excess of
$25,000,000 on such date, to (b) EBITDA of the Parent Guarantor and its
Subsidiaries for the period of the four consecutive fiscal quarters ending on
such date.

 

“Leverage Relief Period” shall mean the period commencing on April 1, 2020 and
ending on the earlier of (i) the earlier of (x) July 1, 2022 or (y) the day
after the last day of the fifth (5th) fiscal quarter of the Parent Guarantor
immediately following the Covenant Relief Period Termination Date, and (ii) the
date the Parent Guarantor delivers (a) a Compliance Certificate pursuant to
Section 9.3 with respect to any fiscal quarter of the Parent Guarantor ending
after the Amendment No. 8 Effective Date but prior to June 30, 2022 that shows a
Leverage Ratio of less than or equal to 7.00 to 1.00 (after giving effect to
Section 1.6 below with respect to the testing period applicable to such test
date) and (b) written notice to the Administrative Agent electing to terminate
the Leverage Relief Period concurrently with the delivery of such Compliance
Certificate referenced in clause (a) above.

 



- 29 -

 

 

“Leverage Relief Period Applicable Margin” shall mean, at all times during the
period commencing on the Amendment No. 8 Effective Date and ending on the
Leverage Relief Period Termination Date, (i) 1.25% for Base Rate Loans, and
(ii) 2.25% for LIBOR Loans.

 

“Leverage Relief Period Termination Date” means the earlier date occurring under
clauses (i) and (ii) of the definition of “Leverage Relief Period”.

 

“LIBOR” means, with respect to any LIBOR Loan (other than a LIBOR Daily Loan)
for any Interest Period, the rate of interest obtained by dividing (a) the rate
of interest per annum determined on the basis of the rate for deposits in U.S.
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or a comparable or successor quoting service
approved by the Administrative Agent) at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
by (b) a percentage equal to 1 minus the Statutory Reserve Rate; provided that
if as so determined LIBOR (including, without limitation, any Replacement Rate
with respect thereto) shall be less than one-quarter percent (0.25%), such rate
shall be deemed to be one-quarter percent (0.25%), for the purposes of this
Agreement. If, for any reason, the rate referred to in the preceding clause
(a) does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then the rate to be used for such clause (a) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in U.S. Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period for a period equal to such Interest Period; provided that if as so
determined LIBOR shall be less than one-quarter percent (0.25%), such rate shall
be deemed to be one-quarter percent (0.25%) for the purposes of this Agreement.
Any change in the Statutory Reserve Rate shall result in a change in LIBOR on
the date on which such change in such Statutory Reserve Rate becomes effective.
Notwithstanding the foregoing, (a) if the Borrower has delivered a written
notice to the Administrative Agent certifying (i) that all or any portion of the
Loan is subject to a Derivatives Contract providing for a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act and (ii) that such
Derivatives Contract is not subject to a 0.25% interest rate floor, then LIBOR
shall not be subject to a floor of 0.25% with respect to the Loan or portion
thereof, as applicable, and (b) if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred with respect to LIBOR, then “LIBOR” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to clause (a) of Exhibit J.

 

“LIBOR Daily Loan” means a LIBOR Loan bearing interest at a rate based on the
LIBOR Market Index Rate.

 

“LIBOR Loan” means the Loan or a portion thereof (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for a
one-month deposit in U.S. Dollars having a one-month period determined at
approximately 10:00 a.m., New York City time for such day (rather than 11:00
a.m. London time two (2) Business Days prior to the first day of such period as
otherwise provided in the definition of “LIBOR”) (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

 



- 30 -

 

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases or rents, pledge, lien,
hypothecation, assignment, charge, privilege or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom, whether now owned or
hereafter acquired or arising; (b) any arrangement, express or implied, under
which any property of such Person, whether now owned or hereafter acquired or
arising, is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the authorized filing of any financing statement under the UCC
or its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means the loan made, or to be made, to the Borrower by the Lenders
pursuant to Section 2.1(a) and includes (if and as applicable) any Additional
Loan Advance to be made to the Borrower by an Additional Lender pursuant to
Section 2.16(c). As the context requires, the term “Loan” may also refer to a
Base Rate Loan or LIBOR Loan (as applicable) or in the case of any individual
Lender, that portion of the Loan made, or to be made, to the Borrower by such
Lender.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Collateral
Document and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than the Fee Letter and any Derivatives Contract), as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” has the meaning given that term in
Section 13.7(d).

 

“Loan Modification Offer” has the meaning given that term in Section 13.7(d).

 

“Loan Party” means the Borrower, the Parent Guarantor and the Subsidiary
Guarantors.

 

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

 

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

 



- 31 -

 

 

(b) have a projected cost involving expenditures during any 18-month period that
exceeds forty percent (40%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

 

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of thirty percent (30%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

 

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

 

“Management Agreement” means any agreement entered into by the Parent Guarantor,
a Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

 

“Managing Agent” means Raymond James.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for stock that is not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for stock that is not Mandatorily
Redeemable Stock and cash in lieu of fractional shares), in the case of each of
clauses (a), (b) and (c) above, on or prior to the Maturity Date.

 

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined in Regulation T, Regulation U and Regulation X.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent
Guarantor, the Borrower or any Subsidiary in which the purchase price of the
assets acquired exceeds an amount equal to 10% of Total Asset Value based on the
most recent Compliance Certificate submitted prior to the consummation of such
acquisition.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
any Loan Document, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loan or other amounts payable in connection therewith.

 



- 32 -

 

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), to which the Borrower, any other Loan Party or any Non-Loan Party BB
Property Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $75,000,000.

 

“Maturity Date” means January 25, 2023.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument granting a Lien on real property as security for the payment
of an obligation owing to a Person.

 

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a Mortgage.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Hotel Sale
Agreement) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person (unless such prohibition does not apply to Liens
securing the Guaranteed Obligations); provided, however, that (a) an agreement
that (i) conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets or (ii) evidences Unsecured
Indebtedness containing restrictions on encumbering assets in the Unencumbered
Pool or any direct or indirect ownership interest of the Borrower or in any
Person owning a Borrowing Base Property substantially similar to, or, taken as a
whole, not more restrictive than the restrictions contained in the Loan
Documents (as determined by the Borrower in good faith) (including, without
limitation, the Revolving Credit Agreement and the Capital One Term Loan
Agreement) (such an agreement, a “Financial Covenant Limitation”) and
(b) Permitted Transfer Restrictions shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

 



- 33 -

 

 

“Net Proceeds” means:

 

(a)           with respect to an Equity Issuance by a Person, the aggregate
amount of all cash and the Fair Market Value of all other property (other than
securities of such Person being converted or exchanged in connection with such
Equity Issuance) received by such Person in respect of such Equity Issuance, net
of investment banking fees, legal fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred by such Person and not payable to an Affiliate in connection with such
Equity Issuance;

 

(b)           with respect to any Asset Disposition or an Insurance and
Condemnation Event, all cash proceeds as and when received by such Person in
respect thereof (including any cash payments received by way of deferred payment
of principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), net of
(i) reasonable costs of sale (including sales, use or other transaction taxes
paid or payable as a result thereof) actually incurred by such Person and not
payable to an Affiliate, (ii) repayment of debt secured by the asset,
(iii) reasonably projected income tax and/or dividend distributions required to
be paid with respect to any gain on the sale in order to avoid income or excise
tax under the Internal Revenue Code and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP or as otherwise required pursuant to the
documentation with respect to such sale or Insurance and Condemnation Event,
(C) for the payment of unassumed liabilities relating to the assets sold or
otherwise disposed of at the time of, or within thirty (30) days after, the date
of such sale or other disposition and (D) for the payment of indemnification
obligations; provided that, to the extent and at the time any such amounts are
released from such reserve and received by such Person, such amounts shall
constitute Net Proceeds; and

 

(c)           with respect to any incurrence of Borrowed Money Recourse Debt or
Debt Issuance by a Person, all cash proceeds received by such Person in respect
of such incurrence or issuance, net of (i) all or any amounts used to refinance
the principal and interest on any Indebtedness (and any prepayment premiums,
fees or make-whole amounts that are contractually required to be paid in
connection with such refinancing), (ii) all amounts required to be deposited or
maintained in segregated accounts as reserves in connection therewith and
(iii) reasonable transaction costs (including taxes) required to be paid in
connection with the incurrence of such Borrowed Money Recourse Debt or Debt
Issuance and not payable to an Affiliate.

 

Notwithstanding anything to the contrary contained herein, with respect to any
Asset Disposition or Debt Issuance by an Excluded Felcor Subsidiary, the “Net
Proceeds” from such Asset Disposition or Debt Issuance shall be (x) limited to
the amount of such Net Proceeds permitted to be distributed from such Excluded
Felcor Subsidiary to a Loan Party under the terms and provisions of the Existing
Unsecured FelCor Bonds and (y) net of the principal amount of, premium, if any,
and interest on all or any portion of the Existing Unsecured FelCor Bonds that
are required to be repurchased or redeemed under the terms and provisions of the
Existing Unsecured FelCor Bonds as a result of such Asset Disposition or Debt
Issuance, including the amount of proceeds from any such Asset Disposition that
the Excluded FelCor Subsidiaries will be required to offer to apply to the
repurchase of the Existing Unsecured FelCor Bonds until such offer is accepted
and such repurchase occurs or is declined.

 



- 34 -

 

 

“Net Proceeds Receipt Date” means, with respect to any Prepayment Event, the
date of receipt by a Loan Party of Net Proceeds from such Prepayment Event.

 

“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof; provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by Borrower), such New Property shall be converted
to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning given that term in Section 13.7(c).

 

“Non-Loan Party BB Property Subsidiary” means any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) that directly or indirectly owns in fee
simple any Borrowing Base Property, or is party to a Qualified Ground Lease in
respect thereof.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Loan made by such Lender, substantially in the
form of Exhibit F.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for the
borrowing of the Loan or Section 2.16(c) for the borrowing of an Additional Loan
Advance.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
the Loan; and (b) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.

 



- 35 -

 

 

“OFAC” has the meaning given that term in Section 7.1(z).

 

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

 

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Parent Guarantor that leases such Hotel Property from a Subsidiary of the
Parent Guarantor that is the owner or ground lessee of such Hotel Property.

 

“Operating Property Value” means, at any date of determination,

 

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
period of twelve (12) months ended on such date of determination divided by
(ii) the applicable Capitalization Rate, and

 

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at Borrower’s election).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loan after giving effect to any borrowings and prepayments or
repayments of the Loan occurring on such date.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 



- 36 -

 

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent Guarantor’s successors and permitted
assigns.

 

“Pari Passu Debt” means each other document, instrument or other agreement
evidencing unsecured Indebtedness of the Borrower (including any Indebtedness
outstanding under the Revolving Credit Agreement) containing collateral
requirements substantially similar to those set forth in this Agreement (and, in
the case of the Revolving Credit Agreement, may also include collateral
requirements with respect to Transferred Mortgages), and, with respect to any
Collateral, such Indebtedness is subject to intercreditor documentation in form,
scope and substance reasonably acceptable to the Administrative Agent with
parties to any such Pari Passu Debt, and which intercreditor agreement
documentation shall provide that the Liens on any Collateral securing the
Guaranteed Obligations shall have priority that is at least equal and ratable,
and in no event junior, to the priority of the Liens securing such Pari Passu
Debt obligations, and, with respect to the Covenant Relief Collateral, such
Indebtedness is subject to the Covenant Relief Intercreditor Agreement.

 

“Participant” has the meaning given that term in Section 13.6(b).

 

“Participant Register” has the meaning given to that term in Section 13.6(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Amendment” has the meaning given that term in Section 13.7(d).

 

“Permitted Capital Expenditures” shall have the meaning set forth in
Section 10.12(d).

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent Guarantor, the Borrower and its
other Subsidiaries.

 

“Permitted Investment” shall have the meaning set forth in Section 10.12(b).

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i)  Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or (ii) any claim of a materialman, mechanic, carrier,
warehouseman or landlord for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, either (x) is not at the
time required to be paid or discharged under Section 8.6 or (y) is in an amount,
in the aggregate with all other such claims permitted pursuant to this clause
(y), not in excess of $1,000,000; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
any similar Applicable Law; (c) Liens consisting of encumbrances in the nature
of zoning restrictions, easements, and rights or restrictions of record on the
use of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders;
(f) judgment and attachment liens on Properties in respect of judgments not
constituting an Event of Default, provided that, in the case of Borrowing Base
Properties, such Lien is discharged within not more than sixty (60) days or
stayed pending appeal; (g) Capitalized Lease Obligations and purchase money
obligations in respect of personal property in an aggregate amount with respect
to the Unencumbered Pool not to exceed 1.0% of the Unencumbered Asset Value (or
during the Restriction Period, the Revised Unencumbered Asset Value) in the
aggregate; (h) Liens identified in Schedule 1.2 hereto; (i) Liens in favor of
the Administrative Agent securing the Guaranteed Obligations; (j)(i) Liens on
the Collateral securing Pari Passu Debt obligations solely to the extent such
Liens are pari passu with or junior to the Liens securing the Guaranteed
Obligations and (ii) Liens on the Covenant Relief Collateral securing Pari Passu
Debt obligations solely to the extent (x) such Liens are pari passu with or
junior to the Liens securing the Guaranteed Obligations and (y) such Pari Passu
Debt obligations are subject to the Covenant Relief Intercreditor Agreement;
(k) to the extent constituting a Lien, any Permitted Transfer Restrictions and
any provision contained in any Hotel Sale Agreement restricting the creation of
Liens on, or the sale, transfer or other disposition of, any property that is
the subject of such Hotel Sale Agreement; and (l) Liens securing Indebtedness
permitted pursuant to Section 10.12(a)(v); provided that if any Liens described
in this clause (l) shall encumber any Borrowing Base Property or any direct or
indirect ownership interest of the Borrower in any Person owning any Borrowing
Base Property, the Guaranteed Obligations shall concurrently with the granting
thereof be secured by a Lien on the same such assets pursuant to Collateral
Documents and intercreditor agreements reasonably satisfactory to the
Administrative Agent.

 



“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace Indebtedness that is permitted pursuant to Sections
10.12(a)(i) through (viii) (such outstanding Indebtedness, the “Refinanced
Indebtedness”); provided that (a) to the extent the principal amount (or
accreted value, if applicable) of such Refinancing Indebtedness (including any
unused commitments thereunder) is greater than the sum of (i) the principal
amount (or accreted value, if applicable) of the Refinanced Indebtedness
(including any unused commitments thereunder) at the time of such refinancing,
refunding, renewal, extension or replacement, (ii) an amount equal to any
original issue discount thereon, (iii) the amount of unpaid accrued interest and
premium thereon, (iv) customary reserves required to be funded and maintained in
connection with such Refinanced Indebtedness, and (v) other reasonable amounts
paid to Persons other than Affiliates, and fees and expenses reasonably incurred
and payable to persons other than Affiliates, in connection with such
refinancing, refunding, renewal, extension or replacement, such excess shall be
applied as a mandatory prepayment of the Obligations to the extent required
pursuant to Section 2.8(b)(iv); (b) such Refinancing Indebtedness shall not be
secured by Liens on assets other than assets securing the Refinanced
Indebtedness at the time of such refinancing, refunding, renewal, extension or
replacement (or, in the case of any Refinancing Indebtedness the proceeds of
which are used to refinance, refund, renew, extend or replace any of the Loan
and Pari Passu Debt, Liens on such other assets that also secure the Loan and
Pari Passu Debt on a pari passu basis in accordance with the Covenant Relief
Intercreditor Agreement); (c) such Refinancing Indebtedness shall not be
guaranteed by or otherwise recourse to any Person other than the Person(s) to
whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in
each case as of the time of such refinancing, refunding, renewal, extension or
replacement (or, in the case of any Refinancing Indebtedness the proceeds of
which are used to refinance, refund, renew, extend or replace any of the Loan
and Pari Passu Debt, unless such Person also guarantees (on substantially the
same terms) the Loan and the Pari Passu Debt); and (d) no Default or Event of
Default shall have occurred and be continuing at the time of, or would result
from, such refinancing, refunding, renewal, extension or replacement.

 



- 37 -

 

 

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions and (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Borrower or of any other Subsidiary of the Parent Guarantor imposing obligations
in respect of contingent obligations to make any tax “make whole” or similar
payment arising out of the sale or other transfer of assets reasonably related
to such limited partners’ or members’ interest in the Borrower or such
Subsidiary pursuant to “tax protection” or other similar agreements.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Plan of Division” means a plan of division adopted by a Delaware LLC as
required by any applicable governmental authority in order to legally effectuate
a Delaware LLC Division, including, without limitation, a plan of division as
described in Section 18-217 of the Delaware Limited Liability Company Act, as
amended from time to time.

 



- 38 -

 

 

“Pledge Agreement” means, other than the Collateral Relief Period Pledge
Agreement, any pledge or security agreement entered into after the Amendment
No. 7 Effective Date among the Borrower and certain Subsidiaries of the Borrower
and the Administrative Agent, for the benefit of the Administrative Agent, the
other Secured Parties, any holder, representative and/or agent with respect to
any Pari Passu Debt obligations (as required by this Agreement, any other Loan
Document or any Pari Passu Debt documentation) and, if applicable, any
collateral agent or trustee, in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Pledge Default” has the meaning given that term in Section 11.1.

 

“Pledged Subsidiary” means any Subsidiary Guarantor and any Non-Loan Party BB
Property Subsidiary owned directly or indirectly by the Parent Guarantor, the
Equity Interests of which do not constitute Excluded Pledged Collateral or
Covenant Relief Excluded Pledged Collateral, as applicable.

 

“Post-Closing Delivery Date” means the date which is thirty (30) days after the
Amendment No. 8 Effective Date (or such later date as the Administrative Agent
may approve).

 

“Post-Default Rate” means (a) in respect of any principal of the Loan, the rate
otherwise applicable plus an additional two percent (2%) per annum and (b) with
respect to any other Obligation (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), or any amount owing by a Lender to the
Administrative Agent pursuant to Section 11.8, at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor or any of its Subsidiaries. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent Guarantor or any of
its Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prepayment Event” means any event triggering the prepayment requirement under
clauses (A) through and including (C) of Section 2.8(b)(iv).

 

“Prepayment Period” means any period after the termination of the Restriction
Period, commencing on the occurrence of a Collateral Trigger Date to but
excluding the Prepayment Provisions Termination Date subsequent to such
Collateral Trigger Date.

 



- 39 -

 

 

“Prepayment Provisions Termination Date” has the meaning given that term in
Section 11.5(c).

 

“Prepayment Waterfall” means the application of Net Proceeds set forth in
Schedule II.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means Wells Fargo’s office located at 600 South 4th St., 8th
Floor, Minneapolis, MN 55415, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (in whole or in part) by the Parent Guarantor or any of its
Subsidiaries (or, if applicable, Unconsolidated Affiliates).

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (i) the Outstanding Amount of the Loan (including any Additional Loan
Advances) held by such Lender to (ii) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning given that term in Section 13.22.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not less than fifty (50) years as of the Amendment No. 7
Effective Date, for Hotel Properties included as of the Amendment No. 7
Effective Date, or at the time such Hotel Property is first included as a
Borrowing Base Property, in the case of Hotel Properties included thereafter, or
(b) in the event that such remaining term is less than fifty (50) years, such
ground lease (i) either contains an unconditional end-of-term purchase option in
favor of the lessee for consideration that is de minimus or provides that the
lessee’s leasehold interest therein automatically becomes a fee-owned interest
at the end of the term, (ii) permits a leasehold mortgage, and (iii) provides
that such lease may not be terminated by the ground lessor without prior notice
to the leasehold mortgagee and an opportunity for such leasehold mortgagee to
cure any default by the lessee (including adequate time for the leasehold
mortgagee to obtain possession to effect such cure). Notwithstanding the
foregoing, until the Maturity Date, the following Hotel Properties shall be
deemed to be subject to Qualified Ground Leases, even if the remaining term is
less than fifty (50) years: (i) Doubletree Suites by Hilton Orlando Lake Buena
Vista, (ii) Embassy Suites San Francisco Airport Waterfront, and (iii) Wyndham
New Orleans French Quarter.

 



- 40 -

 

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Ratings-Based Applicable Margin” means the percentage rate set forth below
corresponding to the level (each, a “Level”) into which the Credit Rating then
falls:

 

Level  Credit Rating  Applicable Margin for
LIBOR Loans   Applicable Margin for
Base Rate Loans  1  A-/A3 or better   0.90%   0.00% 2  BBB+/Baa1   0.95%   0.00%
3  BBB/Baa2   1.10%   0.10% 4  BBB-/Baa3   1.35%   0.35% 5  Lower than
BBB-/Baa3/Unrated   1.75%   0.75%

 

During any period for which the Borrower or the Parent Guarantor, as applicable,
has received three (3) Credit Ratings which are not equivalent, the
Ratings-Based Applicable Margin will be determined by (a) the highest Credit
Rating if the highest Credit Rating and the second highest Credit Rating differ
by only one Level or (b) the average of the two highest Credit Ratings if they
differ by two or more Levels (unless the average is not a recognized Level, in
which case the Ratings-Based Applicable Margin will be based on the Credit
Rating one Level below the Level corresponding to the highest Credit Rating). 
During any period for which the Borrower or the Parent Guarantor, as applicable,
has received only two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Ratings-Based Applicable Margin will be determined by (i) the
highest Credit Rating if they differ by only one Level or (ii) the average of
the two Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Ratings-Based Applicable Margin
will be based on the Credit Rating one Level below the Level corresponding to
the higher Credit Rating).  During any period for which the Borrower or the
Parent Guarantor, as applicable, has received no Credit Rating from Fitch, if
the Borrower or the Parent Guarantor, as applicable, also ceases to have a
Credit Rating from one of S&P or Moody’s, then the Ratings-Based Applicable
Margin shall be determined based on the remaining such Credit Rating. 
Notwithstanding any Credit Rating from Fitch, during any period in which neither
S&P nor Moody’s has provided a Credit Rating corresponding to Level 4 or better
to the Borrower or the Parent Guarantor, as applicable, the Ratings-Based
Applicable Margin shall be determined based on Level 5.

 



- 41 -

 

 

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (b) of the definition of “Investment
Grade Pricing Effective Date”. Thereafter, any change in the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower or the Parent Guarantor, as applicable, in
accordance with the Loan Documents that the Borrower’s or the Parent Guarantor’s
Credit Rating, as applicable, has changed; provided, however, that if the
Borrower or the Parent Guarantor, as applicable, has not delivered such required
notice but the Administrative Agent becomes aware that the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, has changed, then the
Administrative Agent may, in its sole discretion and upon written notice to the
Borrower and the Lenders, adjust the Level effective as of the first day of the
first calendar month following the date on which the Administrative Agent
becomes aware that the Borrower’s or the Parent Guarantor’s Credit Rating, as
applicable, has changed.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning given that term in Section 13.6(c).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change” regardless of the date enacted, adopted, implemented or
issued.

 



- 42 -

 

 

“Reinvestment Period” has the meaning given that term in Section 2.8(b)(iii)(A).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

 

“Release” means either (a) the Investment Grade Release or (b) a Collateral
Release, as the case may be.

 

“Release Certificate” has the meaning given that term in Section 8.15(b).

 

“Requisite Lenders” means, as of any date, Lenders having more than fifty
percent (50%) of the Loan (including any Additional Loan Advances); provided
that (i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and the Pro Rata Shares
shall be redetermined, for voting purposes only, to exclude the Pro Rata Shares
of such Defaulting Lenders, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders.

 

“Resolution Authority” means an EEA Resolution Authority, or, with respect to
any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means with respect to any Person, the chief executive
officer, chief financial officer or treasurer of such Person.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
Guarantor or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Parent Guarantor
or any of its Subsidiaries now or hereafter outstanding; in the case of each of
(a), (b) and (c), other than a payment, redemption, exchange or similar
transaction to the extent the consideration paid by the Parent Guarantor or any
of its Subsidiaries is shares of Equity Interests that do not constitute
Mandatorily Redeemable Stock.

 



- 43 -

 

 

“Restriction Period” shall mean the period commencing on the Amendment No. 8
Effective Date and, so long as no Default or Event of Default is then
continuing, terminating on the earlier of (i) the date that the Covenant Relief
Period is terminated in accordance with clause (ii) of the definition thereof,
or (ii) the date the Parent Guarantor delivers the Compliance Certificate with
respect to the fiscal quarter of the Parent Guarantor ending June 30, 2021 in
accordance with Section 9.3 of this Agreement demonstrating compliance with the
levels of the Financial Covenants for the testing period ending on June 30,
2021.

 

“Revised Unencumbered Asset Value” means at any time the Unencumbered Asset
Value at such time; provided, that during the Restriction Period, the Operating
Property Value of any Borrowing Base Property included in the determination of
Unencumbered Asset Value at such time shall be determined based on (i) with
respect to any Borrowing Base Property in the Unencumbered Pool as of
December 31, 2019, the Operating Property Value of such Borrowing Base Property
as of December 31, 2019, and (ii) with respect to any Borrowing Base Property
added after December 31, 2019, the Operating Property Value of such Borrowing
Base Property at any time (i.e., in the case of this clause (ii), calculated in
the same manner as set forth in the definition of Unencumbered Asset Value).

 

“Revolving Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of December 18, 2019, as amended by that certain First
Amendment to Third Amended and Restated Credit Agreement dated as of June 24,
2020, between the Borrower, the Parent Guarantor, Wells Fargo as administrative
agent and the lenders party thereto (as the same may be modified, amended or
supplemented from time to time).

 

“Revolving Credit Commitment” has the meaning given to such term in the
Revolving Credit Agreement.

 

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned Country, or (d) any Person fifty (50) percent or more
owned or otherwise controlled by any such Person or Persons described in
clause (a) or (b).

 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government (including those administered by OFAC), the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

 



- 44 -

 

 

 

“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned in fee simple by, or subject to a ground lease to, the Parent Guarantor or
any of its Subsidiaries or Unconsolidated Affiliates and (b) upon the occurrence
of the Seasoned Date of any New Property, such Hotel Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests and, in the case of the Parent
Guarantor, shall include (without duplication) the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that Indebtedness of the type described in clause (g) of the definition
of Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, (a) subject to clause (b) below, Indebtedness that is secured by a
pledge of Equity Interests and not by Property owned by the issuer of such
Equity Interests shall constitute Secured Indebtedness only if such Property
also secures Indebtedness of such issuer and (b) any Indebtedness evidenced or
secured by a Transferred Mortgage shall not constitute “Secured Indebtedness”
for all purposes herein, including Section 10.1(c). For clarity, Indebtedness
hereunder secured by the Covenant Relief Collateral or the Collateral and, to
the extent secured by the Covenant Relief Collateral or the Collateral on a pari
passu or junior basis with the Guaranteed Obligations, Indebtedness under the
Capital One Term Loan Agreement, the Revolving Credit Agreement or any other
Pari Passu Debt, shall not constitute Secured Indebtedness.

 

“Secured Parties” means the holders of the Guaranteed Obligations from time to
time and shall include (a) each Lender in respect of its Loans, (b) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Parent Guarantor, the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (c) each Specified Derivatives
Provider, (d) each Indemnified Party, and (e) their respective successors and
(in the case of a Lender, permitted) transferees and assigns.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Seventh Amendment Effective Date” means December 18, 2019.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course as they mature; and (c) such Person has capital not
unreasonably small to carry on its business and all business in which it
proposes to be engaged.

 



 - 46 - 

 

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among the
Borrower or any Subsidiary of the Borrower and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means (a) any Lender, or any Affiliate of a
Lender or (b) any Person that was a Lender or an Affiliate of a Lender at the
time the Derivatives Contract was entered into, in each case that is party to a
Derivatives Contract.

 

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  LIBOR Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, and such reserve, liquid asset,
fees or similar requirements shall include those imposed pursuant to Regulation
D of the Board.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Subsidiary Guarantors” means, other than Subsidiaries released from their
obligations under the Guaranty in accordance with Section 8.14 or Section 8.15,
as applicable, collectively, (i) each Subsidiary that hereafter joins in the
Guaranty by execution of an Accession Agreement (or Guaranty, as the case may
be) pursuant to Section 8.14. and (ii) the Subsidiaries identified in Schedule
1.1 hereto on the Amendment No. 7 Effective Date.

 



 - 47 - 

 

 

“Subsidiary Guaranty and Pledge Documents” means, with respect to any Subsidiary
that is required to become a Subsidiary Guarantor pursuant to Section 8.14 or a
Pledged Subsidiary pursuant to Section 8.14 or Section 8.16, the following
documents: (x)  an Accession Agreement executed by any such Subsidiary
Guarantor, (y) during a Collateral Period, a joinder to the Pledge Agreement (in
the form contemplated thereby) (or if the Pledge Agreement is not then in
effect, the Pledge Agreement) or during the Covenant Relief Pledged Collateral
Period, a joinder to the Covenant Relief Pledge Agreement and the Covenant
Relief Intercreditor Agreement, in each case, executed by the Borrower or any
Subsidiary of the Parent Guarantor that owns any Equity Interests in any such
Pledged Subsidiary and (z) the items with respect to such Subsidiary Guarantor,
the Borrower or Subsidiary, as the case may be, that would have been delivered
under Sections 6.1(a)(iv) through (viii) and (xiv) if such Subsidiary Guarantor
or Subsidiary had been a Subsidiary Guarantor on the Agreement Date (in the case
of Section 6.1(a)(iv), unless waived by the Administrative Agent in its sole
discretion), each in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Supported QFC” has the meaning given that term in Section 13.22.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means PNC Bank, National Association.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the Operating Property Value of all Hotel Properties;
(ii) the amount of all Unrestricted Cash and Cash Equivalents; (iii) the book
value of all Development/Redevelopment Properties, Mortgage Receivables and
Unimproved Land; and (iv) the contract purchase price for all assets under
contract for purchase (to the extent included in Indebtedness); plus (b) the
applicable Ownership Share of any Unconsolidated Affiliate of the Parent
Guarantor of any asset described in clause (a) above. For purposes of
determining Total Asset Value, (u) to the extent the amount of Total Asset Value
attributable to Unimproved Land would exceed 2.5% of Total Asset Value, such
excess shall be excluded, (v) to the extent the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 15% of Total Asset Value, such
excess shall be excluded, (w) to the extent the amount of Total Asset Value
attributable to Unconsolidated Affiliates would exceed 10% of Total Asset Value,
such excess shall be excluded, (x) to the extent the amount of Total Asset Value
attributable to Development/Redevelopment Properties would exceed 10% of Total
Asset Value, such excess shall be excluded, (y) to the extent the amount of
Total Asset Value attributable to Major Renovation Properties would exceed 10%
of Total Asset Value, such excess shall be excluded, and (z) to the extent the
amount of Total Asset Value attributable to assets subject to limitation under
the foregoing clauses (u) through (y) would exceed 35% of Total Asset Value,
such excess shall be excluded. Notwithstanding anything to the contrary
contained herein, during the Restriction Period, for purposes of calculating
Total Asset Value under Sections 11.1(d), (e), (f), (h) and (i) of this
Agreement, the Operating Property Value of any Hotel Property included in the
determination of Total Asset Value at any time shall (i) with respect to any
Hotel Property owned or leased by Parent Guarantor or any of its Subsidiaries on
December 31, 2019, be measured based on the Operating Property Value of such
Hotel Property as of December 31, 2019, and (ii) with respect to any Hotel
Property acquired or leased by Parent Guarantor or any of its Subsidiaries after
December 31, 2019, be measured based on the Operating Property Value of such
Hotel Property at the time of determination.

 



 - 48 - 

 

 

“Transferred Mortgage” has the meaning given that term in the Revolving Credit
Agreement. The Transferred Mortgages will not constitute Collateral for the
Obligations.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan, a
LIBOR Daily Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Unencumbered Pool.

 

“Unencumbered Asset Value” means at any time the Operating Property Value of the
Unencumbered Pool at such time. For purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to
Borrowing Base Properties subject to a Qualified Ground Lease would exceed 30%
of Unencumbered Asset Value, such excess shall be excluded (provided that any
Qualified Ground Lease that either (i) contains an unconditional end-of-term
purchase option in favor of the lessee for consideration that is, in the
reasonable judgment of the Administrative Agent, de minimis or (ii) provides
that the lessee’s leasehold interest therein automatically becomes a fee-owned
interest at the end of the term shall not be included for purposes of this
limitation). For clarity, the percentage limitation in the preceding sentence
shall operate only to exclude from the calculation of Unencumbered Asset Value
the value of a Borrowing Base Property in excess of such limitation (and shall
not otherwise cause the property to cease to be a Borrowing Base Property).

 



 - 49 - 

 

 

“Unencumbered Leverage Ratio” means, as of a given date, the ratio, expressed as
a percentage, of (i) (x) Unsecured Indebtedness of the Parent Guarantor and its
Subsidiaries (other than the Excluded FelCor Subsidiaries) on a consolidated
basis minus (y) Unrestricted Cash and Cash Equivalents of the Parent Guarantor
and its Subsidiaries (other than the Excluded FelCor Subsidiaries) in excess of
$25,000,000, to (ii) Unencumbered Asset Value.

 

“Unencumbered Leverage Ratio Increase Period” has the meaning given such term in
Section 10.1(e).

 

“Unencumbered Pool” means, at any time, collectively, those Hotel Properties
that constitute Borrowing Base Properties at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition 2006, as published by the Education Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in clause (a) of the last sentence of the definition of
“Secured Indebtedness”; and (ii) Indebtedness of the type described in clause
(g) of the definition of Indebtedness shall not constitute Unsecured
Indebtedness.

 

“Unsecured Indebtedness Subsidiary” means (a) any Subsidiary of the Parent
Guarantor (other than (i) any Excluded Subsidiary that has a payment obligation
(including a Guarantee) in respect of Unsecured Indebtedness solely constituting
any of the following (x) Indebtedness under performance or surety bonds,
(y) Indebtedness of the type described in clause (d) of the definition of
“Indebtedness” and (z) trade debt, in each case incurred in the ordinary course
of business and (ii) an Excluded FelCor Subsidiary) that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness and (b) each Excluded FelCor Subsidiary that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries other than Excluded
FelCor Subsidiaries (other than, in each case, (i) obligations arising under the
Loan Documents and (ii) intercompany Indebtedness between or among any of the
Parent Guarantor, the Borrower and their respective Subsidiaries).

 



 - 50 - 

 

 

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters, the greater of (a) actual Interest Expense on all Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries (other than the
Excluded FelCor Subsidiaries) on a consolidated basis and (b) an amount equal to
the aggregate of, for each portion of such Unsecured Indebtedness, the product
of (i) the outstanding principal balance of such portion of such Unsecured
Indebtedness and (ii) 6.00%.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Special Resolution Regimes” has the meaning given that term in
Section 13.22.

 

“U.S. Tax Compliance Certificate” has the meaning given that term in
Section 3.10(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



 - 51 - 

 

 

Section 1.2     General; References to New York City Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Amendment No. 7 Effective Date; provided that, if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent Guarantor or a Subsidiary of such
Subsidiary (including the Borrower and any Subsidiary of the Borrower) and a
reference to an “Affiliate” means a reference to an Affiliate of the Parent
Guarantor (including any Affiliate of the Borrower). Except as expressly
provided otherwise in any Loan Document, (i) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law and any reference to any law
or regulation shall, unless otherwise specified, refer to such law or regulation
as amended, modified, extended, restated, replaced or supplemented from time to
time and (ii) any reference to any Person shall be construed to include such
Person’s permitted successors and permitted assigns. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York City time. The calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of any Indebtedness shall be the historical cost basis, which generally
is the contractual amount owed adjusted for amortization or accretion of any
premium or discount. Notwithstanding the first sentence of this Section 1.2, all
accounting terms, ratios and calculations shall be determined without giving
effect to Accounting Standard Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to the extent any lease (or similar
arrangement conveying the right to use) would be required to be treated as a
capital lease thereunder where such lease (or similar arrangement) would have
been treated as an operating lease under GAAP as in effect immediately prior to
the effectiveness of the Accounting Standards Codification 842.

 



 - 52 - 

 

 

Section 1.3     Rates.

 

Neither Administrative Agent nor any Lender warrants or accepts responsibility
for, and none of the foregoing shall have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”, or any Benchmark Replacement.

 

Section 1.4     Divisions

 

For all purposes under the Loan Documents, in connection with any division or
Plan of Division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.

 

Section 1.5     Post Covenant Relief Period Termination Date Calculations

 

Notwithstanding anything to the contrary contained herein, immediately following
the Covenant Relief Period Termination Date, each of the Financial Covenants,
and, to the extent applicable, the underlying definitions used in the
calculation of the components of such Financial Covenants, shall be calculated
as follows:

 

Test Date Calculation In respect of the earlier of (i) June 30, 2021 or (ii) the
first test date following the Covenant Relief Period Termination Date Applicable
calculations/results for the one (1) fiscal quarter ending on such test date (or
if such test date does not occur as of the end of a fiscal quarter, the fiscal
quarter most recently ended prior to such test date) multiplied by 4. In respect
of the earlier of (i) September 30, 2021 or (ii) the second test date following
the Covenant Relief Period Termination Date Applicable calculations/results for
the two (2) fiscal quarters ending on such test date (or if such test date does
not occur as of the end of a fiscal quarter, the two (2) fiscal quarters most
recently ended prior to such test date) multiplied by 2. In respect of the
earlier of (i) December 31, 2021 or (ii) the third test date following the
Covenant Relief Period Termination Date Applicable calculations/results for the
three (3) fiscal quarters ending on such test date (or if such test date does
not occur as of the end of a fiscal quarter, the three (3) fiscal quarters most
recently ended prior to such test date) multiplied by 4/3. For each test date
thereafter Applicable calculations/results for the four (4) fiscal quarters
ending on such test date (or if such test date does not occur as of the end of a
fiscal quarter, the four (4) fiscal quarters most recently ended prior to such
test date)

 



 - 53 - 

 

 

Notwithstanding anything to the contrary contained herein, immediately following
the Restriction Period:

 

(i) “Unencumbered Asset Value” as such term is used in (A) the definition of
“Covenant Relief Excluded Pledge Collateral”, (B) the definition of “Excluded
Pledge Collateral”, (C) clause (g) of the definition of “Permitted Liens”,
(D) Sections 2.8(b)(i) and 2.15 of this Agreement and (E) the “Guaranty
Requirement” in Section 8.14(a)(ii) of this Agreement; and

 

(ii) “Total Asset Value” as such term is used in (A) the definition of “Material
Acquisition” and (B) Sections 11.1(d), (e), (f), (h) and (i) of this Agreement,
in each case, shall be calculated in a similar manner for any applicable periods
as set forth in the table above.

 

Nothing in this Section 1.5 shall be deemed to amend the requirements of
Section 10.1(i).

 

Article II. LOAN Facility

 

Section 2.1       Loan.

 

(a)       Making of the Loan.  Subject to the terms and conditions set forth in
this Agreement, including Section 2.15, each Lender party hereto on the
Agreement Date severally and not jointly agrees to make its portion of the Loan
to the Borrower on the Effective Date, in a principal amount equal to such
Lender’s Commitment. Amounts of the Loan (including any Additional Loan
Advances) that are repaid may not be reborrowed.

 

(b)       Requests for the Loan.  Not later than 1:00 p.m. at least one
(1) Business Day prior to a borrowing of Base Rate Loans or LIBOR Daily Loans
comprising all or a portion of the Loan (which for purposes of this subsection
(b) shall include (if and as applicable) an Additional Loan Advance) and not
later than 1:00 p.m. at least three (3) Business Days prior to a borrowing of
LIBOR Loans (other than LIBOR Daily Loans) comprising all or a portion of the
Loan, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing.  Each Notice of Borrowing shall specify the Type of the Loan, and if
such portion of the Loan is to be a LIBOR Loan (other than LIBOR Daily Loans),
the initial Interest Period for such portion of the Loan. Such Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether
the Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 



 - 54 - 

 

 

(c)       Funding of Loan. Each Lender party hereto on the Agreement Date shall
deposit an amount equal to its Commitment with the Administrative Agent at the
Principal Office, in immediately available funds not later than 10:00 a.m. on
the Effective Date. Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
1:00 p.m. on the Effective Date, the proceeds of such amounts received by the
Administrative Agent.

 

(d)       Obligation of Lenders. No Lender (which for purposes of this
subsection (d) shall include (if and as applicable) each Additional Lender)
shall be responsible for the failure of any other Lender to advance its portion
of the Loan (which, for purposes of this subsection (d) shall include (if and as
applicable) each Additional Loan) or to perform any other obligation to be made
or performed by such other Lender hereunder, and the failure of any Lender to
advance its portion of the Loan or to perform any other obligation to be made or
performed by it hereunder shall not relieve the obligation of any other Lender
to advance its portion of the Loan or to perform any other obligation to be made
or performed by such other Lender.

 

Section 2.2       Intentionally Omitted.

 

Section 2.3       Intentionally Omitted.

 

Section 2.4       Intentionally Omitted.

 

Section 2.5       Rates and Payment of Interest on the Loan.

 

(a)       Rates. The Borrower promises to pay to the Administrative Agent for
the account of each Lender interest on the unpaid principal amount of each Loan
made by such Lender for the period from and including the date of the making of
such Loan to but excluding the date such Loan shall be paid in full, at the
following per annum rates:

 

(i)         during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Base Rate
Loans;

 

(ii)        during such periods as such Loan is a LIBOR Loan (other than a LIBOR
Daily Loan), at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for LIBOR Loans; and

 

(iii)       during such periods as such Loan is a LIBOR Daily Loan, at the LIBOR
Market Index Rate, plus the Applicable Margin for LIBOR Loans.

 

Notwithstanding the foregoing, (a) automatically upon any Event of Default under
Section 11.1(a), (e) or (f), or (b) at the option of the Requisite Lenders (upon
notice to the Borrower) while any other Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including,
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 



 - 55 - 

 

 

(b)       Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of the Loan shall be payable (i) monthly in arrears
on the first day of each month, commencing with the first full calendar month
occurring after the Effective Date and (ii) on any date on which the principal
balance of the Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

(c)       Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within ten (10) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s or any Lender’s other rights
under this Agreement.

 

(d)       Benchmark Replacement. Notwithstanding anything to the contrary set
forth in this Agreement or any of the other Loan Documents, LIBOR and any
Benchmark Replacement shall be subject to replacement in accordance with the
terms and conditions of Exhibit J.

 

Section 2.6       Number of Interest Periods.

 

There may be no more than four (4) different Interest Periods for LIBOR Loans
outstanding at the same time during any time when there are no LIBOR Daily Loans
that are outstanding (or three (3) different Interest Periods during any time
when there is a LIBOR Daily Loan that is outstanding).

 

Section 2.7       Repayment of the Loan.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loan on the Maturity Date (or such earlier
date on which the Loan becomes due or is declared due in accordance with this
Agreement).

 



 - 56 - 

 

 

Section 2.8        Prepayments.

 

(a)        Optional. Subject to Section 5.4, the Borrower may prepay the Loan in
full or in part at any time without premium or penalty. The Borrower shall give
the Administrative Agent written notice at least two (2) Business Days prior to
the prepayment of any LIBOR Loan or one (1) Business Day prior to the prepayment
of any Base Rate Loan. Each voluntary partial prepayment of the Loan shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof. Notwithstanding anything to the contrary in this Agreement, a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the successful
closing of a disposition or acquisition or other event, in which case such
notice may be revoked by the Borrower if such condition is not satisfied,
provided that the Borrower pays to the Administrative Agent and the Lenders any
“breakage” charges incurred in connection with such notice in accordance with
Section 5.4 hereof.

 

(b)       Mandatory.

 

(i)             If at any time the Unsecured Indebtedness (including the Loan
but excluding the Existing Unsecured FelCor Bonds) of the Parent Guarantor and
its Subsidiaries on a consolidated basis exceeds the Unencumbered Asset Value
(or during the Restriction Period, the Revised Unencumbered Asset Value), the
Borrower shall within five (5) Business Days of the Borrower obtaining knowledge
of the occurrence of any such excess, deliver to the Administrative Agent for
prompt distribution to each Lender a written plan to eliminate such excess. If
such excess is not eliminated within fifteen (15) days of the Borrower obtaining
knowledge of the occurrence thereof, then (unless otherwise approved by the
Requisite Lenders) the entire Outstanding Amount of the Loan, together with all
accrued interest thereon shall be immediately due and payable in full. All
payments under this subsection (b)(i) shall be applied in accordance with
Section 11.5(a).

 

(ii)            Intentionally Omitted.

 

(iii)           Collateral Trigger Prepayments. During a Prepayment Period, the
Borrower shall prepay the Outstanding Amount of Loans and/or the aggregate
outstanding principal amount under any Pari Passu Debt (payable upon the
aggregate amount of proceeds exceeding $1,000,000), in an amount equal to 100%
of:

 

(A)          the Net Proceeds received by the Parent Guarantor, the Borrower and
their Subsidiaries (other than the Excluded FelCor Subsidiaries) with respect to
asset sales consummated during such Prepayment Period and not reinvested in the
Unencumbered Pool (including the acquisition of a Property to be included in the
Unencumbered Pool) within six (6) months after the receipt of such Net Proceeds
(such six-month period with respect to such Net Proceeds as it may be extended
pursuant to the immediately following proviso, a “Reinvestment Period”) (but
excluding from the mandatory prepayment requirements in this clause (A) up to
$100,000,000 in Net Proceeds received as a result of one or more such asset
sales in the aggregate during such Prepayment Period); provided, that, if, as of
the third (3rd) Business Day following the end of such six-month period, the
Borrower or a Subsidiary of the Borrower shall be a party to a binding contract
for the purchase of a Borrowing Base Property executed during such six-month
period, then such Reinvestment Period shall be extended for an additional sixty
(60) days (or such longer period as the Administrative Agent may permit in its
sole discretion in order to permit the closing of such property purchase) upon
written notice from the Borrower to the Administrative Agent, which notice shall
attach a certified copy of the applicable purchase contract; and

 



 - 57 - 

 

 

(B)           the Net Proceeds received by the Parent Guarantor, the Borrower
and their Subsidiaries (other than the Excluded FelCor Subsidiaries) with
respect to any Borrowed Money Recourse Debt (other than (1) construction loans
and (2) Revolving Credit Loans (as defined in the Revolving Credit Agreement))
incurred during such Prepayment Period.

 

All payments under this subsection (b)(iii) shall be applied in accordance with
Section 11.5(b).

 

(iv)          Mandatory Prepayments During Restriction Period. Unless otherwise
consented to by the Requisite Lenders, during the Restriction Period the
Borrower will be required to prepay the Pari Passu Debt and the Loan as set
forth in this Section 2.8(b)(iv) unless permitted to be retained by the Borrower
in accordance with the Prepayment Waterfall; provided that any and all such Net
Proceeds shall only be payable after the aggregate amount of Net Proceeds with
respect to any category of transactions described in clauses (A) through
(C) below exceeds $5,000,000.

 

(A)           Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Pari Passu Debt and the Loan in the manner set forth in the
Prepayment Waterfall in an amount equal to one hundred percent (100%) of the
aggregate Net Proceeds from any Debt Issuance by the Parent Guarantor, the
Borrower or their Subsidiaries occurring during the Restriction Period other
than (i) Indebtedness incurred under the Revolving Credit Agreement;
(ii) Indebtedness constituting asset level construction loans in existence on
the Amendment No. 8 Effective Date, (iii) to the extent elected by the
Borrower, Indebtedness incurred pursuant to an Excluded Stimulus Transaction;
(iv) any Debt Issuance by an Excluded FelCor Subsidiary, so long as the Net
Proceeds therefrom are not distributed to a Loan Party or Subsidiary (other than
an Excluded FelCor Subsidiary) and the aggregate Net Proceeds received from such
Debt Issuances, together with the aggregate Net Proceeds received pursuant to
clause (C)(i)(3) below, do not exceed $250,000,000 and (v) intercompany
Indebtedness that constitutes a Permitted Investment. Such prepayment shall be
made within five (5) Business Days after the Net Proceeds Receipt Date of any
such Debt Issuance.

 

(B)           Equity Issuances. The Borrower shall make mandatory principal
prepayments of the Pari Passu Debt and the Loan in the manner set forth in the
Prepayment Waterfall in an amount equal to one hundred percent (100%) of the
aggregate Net Proceeds from any Equity Issuance by the Parent Guarantor
occurring during the Restriction Period other than Net Proceeds received
pursuant to an issuance or sale of common shares of beneficial interest of the
Parent Guarantor or of securities convertible into, exchangeable for or that
provide the holder thereof the right to acquire common shares of beneficial
interest of the Parent Guarantor to executives, management or employees of the
Parent Guarantor or any of its Subsidiaries, including, without limitation,
pursuant to any employee stock option, stock purchase plan, employee benefit
plan or other similar arrangements in existence from time to time. Such
prepayment shall be made within five (5) Business Days after the Net Proceeds
Receipt Date of any such Equity Issuance.

 



 - 58 - 

 

 

(C)       Asset Dispositions and Insurance and Condemnation Events. The Borrower
shall make mandatory principal prepayments of the Pari Passu Debt and the Loan
in the manner set forth in the Prepayment Waterfall in amounts equal to one
hundred percent (100%) of the aggregate Net Proceeds received by the Parent
Guarantor, the Borrower and their Subsidiaries during the Restriction Period
from (i) any non-ordinary course Asset Disposition occurring during the
Restriction Period (for the avoidance of doubt, the sale of any Property
(whether or not permitted by the Loan Documents) shall be deemed to be
non-ordinary course); provided that there shall be excluded from this clause
(i) any Net Proceeds (1) received from sales of personal property which do not
in the aggregate with all such sales during the Restriction Period, exceed
$10,000,000, (2) received from intercompany transfers that do not result in a
reduction of the value of the assets owned by the Loan Parties and their
Wholly-Owned Subsidiaries on a consolidated basis or that constitute Permitted
Investments, (3) received by any Excluded FelCor Subsidiary from an Asset
Disposition, so long as the Net Proceeds therefrom are not distributed to a Loan
Party or Subsidiary (other than an Excluded FelCor Subsidiary) and the aggregate
Net Proceeds received from such Asset Dispositions, together with the aggregate
Net Proceeds received pursuant to clause (A)(iv) above, do not exceed
$250,000,000 (such Net Proceeds, the “Excluded FelCor Net Proceeds”) or (4) that
are held for application in connection with an exchange or swap of Property in a
transaction covered by Section 1031 of the Internal Revenue Code; provided that
the Property acquired in such exchange shall become an Eligible Property and the
Subsidiary that acquires such Property shall become a Subsidiary Guarantor, or
(ii) any Insurance and Condemnation Event occurring during the Restriction
Period (except to the extent the Borrower shall confirm to the Administrative
Agent that the Borrower has a reasonable expectation to reinvest such Net
Proceeds from such Insurance and Condemnation Event in the restoration or
rebuilding of the applicable affected asset; provided, that any Net Proceeds of
such Insurance and Condemnation Event received in excess of the costs of such
restoration or replacement shall be applied to the Pari Passu Debt and the Loan
in accordance with the Prepayment Waterfall), other than Net Proceeds received
by any Excluded FelCor Subsidiary from an Insurance and Condemnation Event, so
long as the Net Proceeds therefrom are not distributed to a Loan Party or
Subsidiary (other than an Excluded FelCor Subsidiary). Such prepayments shall be
made within five (5) Business Days after the Net Proceeds Receipt Date of such
Asset Disposition or Insurance and Condemnation Event, as applicable.

 



 - 59 - 

 

 

(D)           Prepayment Waterfall. Each prepayment under this
Section 2.8(iv) shall be applied in the manner set forth in the Prepayment
Waterfall.

 

(v)           Repayment of LIBOR Loans. Each prepayment pursuant to
Section 2.8(b)(iii) or (iv) shall be accompanied by any amount required to be
paid pursuant to Section 5.4; provided that, so long as no Default or Event of
Default shall have occurred and be continuing, if any prepayment of LIBOR Loans
is required to be made under Section 2.8(b)(iii) or (iv) prior to the last day
of the Interest Period therefor, in lieu of making any payment pursuant to
Section 2.8(b)(iii) or (iv), as applicable, in respect of any such LIBOR Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with
Section 2.8(b)(iii) or (iv), as applicable. Upon the occurrence and during the
continuance of any Default or Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Company or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of
Section 2.8(b)(iii) or (iv), as applicable

 

(c)       Intentionally Omitted.

 

(d)       No Effect on Derivatives Contracts. Except to the extent provided
pursuant to the terms of a Derivatives Contract, no repayment or prepayment of
the Loans pursuant to this Section shall affect any of the Borrower’s
obligations under such Derivatives Contract entered into for the purposes of
hedging the Borrower’s obligations with respect to the Loans.

 

Section 2.9       Continuation.

 

So long as no Default or Event of Default exists, (i) the Borrower may on any
Business Day, with respect to any LIBOR Loan (other than a LIBOR Daily Loan),
elect to maintain such LIBOR Loan or any portion thereof as a LIBOR Loan by
selecting a new Interest Period for such LIBOR Loan and (ii) any LIBOR Daily
Loans shall automatically continue as a LIBOR Daily Loan until such time as the
Borrower converts such LIBOR Daily Loan to a different Type in accordance with
Section 2.10. Each Continuation of a LIBOR Loan shall be in an aggregate minimum
amount of $2,000,000 and integral multiples of $500,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 11:00 a.m. on the third (3rd)
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
(other than a LIBOR Daily Loan) in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a LIBOR Loan with an Interest Period of one month; provided, however that if
a Default or Event of Default exists, such Loan will automatically, on the last
day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10 or the Borrower’s failure to
comply with any of the terms of such Section.

 



 - 60 - 

 

 

Section 2.10     Conversion.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists. Each Conversion of Base Rate
Loans into LIBOR Loans shall be in an aggregate minimum amount of $2,000,000 and
integral multiples of $500,000 in excess of that amount. Any Conversion of a
LIBOR Loan (other than a LIBOR Daily Loan) into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan. Each
such Notice of Conversion shall be given not later than (i) 11:00 a.m. three
(3) Business Days prior to the date of any proposed Conversion into LIBOR Loans
(or, with respect to any proposed Conversion on the Fourth Amendment Effective
Date, 11:00 a.m. on the Fourth Amendment Effective Date) and (ii) 11:00 a.m. two
(2) Business Days prior to the date of any proposed Conversion into Base Rate
Loans. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan (other than a LIBOR Daily Loan), the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

 

Section 2.11     Notes.

 

(a)       Notes. In the case of each Lender that has notified the Administrative
Agent in writing that it elects to receive a Note, the portion of the Loan made
by each Lender shall, in addition to this Agreement, also be evidenced at the
request of such Lender by a Note, payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.

 



 - 61 - 

 

 

(b)       Records. The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan and any portion thereof made by
each Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8, in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8 shall be controlling.

 

(c)       Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.12     Intentionally Omitted.

 

Section 2.13     Intentionally Omitted.

 

Section 2.14     Intentionally Omitted.

 

Section 2.15     Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Loan (including any Additional Loan Advance) shall be made if immediately after
the making of such Loan (or Additional Loan Advance) the Unsecured Indebtedness
(including such Loan (or Additional Loan Advance) and any “Loans” under and as
defined in the Revolving Credit Agreement, but excluding the Existing Unsecured
FelCor Bonds) of the Parent Guarantor and its Subsidiaries on a consolidated
basis would exceed the Unencumbered Asset Value (or during the Restriction
Period, the Revised Unencumbered Asset Value).

 

Section 2.16     Increase in Commitments.

 

(a)       The Borrower shall have the right to request increases in the
aggregate amount of the Commitments by providing written notice to the
Administrative Agent; provided, however, that after giving effect to any such
increases the Outstanding Amount of the Loan shall not exceed $225,000,000. Each
such increase in the Commitments must be an aggregate minimum amount of
$25,000,000 and integral multiples of $1,000,000 in excess thereof. The
Arrangers, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders.
Notwithstanding the foregoing, participation in all or any portion of such
increase of the Commitments shall be offered by the Arrangers to any existing
Lender selected by the Borrower or to any other bank, financial institution or
other institutional lender selected by the Borrower, subject to the approval of
the Administrative Agent to the extent set forth in clause (w) of subsection
(d) below. No Lender shall be obligated in any way whatsoever to increase its
Commitment.

 



 - 62 - 

 

 

(b)           Intentionally Omitted.

 

(c)            If pursuant to this Section 2.16 one or more Additional Lenders
shall agree to make an Additional Loan Advance, such Additional Loan Advance
shall be made on a date agreed to by the Borrower, the Administrative Agent and
the Additional Lender, in accordance with the following conditions and
procedures:

 

(i)            Not later than 1:00 p.m. at least one (1) Business Day prior to a
borrowing of Base Rate Loans or LIBOR Daily Loans comprising all or a portion of
an Additional Loan Advance and not later than 1:00 p.m. at least
three (3) Business Days prior to a borrowing of LIBOR Loans (other than LIBOR
Daily Loans) comprising all or a portion of an Additional Loan Advance, the
Borrower shall deliver to the Administrative Agent (A) a Notice of Borrowing
with respect to such Additional Loan Advance and (B) Notices of Continuation
and/or Notices of Conversion with respect to the then outstanding Loan, such
that, on the date of the Additional Loan Advance, the Loan then outstanding and
the Additional Loan Advance shall be combined  so that all Lenders (including
the Additional Lender) hold pro rata amounts of each portion of the Loan
(including the Additional Loan Advance) of each Type and Interest Period in
their respective Commitment Percentages as determined after giving effect to the
Additional Loan Advance. Each such Notice of Borrowing, Notice of Conversion and
Notice of Continuation shall specify the Type of the Loan (or Additional Loan
Advance, as applicable), and if such portion of the Loan (or Additional Loan
Advance, as applicable), is to be a LIBOR Loan (other than a LIBOR Daily Loan),
the Interest Period therefor, all in accordance with the provisions of the
immediately preceding sentence. Such notices shall be irrevocable once given and
binding on the Borrower (unless such notice provides that such request is
contingent on the consummation of a transaction, in which case, such notice
shall be revocable to the extent the transaction is not consummated on the date
such borrowing is requested to be made, provided that the Borrower pays to the
Administrative Agent and the Lenders any funding or “breakage” charges incurred
in connection with such notice in accordance with Section 5.4 hereof).

 

(ii)            Each Additional Lender shall deposit an amount equal to its
Additional Commitment with the Administrative Agent at the Principal Office, in
immediately available funds not later than 10:00 a.m. on the date on which it
has agreed to make such Additional Loan Advance.  Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower at the Principal Office, not later than 1:00 p.m. on
such date the proceeds of such amounts received by the Administrative Agent.

 

(iii)            The Borrower shall pay to the Lenders amounts payable, if any,
to such Lenders under Section 5.4 as a result of the Conversion of any portion
of the Loan as provided above.

 



 - 63 - 

 

 

(d)            Any Additional Loan Advance under this Section is subject to the
following conditions precedent: (w) the Administrative Agent’s approval (which
approval shall not be unreasonably withheld or delayed) of any new Lender (other
than an Eligible Assignee), (x) no Default or Event of Default shall be in
existence on the effective date of such Additional Loan Advance, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall be true and correct in all respects) on the effective date of
such increase with the same force and effect as if made on and as of such date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
permitted under the Loan Documents, and (z) the Administrative Agent shall have
received each of the following, in form and substance reasonably satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the secretary or assistant secretary (or other
individual performing similar functions) of (A) all corporate, partnership,
member or other necessary action taken by the Borrower to authorize such
Additional Loan Advance and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase in the Additional Loan Advance; (ii) a supplement to this Agreement
executed by the Borrower and any Lender increasing its Commitment or issuing a
new Commitment confirming such increase or new Commitment which supplement may
include such amendments to this Agreement as the Administrative Agent deems
reasonably necessary or appropriate to implement the transactions contemplated
by this Section 2.16, together with the consent of the Guarantors thereto;
(iii) if requested by the Administrative Agent or any Additional Lender, an
opinion of counsel to the Loan Parties, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; (iv) if requested by any Additional Lender, a new Note or
replacement Note executed by the Borrower payable to such Additional Lender in
the amount of (A) its Commitment if it is a new Lender or (B) the sum of the
then Outstanding Amount of its Loan and the amount of its Additional Commitment
if it was theretofore a Lender. In connection with any Additional Loan Advance
pursuant to this Section 2.16 any Lender increasing or issuing a new Commitment
shall (1) execute any other documents and agreements as the Administrative Agent
may reasonably request and (2) in the case of any Lender that is organized under
the laws of a jurisdiction outside of the United States of America, provide to
the Administrative Agent, its name, address, tax identification number and/or
such other information as shall be necessary for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

Section 2.17     Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 



 - 64 - 

 

 

Article III. Payments, Fees and Other General Provisions

 

Section 3.1     Payments.

 

(a)     Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 11.5, the Borrower shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Administrative Agent the amounts payable by the Borrower hereunder to which
such payment is to be applied. Each payment received by the Administrative Agent
for the account of a Lender under this Agreement or any Note shall be paid to
such Lender by wire transfer of immediately available funds in accordance with
the wiring instructions provided by such Lender to the Administrative Agent from
time to time, for the account of such Lender at the applicable Lending Office of
such Lender. In the event the Administrative Agent fails to pay such amounts to
such Lender on the Business Day of receipt of such amounts if received by the
Administrative Agent by 11:00 a.m. on such day or, if received by the
Administrative Agent later than 11:00 a.m., then within one Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 3.2     Pro Rata Treatment.

 

Except to the extent otherwise provided herein, including, without limitation,
Sections 5.6 and 13.7(d): (a)  the Loan under Section 2.1(a) shall be made from
the Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of the Loan shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loan held by them; (c) each payment of interest on the
Loan shall be made for the account of the Lenders, pro rata in accordance with
the amounts of interest on the Loan then due and (d) the making, Conversion and
Continuation of a Loan of a particular Type (other than Conversions provided for
by Sections 5.1(c) and 5.5) shall be made pro rata among the Lenders, according
to the Outstanding Amounts of their respective portions of the Loan, as
applicable, and the then current Interest Period for each Lender’s portion of
each such Loan of such Type shall be coterminous.

 



 - 65 - 

 

 

Section 3.3     Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any
portion of the Loan under this Agreement or shall obtain payment on any other
Obligation owing by the Borrower or any other Loan Party through the exercise of
any right of set-off, banker’s lien, counterclaim or similar right or otherwise
or through voluntary prepayments directly to a Lender or other payments made by
or on behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2 or Section 11.5, as applicable, such
Lender shall promptly purchase from the other Lenders’ participations in (or, if
and to the extent specified by such Lender, direct interests in) the portion of
the Loan made by the other Lenders or other Obligations owed to such other
Lenders in such amounts, and make such other adjustments from time to time as
shall be equitable, to the end that all the Lenders shall share the benefit of
such payment (net of any reasonable expenses which may actually be incurred by
such Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2 or Section 11.5, as applicable. To such end, all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loan or other Obligations owed to such other Lenders
may exercise all rights of set-off, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of the Loan in the amount of such participation. Nothing contained
herein shall require any Lender to exercise any such right or shall affect the
right of any Lender to exercise and retain the benefits of exercising, any such
right with respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4     Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5     Fees.

 

(a)     Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent, Syndication Agent and
Arrangers. On the Amendment No. 8 Effective Date, the Borrower agrees to pay to
the Administrative Agent, for the account of each Lender which executes and
delivers the Eighth Amendment on the Amendment No. 8 Effective Date, an
amendment fee in an amount equal to seven and one-half basis points (0.075%)
multiplied by the aggregate principal amount of the Loan held by such Lender.

 



 - 66 - 

 

 

(b)     Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6     Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

Section 3.7     Usury.

 

In no event shall the amount of interest due or payable on the Loan or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8     Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of the Loan, accrued interest, charges and payments (other than Fees) made
pursuant to this Agreement and the other Loan Documents and quarterly with a
statement of Fees paid pursuant to this Agreement, and such account rendered by
the Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 



 - 67 - 

 

 

 

Section 3.9            Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and in
Section 13.7.

 

(b)           Defaulting Lender Waterfall. Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fourth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(c)           Intentionally Omitted.

 

(d)           Intentionally Omitted.

 

(e)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that,
subject to Section 13.21, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

Section 3.10         Foreign Lenders; Taxes.

 

(a)           Applicable Law. For the purposes of this Section, the term
“Applicable Law” includes FATCA.

 



- 68 -

 

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within thirty (30)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

 

(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.6 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 



- 69 -

 

 

(f)            Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 



- 70 -

 

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)          an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 



- 71 -

 

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



- 72 -

 

 

(i)            Survival. Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

(j)            For purposes of determining withholding Taxes imposed under
FATCA, from and after the Fourth Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471- 2(b)(2)(i).

 

Article IV. Borrowing Base Properties

 

Section 4.1           Eligibility of Properties.

 

(a)           Initial Borrowing Base Properties. The Properties identified on
Schedule 4.1. shall, on the Amendment No. 7 Effective Date, be the initial
Borrowing Base Properties, and the Unencumbered Asset Value initially
attributable to such Borrowing Base Properties shall be as set forth in the
Compliance Certificate delivered to the Administrative Agent on the Amendment
No. 7 Effective Date.

 

(b)           Additional Borrowing Base Properties. If after the Amendment No. 7
Effective Date the Borrower desires that any additional Hotel Property be
included in the Unencumbered Pool, the Borrower shall so designate such Hotel
Property as a “Borrowing Base Property” pursuant to any Compliance Certificate
from time to time delivered hereunder. Upon the Administrative Agent’s receipt
of such Compliance Certificate, such Hotel Property shall be included in the
Unencumbered Pool, in which event such Hotel Property shall thereafter
constitute a Borrowing Base Property; provided, however, that the Operating
Property Value of such Hotel Property shall not be taken into account in
determining Unencumbered Asset Value unless and until the Borrower shall deliver
to the Administrative Agent a Compliance Certificate that includes such Hotel
Property in the Unencumbered Pool; provided, further, however, that in no event
shall Properties owned by, or subject to a Qualified Ground Lease to, any
Excluded FelCor Subsidiary be included in the Unencumbered Pool so long as such
FelCor Subsidiary constitutes an Excluded FelCor Subsidiary.

 

Section 4.2           Intentionally Omitted.

 

Section 4.3           Removal of Properties.

 

The Borrower may, upon not less than five (5) Business Days’ notice to the
Administrative Agent (or such shorter period of time as the Administrative Agent
may agree), request removal of a Hotel Property from the Unencumbered Pool,
subject to the following conditions: (a) no Default or Event of Default shall
have occurred that is continuing (other than a Default or Event of Default that
would be cured by removal of such Hotel Property from the Unencumbered Pool) or
would result therefrom and (b)(i) so long as the Restriction Period is not then
continuing, the Borrower shall have delivered to Administrative Agent a
Compliance Certificate, prepared as of the last day of the most recent fiscal
quarter, evidencing compliance with the covenants set forth in Section 10.1 as
if such Hotel Property had not been included in the Unencumbered Pool or (ii) at
any time during the Restriction Period, such removal shall only be permitted to
the extent that the request therefor arises in connection with an Asset
Disposition permitted pursuant to Section 10.4(v) and the proceeds of such Asset
Disposition are applied in accordance with Section 2.8(b)(iv)(C) or such removal
is required to cure a Default or Event of Default. Upon Administrative Agent’s
confirmation that the conditions to such removal have been satisfied, the
Administrative Agent shall so notify (not to be unreasonably withheld or delayed
more than five (5) Business Days after request therefor) Borrower and the
Lenders in writing specifying the date of such removal.

 



- 73 -

 

 

Article V. Yield Protection, Etc.

 

Section 5.1           Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy. If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Loans made by, such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time, within thirty (30) days
after written demand by such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(b)           Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining, continuing or converting of any Loans or its
obligation to make, maintain, continue or convert any Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital or liquidity in respect of its Loans
or its Commitment (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that:

 

(i) except as provided in Section 3.10(c), changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of “ Excluded Taxes” and “Connection Income Taxes” pursuant to Section 3.10(a));

 



- 74 -

 

 

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on Loans is
determined relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder);

 

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy and liquidity); or

 

(iv) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

 

(c)           Lender’s Suspension of LIBOR Loans. Without limiting the effect of
the provisions of the immediately preceding subsections (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5 shall apply).

 

(d)           Intentionally Omitted.

 

(e)           Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and, in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided further, that none of
the Administrative Agent or Lenders shall be entitled to claim any additional
cost, reduction in amounts, loss, tax or other additional amount under this
Article V if such Person fails to provide such notice to the Borrower within
180 days of the date Administrative Agent or such Lender becomes aware of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amount; provided further that, if such
occurrence giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The Administrative Agent and each Lender,
as the case may be, agrees to furnish to the Borrower (and, in the case of a
Lender, to the Administrative Agent as well) a certificate setting forth in
reasonable detail the basis and amount of each request for compensation under
this Section, provided, however, that notwithstanding anything to the contrary
in this Section 5.1, in the case of any Regulatory Change described in clauses
(x) or (y) of the definition of Regulatory Change, it shall be a condition to a
Lender’s exercise of its rights, if any, under this Section 5.1 that such Lender
shall generally be exercising similar rights with respect to borrowers under
similar agreements where available. Determinations by the Administrative Agent
or such Lender, as the case may be, of the effect of any Regulatory Change shall
be conclusive and binding for all purposes, absent manifest error.

 



- 75 -

 

 

Section 5.2           Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, subject to the provisions of
Exhibit J, if, with respect to any LIBOR Daily Loans, on any day, or, with
respect to any LIBOR Loans (other than LIBOR Daily Loans), on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent shall determine (which determination
shall be conclusive) that reasonable and adequate means do not exist for
ascertaining LIBOR as of such day or for such Interest Period;

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or

 

(c)           the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that the relevant rates
of interest referred to in the definition of LIBOR upon the basis of which the
rate of interest for LIBOR Loans for such day or such Interest Period is to be
determined are not likely to adequately cover the cost to the Lenders of making
or maintaining LIBOR Loans for such day or such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
(i) with respect to any LIBOR Daily Loan, on such day, and (ii) with respect to
any LIBOR Loan (other than LIBOR Daily Loans) on the last day of each current
Interest Period for such outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan.

 

Section 5.3           Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5 shall be
applicable).

 



- 76 -

 

 

Section 5.4           Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan (other than a LIBOR Daily Loan) or Conversion of a LIBOR Loan (other
than a LIBOR Daily Loan), made by such Lender for any reason (including, without
limitation, acceleration) on a date other than the last day of the Interest
Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan (other than a LIBOR Daily
Loan) from such Lender on the date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan (other than a LIBOR Daily Loan) or Continue a LIBOR Loan
(other than a LIBOR Daily Loan) on the requested date of such Conversion or
Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of any such LIBOR Loan, an amount equal to the then
present value of (A) the amount of interest that would have accrued on such
LIBOR Loan for the remainder of the Interest Period at the rate applicable to
such LIBOR Loan, less (B) the amount of interest that would accrue on the same
LIBOR Loan for the same period if LIBOR were set on the date on which such LIBOR
Loan was repaid, prepaid or Converted or the date on which the Borrower failed
to borrow, Convert or Continue such LIBOR Loan, as applicable, calculating
present value by using as a discount rate LIBOR quoted on such date; provided,
that in no event shall such compensation include any loss of anticipated
profits. Upon the Borrower’s request, the Administrative Agent shall provide the
Borrower with a statement setting forth in reasonable detail the basis for
requesting such compensation and the method for determining the amount thereof.
Any such statement shall be conclusive, provided that the determinations in such
statement are made on a reasonable basis and in good faith.

 

Section 5.5           Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2, or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2,
or Section 5.3 that gave rise to such Conversion no longer exist:

 



- 77 -

 

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c) or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, or, with respect to LIBOR Daily
Loans, on the next Business Day, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitment Percentages.

 

Section 5.6           Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, (b) any
Lender is a Non-Consenting Lender, (c) any Lender is a Defaulting Lender or
(d) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c) or 5.3 but the obligation of the Requisite Lenders shall not have
been suspended under such Sections, then the Borrower may either (A) demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Loans and all of its other interests, rights and
obligations under this Agreement and the Loan Documents to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.6(b) for a
purchase price equal to (x) the aggregate principal balance of all Loans then
owing to the Affected Lender, plus (y) the aggregate amount of payments
previously made by the Affected Lender under Section 2.3(j) that have not been
repaid, plus (z) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee, or (B) notwithstanding
Section 3.2 or any other provision herein to the contrary requiring the pro rata
treatment of payments to the Lenders, repay the entire Outstanding Amount of all
Loans held by such Affected Lender, together with all accrued interest thereon,
whereupon such Affected Lender shall no longer be a party hereto. Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section and the
Affected Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption, but at no time shall the
Administrative Agent, such Affected Lender or any other Lender be obligated in
any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10, 5.1 or 5.4) with respect to any period up to the date of
replacement. In the event that a Defaulting Lender does not execute an
Assignment and Assumption pursuant to Section 13.6(b) within five (5) Business
Days after receipt by such Defaulting Lender of notice under this Section 5.6
and presentation to such Defaulting Lender of an Assignment and Assumption
evidencing an assignment pursuant to Section 13.6(b), the Administrative Agent
shall be entitled (but not obligated) to execute such an Assignment and
Assumption on behalf of such Defaulting Lender, and any such Assignment and
Assumption so executed by the Administrative Agent, the Eligible Assignee and
the Borrower shall be effective for purposes of Section 13.6(b).

 



- 78 -

 

 

Section 5.7           Change of Lending Office.

 

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10, 5.1 or 5.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

Section 5.8           Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period (or, in the case of LIBOR
Daily Loans, a maturity of one month); provided, however, that each Lender may
fund each of its LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article.

 

Article VI. Conditions Precedent

 

Section 6.1           Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loan is subject to the satisfaction or
waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 



- 79 -

 

 

(ii)           A Note executed by the Borrower, payable to each Lender that has
requested a Note, and complying with the terms of, Section 2.11(a);

 

(iii)          the Guaranty executed by the Parent Guarantor and by each of the
Subsidiary Guarantors identified in Schedule 1.1;

 

(iv)          an opinion of Hogan Lovells LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent;

 

(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the Effective Date by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to Administrative Agent
pursuant to the “Existing Credit Agreement” (as defined in the Revolving Credit
Agreement) has not been modified or amended and remains in full force and
effect, a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary Guarantor so stating
may be delivered in lieu of delivery of a current certified copy of such
document);

 

(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a date not earlier than fifteen
(15) days prior to the Effective Date by the Secretary of State of the state of
formation of each such Loan Party and certificates of qualification to transact
business or other comparable certificates issued as of a recent date by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which such Loan Party is required to be so qualified and where failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect;

 

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;

 

(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (except that, if any such document delivered to Administrative Agent
pursuant to the “Existing Credit Agreement” (as defined in the Revolving Credit
Agreement) has not been modified or amended and remains in full force and
effect, a certificate so stating may be delivered in lieu of delivery of another
copy of such document) and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 



- 80 -

 

 

(ix)          evidence of the insurance required under Section 8.5;

 

(x)           a certificate of the Borrower and the Parent Guarantor certifying
that the Properties identified in Schedule 4.1 satisfy the requirements for
inclusion in the Unencumbered Pool under this Agreement;

 

(xi)          a Compliance Certificate calculated as of September 30, 2012;

 

(xii)         a Disbursement Instruction Agreement effective as of the Agreement
Date;

 

(xiii)        evidence that the Fees, if any, then due and payable under
Section 3.5, together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including,
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

(xiv)        such other documents and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request; and

 

(b)           In the good faith and reasonable judgment of the Administrative
Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 



- 81 -

 

 

Section 6.2           Additional Conditions Precedent to Loan.

 

The obligation of the Lenders to make any Loan is subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loan or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.15 would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and accurate in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of the making of the Loan with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted by the Loan Documents; (c) the
Administrative Agent shall have received a timely Notice of Borrowing; and
(d) there shall not have occurred any event, change, circumstance or other
occurrence that has had a Material Adverse Effect (which determination shall,
during the Restriction Period, exclude any event or circumstance resulting from
the COVID-19 pandemic to the extent that such event or circumstance has been
disclosed in writing by the Borrower to the Administrative Agent or publicly, or
in the public domain). Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time the Loan is made that all conditions contained in Sections
6.1 and 6.2 have been satisfied.

 

Section 6.3           Conditions as Covenants.

 

If the Lenders permit the making of the Loan prior to the satisfaction of all
conditions precedent set forth in Sections 6.1 and 6.2, the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five
(5) Business Days after the date of the making of the Loan. Unless set forth in
writing to the contrary, the making of the Loan by a Lender on the Effective
Date shall constitute a confirmation by such Lender to the Administrative Agent
and the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for the Loan set forth in Sections 6.1 and
6.2.

 



- 82 -

 

 

Article VII. Representations and Warranties

 

Section 7.1           Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loan, the Parent Guarantor and the Borrower represent
and warrant to the Administrative Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification. Each of the Loan Parties and
the other Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Borrower, any other Loan Party or any other
Subsidiary is an EEA Financial Institution.

 

(b)           Ownership Structure. Part I of Schedule 7.1(b) is, as of the
Amendment No. 7 Effective Date, a complete and correct list of all Subsidiaries
of the Parent Guarantor setting forth for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding any
Equity Interest in such Subsidiary, (iii) the nature of the Equity Interests
held by each such Subsidiary and (iv) the percentage of ownership of such
Subsidiary represented by such Equity Interests. Each of the Borrower and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens) and
has the unencumbered right to vote, all outstanding Equity Interests in each
Subsidiary which directly or indirectly owns a Borrowing Base Property (other
than (x) any Subsidiary which directly or indirectly owns the Doubletree
Metropolitan in New York City, provided that the Borrower retains, directly or
indirectly, at least a 98.2% Controlling ownership interest therein and (y) any
Subsidiary which directly or indirectly owns The Knickerbocker in New York City,
provided that the Borrower retains, directly or indirectly, at least a 95.0%
Controlling ownership interest therein). As of the Amendment No. 7 Effective
Date, except as disclosed in Schedule 7.1(b), (A) all of the issued and
outstanding capital stock of each Person identified in Schedule 7.1(b) as
organized as a corporation is validly issued, fully paid and nonassessable and
(B) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any Person identified in Schedule 7.1(b). As of the Amendment No. 7
Effective Date, Part II of Schedule 7.1(b) correctly sets forth all
Unconsolidated Affiliates of the Parent Guarantor, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent
Guarantor. As of the Amendment No. 7 Effective Date, the Subsidiaries identified
in Schedule 1.1 constitute all of the Subsidiary Guarantors and Non-Loan Party
BB Property Subsidiaries.

 



- 83 -

 

 

(c)           Authorization of Agreement, Notes, Loan Documents and Borrowings.
The Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. The
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letter to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents and the Fee Letter to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)           Compliance of Agreement, Etc. with Laws. The execution, delivery
and performance of this Agreement, the Notes, the other Loan Documents to which
any Loan Party is a party and the Fee Letter in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval (other than any required filing with the SEC, which the
Borrower agrees to file in a timely manner, or filings or recordations required
in connection with (x) the perfection of any Lien on the Collateral in favor of
the Administrative Agent or (y) any Transferred Mortgages) or violate any
Applicable Law (including, without limitation, Environmental Laws) relating to
the Borrower, any other Loan Party or any Non-Loan Party BB Property Subsidiary;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, any other Loan Party or any Non-Loan
Party BB Property Subsidiary, or any material indenture, agreement or instrument
to which the Borrower, any other Loan Party or any Non-Loan Party BB Property
Subsidiary is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any Property (other than a Property subject to a Transferred
Mortgage) now owned or hereafter acquired by any Loan Party or any Non-Loan
Party BB Property Subsidiary (other than a Permitted Lien).

 

(e)           Compliance with Law; Governmental Approvals. Each Loan Party and
each other Subsidiary is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including,
without limitation, Environmental Laws, Anti-Corruption Laws and Sanctions)
relating to it except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to result in a Default or Event of Default or have a
Material Adverse Effect.

 

(f)            Title to Properties; Liens. Schedule 7.1(f) is, as of the
Amendment No. 7 Effective Date, a complete and correct listing of all real
estate assets of the Loan Parties and the other Subsidiaries. Schedule 4.1
attached hereto is, as of the Amendment No. 7 Effective Date, a complete and
correct listing of all Borrowing Base Properties owned by the Loan Parties and
Non-Loan Party BB Property Subsidiaries. Each of the Loan Parties and all other
Subsidiaries have good, marketable and legal title to, or a valid leasehold
interest in, their respective assets (subject to (x) Permitted Liens, (y) in the
case of any Property (other than a Borrowing Base Property), a Transferred
Mortgage and (z) in the case of Subsidiaries that are not Loan Parties or
Non-Loan Party BB Property Subsidiaries, Liens not prohibited by this
Agreement). No Borrowing Base Property or any ownership interest of the Borrower
in any Subsidiary that directly or indirectly owns any Borrowing Base Property
is subject to any Lien other than Permitted Liens. Unless otherwise waived in
accordance with the terms of this Agreement, each Borrowing Base Property
included in the Unencumbered Pool satisfies all applicable requirements under
the definition of Eligible Property.

 



- 84 -

 

 

(g)           Existing Indebtedness. Schedule 7.1(g) is, as of the Amendment
No. 7 Effective Date, a complete and correct listing of all Indebtedness
(including all Guarantees, but excluding intercompany Indebtedness in an
individual amount not in excess of $1,000,000, between or among any of the
Parent Guarantor, the Borrower and their respective Subsidiaries) for borrowed
money or in respect of Derivative Contracts of each of the Loan Parties and the
other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of the property subject to such Lien. As of the Amendment No. 7
Effective Date, except as set forth in Schedule 7.1(g) no monetary default
exists under any such Indebtedness and the Borrower or other Loan Parties or
Subsidiaries have not received notice of any other default under any such
Indebtedness.

 

(h)           Material Contracts. Schedule 7.1(h) is, as of the Amendment No. 7
Effective Date, a true, correct and complete listing of all Material Contracts
(other than Material Contracts evidencing Indebtedness identified on Schedule
7.1(g), if any). As of the Amendment No. 7 Effective Date, no event or condition
which would permit any party to any such Material Contract to terminate such
Material Contract exists.

 

(i)            Litigation. Except as set forth on Schedule 7.1(i), there are no
actions, suits, investigations or proceedings pending (nor have any actions,
suits or proceedings been threatened in writing) against or in any other way
relating adversely to or affecting, any Loan Party, any other Subsidiary or any
of their respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which, (i) could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) in any manner draws into question the validity or enforceability of any
Loan Documents or the Fee Letter. As of the Amendment No. 7 Effective Date,
there are no strikes, slowdowns, work stoppages or walkouts or other labor
disputes in progress or threatened relating to, any Loan Party or any other
Subsidiary.

 

(j)            Taxes. All federal and state income and other material tax
returns of each Loan Party and each other Subsidiary required by Applicable Law
to be filed have been duly filed, and all federal and state income and other
material taxes, assessments and other governmental charges or levies upon, each
Loan Party and each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 8.6. As of
the Amendment No. 7 Effective Date, no Loan Party (or any of its Subsidiaries)
has been notified that any of its United States income tax returns is under
audit. All charges, accruals and reserves on the books of the Parent Guarantor
and the Subsidiaries in respect of any taxes or other governmental charges are
in accordance with GAAP.

 



- 85 -

 

 

(k)           Financial Statements. The Borrower has furnished to the
Administrative Agent copies of the audited consolidated balance sheet of the
Parent Guarantor and its consolidated Subsidiaries for the fiscal year ended
December 31, 2018 and the unaudited consolidated balance sheet of the Parent
Guarantor and its consolidated Subsidiaries for the quarters ended March 31,
2019, June 30, 2019 and September 30, 2019, together with (in each case) the
related consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal quarter ended on such date.  Such balance sheet and
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly in all material respects, in
accordance with GAAP consistently applied throughout the applicable periods, the
consolidated financial position of the Parent Guarantor and its consolidated
Subsidiaries as at the date thereof and the results of operations and the cash
flow for such period (subject, in the case of the unaudited statements, to
changes resulting from normal year end audit adjustments and the inclusion in
the final audited statements of footnotes that were not contained in the
unaudited statements).  Neither the Parent Guarantor nor any of its Subsidiaries
(other than the FelCor Subsidiaries) has on the Amendment No. 7 Effective Date
any material contingent liabilities, liabilities, liabilities for taxes, unusual
or long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the foregoing financial statements.

 

(l)            No Material Adverse Change. Since December 31, 2018, there have
been no events, changes, circumstances or occurrences that have had,
individually or in the aggregate, a Material Adverse Effect; provided, that
during the Restriction Period, the determination of the existence of a Material
Adverse Effect shall exclude any event or circumstance resulting from the
COVID-19 pandemic to the extent that such event or circumstance has been
disclosed in writing by the Borrower to the Administrative Agent or publicly, or
in the public domain. As of the Amendment No. 7 Effective Date and after giving
effect to any incurrence of Indebtedness on such date, each of the Parent
Guarantor and the Borrower is Solvent, and the Parent Guarantor, the Borrower
and the other Subsidiaries (taken as a whole) are Solvent.

 

(m)          Financial Information for Borrowing Base Properties. The financial
information delivered by the Borrower pertaining to each of the Borrowing Base
Properties to the Administrative Agent in accordance with
Section 9.4(d)(ii) fairly presents in a summary form in accordance with
Section 9.4(d)(ii), and otherwise accurately in all material respects, the Net
Operating Income of each such Borrowing Base Property for the period then ended.

 

(n)           ERISA. Each member of the ERISA Group has fulfilled its
obligations under the contribution requirements of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, in each case, except as could not reasonably be expected to have a
Material Adverse Effect. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA or that could not reasonably be expected to have a
Material Adverse Effect. As of the Amendment No. 7 Effective Date, the Borrower
does not hold and will not be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans.

 



- 86 -

 

 

(o)           Absence of Default. None of the Loan Parties or the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any case, (i) constitutes a Default or an Event of Default; or
(ii) constitutes, or which with the passage of time, the giving of notice, or
both, would constitute, a default or event of default by, any Loan Party or any
other Subsidiary under any agreement (other than this Agreement) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

 

(p)           Environmental Laws. Each of the Loan Parties and the other
Subsidiaries: (i) is in compliance with all Environmental Laws applicable to its
business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Except for any of the following
matters that could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect, no Loan Party has any knowledge of, nor
has received notice of, any past present or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential common
law or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request,,
investigation, or proceeding pending or, to the knowledge of the Borrower,
threatened, against any Loan Party or any other Subsidiary relating in any way
to Environmental Laws which reasonably could be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the Borrowing Base
Properties and, as of the Amendment No. 7 Effective Date, none of the other
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. To
the knowledge of the Borrower, no Hazardous Materials generated at or
transported from any of the Properties is or has been transported to, or
disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 



- 87 -

 

 

(q)           Investment Company. No Loan Party, nor any other Subsidiary is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or
(ii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock. No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 

(s)           Affiliate Transactions. Except as permitted by Section 10.8 or as
otherwise set forth on Schedule 7.1(s), no Loan Party nor any other Subsidiary
is a party to or bound by any agreement or arrangement (whether oral or written)
with any Affiliate.

 

(t)            Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights that is material to the business of the Parent Guarantor
and its Subsidiaries, taken as whole (collectively, “Intellectual Property”),
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name, copyright, or
other proprietary right of any other Person, the effect of which conflict could
reasonably be expected to have a Material Adverse Effect. The Loan Parties have
taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property that could reasonably be expected to have a Material
Adverse Effect.

 

(u)           Business. As of the Amendment No. 7 Effective Date, the Loan
Parties and the other Subsidiaries are engaged in the business of the ownership,
leasing and operation of lodging properties, together with other business
activities incidental thereto.

 

(v)           Broker’s Fees. Except as set forth in the Fee Letter, no broker’s
or finder’s fee, commission or similar compensation will be payable with respect
to the transactions contemplated hereby. No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to any Loan
Party or any other Subsidiaries ancillary to the transactions contemplated
hereby.

 

(w)          Insurance. The Parent Guarantor and the Subsidiaries maintain
insurance in compliance with the provisions of Section 8.5.

 



- 88 -

 

 

 

(x)          Accuracy and Completeness of Information. All written information,
reports and data (other than financial projections, other forward looking
statements and information of a general economic or industry nature) furnished
to the Administrative Agent or any Lender by, on behalf of, or at the direction
of, any Loan Party or any other Subsidiary were, at the time the same were so
furnished, complete and correct in all material respects, or, in the case of
financial statements, presented fairly in all material respects in accordance
with GAAP consistently applied throughout the periods involved in each case, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and the inclusion in
the final audited statements of footnotes that were not contained in the interim
statements). All financial projections and other forward looking statements
prepared by or on behalf of any Loan Party or any Non-Loan Party BB Property
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made, but with it being
understood that such projections and statements are not a guarantee of future
performance, that such future performance may vary materially from such
projections and that no Loan Party makes any representation that such
projections will in fact be realized. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of any Loan Party or any other Subsidiary
or omits or will omit, when taken with together with all other information
furnished, to state a material fact necessary in order to make the statements
contained therein in light of the circumstances under which they are or will be
made, not misleading. As of the Amendment No. 7 Effective Date, the information
included in the Beneficial Ownership Certification most recently provided to
Administrative Agent or any Lender on or prior to the Amendment No. 7 Effective
Date is true and correct in all respects.

 

(y)          Not Plan Assets; No Prohibited Transactions. None of the assets of
any Loan Party or any other Subsidiary constitutes “plan assets”, within the
meaning of 29 C.F.R. 2510-3.101, as modified by Section 3(42) of ERISA. The
execution, delivery and performance of the Loan Documents and the Fee Letter by
the Loan Parties, and the borrowing, other credit extensions and repayment of
amounts thereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

(z)          OFAC; Anti-Corruption Laws and Sanctions.

 

(i)            None of (i) the Borrower, any Subsidiary or, to the knowledge of
the Borrower or such Subsidiary, any of their respective directors, officers,
employees or affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from any Loan, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) has its assets located in
a Sanctioned Country, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons, (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws or (E) has violated any applicable Anti-Money
Laundering Law in any material respect. Each of the Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
the Anti-Corruption Laws. Each of the Borrower and its Subsidiaries, and to the
knowledge of the Borrower, each director, officer, employee, agent and Affiliate
of the Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.

 



- 89 - 

 

 

(ii)            No proceeds of any Loan have been used, directly or indirectly,
by the Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, including any payments (directly or indirectly) to a Sanctioned Person
or a Sanctioned Country or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

Section 7.2            Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower and Parent Guarantor under
this Agreement. All representations and warranties made under this Agreement and
the other Loan Documents shall be deemed to be made at and as of the Agreement
Date, the Effective Date, the Amendment No. 7 Effective Date, the date on which
any Additional Loan Advance is effectuated pursuant to Section 2.16, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loan.

 

Article VIII. Affirmative Covenants

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Parent Guarantor and the
Borrower shall comply with the following covenants:

 



- 90 - 

 

 

Section 8.1             Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4, the Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) preserve and maintain its respective existence, (b) preserve and
maintain its rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and (c) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except, in the case of clauses (a) (solely with respect to
Subsidiaries other than Loan Parties and Non-Loan Party BB Property
Subsidiaries), (b) and (c), where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 8.2              Compliance with Applicable Law.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 8.3              Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
Guarantor and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, and
(b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the cases of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 8.4               Conduct of Business.

 

The Parent Guarantor and the Borrower shall, and shall cause the other Loan
Parties and each other Subsidiary to, carry on its respective businesses as
described in Section 7.1.(u) and not enter into any line of business not
incidental and reasonably related thereto.

 

Section 8.5                Insurance.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, maintain insurance on a replacement cost
basis with financially sound and reputable insurance companies against such
risks (including, without limitation, acts of terrorism) and in such amounts as
is customarily maintained by similar businesses and similar locations or as may
be required by Applicable Law. The Parent Guarantor and the Borrower shall from
time to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 



- 91 - 

 

 

Section 8.6             Payment of Taxes and Claims.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, pay and discharge (a) before delinquent all
federal and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than thirty (30) days
past due all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which are, in the aggregate
with all other such claims in an amount greater than $1,000,000 and, if unpaid,
could become a Lien on any properties of such Person; provided, however, that
this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith
and, if required by GAAP, for which adequate reserves have been established on
the books of such Person in accordance with GAAP, (ii) to the extent covered by
title insurance or (iii) solely with respect to any such tax, assessment,
charge, levy or claim of an Excluded Subsidiary, to the extent the failure to
pay and discharge any such tax, assessment, charge, levy or claim could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 8.7             Books and Records; Inspections.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities. The
Parent Guarantor and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and, so
long as no Event of Default exists, with reasonable prior notice. The Parent
Guarantor and the Borrower shall be obligated to reimburse the Administrative
Agent and the Lenders for their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.

 

Section 8.8             Use of Proceeds.

 

The Parent Guarantor and the Borrower will use the proceeds the Loan only
(i) for the payment of redevelopment and development costs incurred in
connection with Properties owned by the Parent Guarantor or any Subsidiary;
(ii) to finance acquisitions not otherwise prohibited under this Agreement;
(iii) to finance capital expenditures, dividends and the repayment of
Indebtedness of the Parent Guarantor and its Subsidiaries; and (iv) to provide
for the general working capital needs of the Parent Guarantor and its
Subsidiaries and for other general corporate purposes of the Parent Guarantor
and its Subsidiaries. The Parent Guarantor and the Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, use any part of the
proceeds of the Loan to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any such Margin Stock.

 



- 92 - 

 

 

Section 8.9             Environmental Matters.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except where the failure to comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Parent Guarantor and the Borrower shall, and shall cause the
Loan Parties and the other Subsidiaries to, promptly take all actions necessary
to prevent the imposition of any Liens on any of their Borrowing Base Properties
arising out of or related to any Environmental Laws (other than a Permitted
Environmental Lien). Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

Section 8.10           Further Assurances.

 

At the Borrower’s sole cost and expense and upon request of the Administrative
Agent, the Parent Guarantor and the Borrower shall, and shall cause each other
Loan Party to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.11           Material Contracts.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract, to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect. The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, do or knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts, to the extent the same could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.12           REIT Status.

 

The Parent Guarantor shall maintain its status as a REIT.

 



- 93 - 

 

 

Section 8.13         Exchange Listing.

 

The Parent Guarantor shall maintain at least one class of common shares of the
Parent Guarantor having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

 

Section 8.14         Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances.

 

(a)           Guaranty Requirement. Prior to the Investment Grade Release or
during any Collateral Period, to the extent necessary to satisfy the Guaranty
Requirement, the Borrower shall cause each Eligible Subsidiary that is not
already a Guarantor to become a Guarantor and deliver or cause to be delivered
to the Administrative Agent the applicable Subsidiary Guaranty and Pledge
Documents on or prior to the earlier of the following dates (or such later date
as the Administrative Agent may agree):

 

(i)            the Collateral Trigger Date; and

 

(ii)           not later than the thirtieth (30th) day following the delivery of
a Compliance Certificate pursuant to Section 9.3.

 

As used herein, “Guaranty Requirement” shall mean the requirement that, as of
the end of any fiscal quarter occurring (x) prior to the Investment Grade
Release or (y) during any Collateral Period, after giving pro forma effect to
any Eligible Subsidiary that shall become a Subsidiary Guarantor following such
fiscal quarter within the applicable time period provided in this
Section 8.14(a), Unencumbered Asset Value (or during the Restriction Period, the
Revised Unencumbered Asset Value) attributable to Borrowing Base Properties
directly owned in fee simple by, or subject to a Qualified Ground Lease to, the
Borrower and the Guarantors shall not be less than 90% of the total Unencumbered
Asset Value (or during the Restriction Period, the Revised Unencumbered Asset
Value) as of the last day of such fiscal quarter.

 

(b)          Unsecured Indebtedness Subsidiaries as Guarantors.

 

(i)            Unsecured Indebtedness Subsidiary Guarantee Requirement. In
addition to, and without limiting the requirements in Section 8.14(a), not later
than the date on which any Subsidiary of the Parent Guarantor becomes an
Unsecured Indebtedness Subsidiary (or such later date as the Administrative
Agent shall reasonably determine), the Parent Guarantor and the Borrower shall
cause such Unsecured Indebtedness Subsidiary to become a Guarantor and deliver
or cause to be delivered to the Administrative Agent the applicable Subsidiary
Guaranty and Pledge Documents.

 



- 94 - 

 

 

(ii)            Release of Unsecured Indebtedness Subsidiary Guarantors. The
Borrower may request in writing that the Administrative Agent release, and upon
receipt of such request the Administrative Agent shall promptly release, an
Unsecured Indebtedness Subsidiary from the Guaranty, if: (i) such Subsidiary has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Subsidiary or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 8.14; (iii) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including, without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 10.1; and (iv) the Administrative Agent shall have received
such written request at least ten (10) Business Days (or such shorter period as
may be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. The Administrative Agent agrees to furnish
to the Borrower, promptly after the Borrower’s request and at the Borrower’s
sole cost and expense, any release, termination, or other agreement or document
as is reasonably satisfactory to the Administrative Agent and necessary or
advisable to evidence the foregoing release as may be reasonably requested by
the Borrower.

 

(c)           Collateral Period Pledge Requirement. During any Collateral
Period, on or prior to the times specified below (or such later date as the
Administrative Agent shall reasonably determine), the Borrower will cause all of
the issued and outstanding Equity Interests (other than any Excluded Pledged
Collateral) of each Pledged Subsidiary (collectively, the “Collateral”), to be
subject to a first priority, perfected Lien (subject to Liens permitted pursuant
to Section 10.2) in favor of the Administrative Agent to secure the Guaranteed
Obligations and obligations under the Pari Passu Debt in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request and to
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty and Pledge Documents:

 

(i)            the Collateral Trigger Date; and

 

(ii)           within thirty (30) days following the occurrence of any date any
Pledged Subsidiary shall be required during the Collateral Period to become a
Guarantor pursuant to Section 8.14(a) or (b).

 

(d)           Further Assurances. During a Collateral Period, and without
limiting the foregoing, the Parent Guarantor and the Borrower will, and will
cause each Loan Party that owns any Collateral to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements), which may
be required by Applicable Law and which the Administrative Agent may, from time
to time during a Collateral Period, reasonably request to carry out the terms
and conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower; provided, however,
that no Pledged Subsidiary shall be permitted to certificate its Equity
Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Administrative Agent, together with
an endorsement in blank.

 



- 95 - 

 

 

(e)            Release of Subsidiary Guarantors and Collateral Prior to
Investment Grade Release or During Collateral Period. Without limiting the
release provisions in Section 8.14.(b), the Borrower may request in writing that
the Administrative Agent release, and upon receipt of such request the
Administrative Agent shall promptly release, (x) a Subsidiary Guarantor from the
Guaranty and (y) the Equity Interests in any Pledged Subsidiary from the Pledge
Agreement, so long as: (i)(a) in the case of the release of any Subsidiary
Guarantor from the Guaranty, such Subsidiary Guarantor (1) meets, or will meet
simultaneously with such release, all of the provisions of the definition of the
term “Excluded Subsidiary”, (2) has ceased to be, or simultaneously with such
release will cease to be, a Subsidiary, an Unsecured Indebtedness Subsidiary or
an Eligible Subsidiary or (3) has ceased to, or simultaneously with such release
will cease to, own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property and, after giving effect to such release pursuant to
this clause (3), the aggregate assets (including any Equity Interests in any
direct or indirect Subsidiary) of all Subsidiary Guarantors released pursuant to
this Section 8.14(e)(i)(a)(3) and Section 8.14(e)(i)(b)(1)(B) (other than
Excluded Subsidiaries or any other Subsidiary that simultaneously with such
release ceased to be a Subsidiary of the Borrower) shall have a Fair Market
Value of not more than $5,000,000 during the term of this Agreement; and (b) in
the case of the release of Equity Interests in any Pledged Subsidiary from the
Pledge Agreement, such Pledged Subsidiary (1) that is a Non-Loan Party BB
Property Subsidiary (A) meets, or will meet simultaneously with such release,
all of the provisions of the definition of the term “Excluded Subsidiary”, or
(B) has ceased to, or simultaneously with such release will cease to, be a
Subsidiary or own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property and, after giving effect to such release pursuant to
this clause (B), the aggregate assets (including any Equity Interests in any
direct or indirect Subsidiary) of all Subsidiary Guarantors released pursuant to
this Section 8.14(e)(i)(b)(1)(B) and Section 8.14(e)(i)(a)(3) (other than
Excluded Subsidiaries or any other Subsidiary that simultaneously with such
release ceased to be a Subsidiary of the Borrower) shall have a Fair Market
Value of not more than $5,000,000 during the term of this Agreement, (2) has
ceased to be, or simultaneously with such release will cease to be, a Subsidiary
Guarantor or (3) the Equity Interests in such Pledged Subsidiary meets, or will
meet simultaneously with its release from the Pledge Agreement, the definition
of the term “Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or
Pledged Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14 or have its Equity Interests pledged pursuant to the Pledge
Agreement under Section 8.14; (iii) no Default or Event of Default shall then be
in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1; and (iv) the Administrative Agent shall
have received such written request at least ten (10) Business Days (or such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of release. Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request. The Administrative Agent agrees
to furnish to the Borrower, promptly after the Borrower’s request and at the
Borrower’s sole cost and expense, any release, termination, or other agreement
or document evidencing the foregoing release as may be reasonably requested by
the Borrower.

 

- 96 - 

 



 

Section 8.15         Investment Grade Release; Collateral Release Upon
Termination of Collateral Period.

 

(a)           Obligation to Release. (i) If at any time the Investment Grade
Ratings Criteria is satisfied and a Collateral Period is not then in effect (a
release under this Section 8.15(a) effected pursuant to this clause (i), the
“Investment Grade Release”) or (ii) on or after any Collateral Release Date and
no subsequent Collateral Trigger Date has occurred (a release under this
Section 8.15(a) effected pursuant to this clause (ii), a “Collateral Release”),
and, in each case, so long as no Default or Event of Default is then continuing,
the Administrative Agent shall, subject to the satisfaction of the requirements
of Section 8.15(b), promptly release all of (A) with respect to a Collateral
Release, the Liens granted to the Administrative Agent pursuant to the
requirements of Section 8.14 and the Collateral Documents and (B) the Subsidiary
Guarantors (other than any Unsecured Indebtedness Subsidiary (except an
Unsecured Indebtedness Subsidiary that solely has obligations under the Loan
Documents and any Unsecured Indebtedness in respect of which such Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor
substantially concurrently with the release hereunder)) from their obligations
under the Guaranty. Upon the release of any Person and/or any Collateral
pursuant to this Section 8.15, the Administrative Agent shall (to the extent
applicable) deliver to the Borrower, upon the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the
Administrative Agent and otherwise necessary or advisable to evidence the
release of such Person and/or such Collateral from its obligations under the
Loan Documents.

 

(b)           Release Request and Certificate. The Borrower shall have delivered
to the Administrative Agent, on or prior to the date that is ten (10) Business
Days (or such shorter period of time as agreed to by the Administrative Agent)
before the date on which a Release is to be effected, written notice that it is
requesting a Release, which notice shall identify the Subsidiary Guarantors and,
in the case of a Collateral Release, the Collateral to be released and the
proposed effective date for such Release, together with a certificate signed by
a Responsible Officer of the Parent Guarantor (such certificate, a “Release
Certificate”), certifying that:

 

(i)            in the case of an Investment Grade Release, the Investment Grade
Ratings Criteria have been satisfied;

 

(ii)           in the case of a Collateral Release, the Leverage Ratio is less
than or equal to 6.50 to 1.00 as of the end of the two most recently completed
consecutive fiscal quarter periods and as reflected on the most recently
delivered Compliance Certificate delivered pursuant to Section 9.3;

 

(iii)           no Subsidiary Guarantor to be released is an Unsecured
Indebtedness Subsidiary (except an Unsecured Indebtedness Subsidiary that solely
has obligations under the Loan Documents and any Unsecured Indebtedness in
respect of which such Subsidiary Guarantor shall be released as a borrower or
guarantor or other obligor substantially concurrently with the release
hereunder); and

 



- 97 - 

 

 

(iv)            in the case of a Collateral Release, the Collateral shall be
released under any Pari Passu Debt substantially contemporaneously with such
Collateral Release; and

 

at the time of the delivery of notice requesting such release, on the proposed
effective date of such Release and immediately before and immediately after
giving effect to such Release, (x) no Default or Event of Default has occurred
and is continuing or would result therefrom and (y) the representations and
warranties contained in Article VII and in the other Loan Documents are true and
correct in all material respects (unless such representation and warranty is
qualified by materiality, in which event such representation and warranty shall
be true and correct in all respects) on and as of the effective date of such
Release with the same force and effect as if made on and as of such date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents, and except that for purposes of this Section 8.15, the
representations and warranties contained in subsection (k) of Section 7.1 shall
be deemed to refer to the most recent statements furnished pursuant to
Sections 9.1 and 9.2.

 

Section 8.16         Covenant Relief Pledged Collateral Period Requirements.

 

(a)           At all times during the Covenant Relief Pledged Collateral Period,
on or prior to the times specified below (or such later date as the
Administrative Agent shall reasonably determine), the Borrower will cause all of
the Covenant Relief Collateral to be subject to a first priority, perfected Lien
(subject to Liens permitted pursuant to Section 10.2) in favor of the Collateral
Agent, to secure the Guaranteed Obligations and the obligations under the Pari
Passu Debt in accordance with the terms and conditions of the Covenant Relief
Pledge Agreement, the Covenant Relief Intercreditor Agreement or such other
pledge and security documents as the Administrative Agent shall reasonably
require and to deliver or cause to be delivered to the Administrative Agent the
applicable Subsidiary Guaranty and Pledge Documents:

 

(i)            on the Post-Closing Delivery Date; and

 

(ii)            within thirty (30) days following the occurrence of any date any
Pledged Subsidiary shall be required during the Covenant Relief Pledged
Collateral Period to become a Guarantor pursuant to Section 8.14(a) or (b).

 

(b)           During the Covenant Relief Pledged Collateral Period, and without
limiting the foregoing, the Borrower will, and will cause each Loan Party that
owns any Covenant Relief Collateral to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements), which may be
required by Applicable Law and which the Administrative Agent may, from time to
time until such time as the applicable Covenant Relief Collateral shall be
released pursuant to the terms of this Agreement and the other Loan Documents,
reasonably require to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents in the Covenant
Relief Collateral, all at the expense of the Borrower; provided, however, that
no Pledged Subsidiary shall be permitted to certificate its Equity Interests or
make an election under Article 8 of the UCC unless such certificates are
promptly delivered to the Collateral Agent, together with an endorsement in
blank.

 



- 98 - 

 

 

(c)           Upon the Covenant Relief Pledged Collateral Release Date, the
Administrative Agent shall (i) promptly cause the Collateral Agent to release
all the Liens granted to the Collateral Agent pursuant to the requirements of
this Section 8.16, the Covenant Relief Pledge Agreement and the other Collateral
Documents and (ii) (to the extent applicable) deliver (or cause the Collateral
Agent to deliver) to the Borrower, upon the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the
Administrative Agent and the Collateral Agent and otherwise necessary or
advisable to evidence the release of such Collateral.

 

(d)           During the Covenant Relief Pledged Collateral Period, the Borrower
may request in writing that the Administrative Agent cause the Collateral Agent
to release, and upon receipt of such request the Administrative Agent shall
promptly cause the Collateral Agent to release, the Equity Interests in any
Pledged Subsidiary from the Covenant Relief Pledge Agreement, so long as:
(i)(A) such Pledged Subsidiary that is a Non-Loan Party BB Property Subsidiary
has ceased to, or simultaneously with such release will cease to, be a
Subsidiary or own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property, (B) such Pledged Subsidiary has ceased to be, or
simultaneously with such release will cease to be, a Subsidiary Guarantor or
Non-Loan Party BB Property Subsidiary or (C) the Equity Interests in such
Pledged Subsidiary meets, or will meet simultaneously with its release from the
Covenant Relief Pledge Agreement, the definition of the term “Covenant Relief
Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or Pledged
Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14 or have its Equity Interests pledged pursuant to the Covenant
Relief Pledge Agreement under Section 8.16; (iii) no Default or Event of Default
shall then be in existence or would occur as a result of such release; and
(iv) the Administrative Agent shall have received such written request at least
ten (10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. The Administrative Agent agrees to furnish (or cause the Collateral
Agent to furnish) to the Borrower, promptly after the Borrower’s request and at
the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.

 

Section 8.17         Compliance with Anti-Corruption Laws and Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 



- 99 - 

 

 

Article IX. Information

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Parent Guarantor and the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

 



Section 9.1           Quarterly Financial Statements.

 

Not later than five (5) days following the Parent Guarantor’s filing of its
Form 10-Q with the SEC for each of the first, second and third fiscal quarters
of the Parent Guarantor and in any event within forty-five (45) days after the
closing of each such quarter, the unaudited consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flows of the Parent Guarantor and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments and the
inclusion in the final year-end statements of footnotes that were not contained
in the quarterly financial statements).

 

Section 9.2            Year End Statements.

 

Not later than five (5) days following the filing of the Parent Guarantor’s
Form 10-K for each fiscal year of the Parent Guarantor and in any event within
ninety (90) days after the end of each fiscal year of the Parent Guarantor,
commencing with the fiscal year ending December 31, 2019, the audited
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the financial position of the Parent
Guarantor and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) PricewaterhouseCoopers LLP or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose certificate shall be
unqualified.

 

Section 9.3           Compliance Certificates.

 

(a)           Commencing with the financial statements for the quarter ending
December 31, 2019, at the time the financial statements are furnished pursuant
to the preceding Sections 9.1 and 9.2, a certificate substantially in the form
of Exhibit H (a “Compliance Certificate”) executed on behalf of the Parent
Guarantor by the chief executive officer or chief financial officer of the
Parent Guarantor (a) setting forth as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1 (provided, however, that during the Restriction Period, the
Compliance Certificates required under this Section 9.3(a) shall certify as to
Borrower’s calculation of the financial tests contained in Section 10.1 (but not
compliance therewith, other than compliance with Section 10.1(d))); and
(b) stating that, to the best of his or her knowledge, information or belief,
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure. Notwithstanding the foregoing, the Compliance Certificate
for the first three quarterly test dates following the Covenant Relief Period
Termination Date, shall contain an informational schedule, prepared in good
faith, setting forth its calculation of the Financial Covenants assuming that
such financial tests (and underlying definitions) were prepared on a
trailing-four quarter basis.

 



- 100 - 

 

 

(b)           During the Restriction Period a certificate (in form and substance
satisfactory to the Administrative Agent) executed on behalf of the Parent
Guarantor by the chief executive officer or chief financial officer of the
Parent Guarantor and delivered within ten (10) days following the end of each
calendar month certifying as to and providing reasonably detailed evidence
demonstrating compliance with the financial covenant set forth in
Section 10.1(d) in the form attached hereto as Exhibit K.

 

Section 9.4           Other Information.

 

(a)           Promptly upon receipt thereof, copies of all management reports,
if any, submitted to the Parent Guarantor or its Board of Trustees by its
independent public accountants;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports relating to material
business developments which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

(c)            Promptly upon the mailing thereof to the shareholders of the
Parent Guarantor generally, copies of all financial statements, reports and
proxy statements so mailed and promptly upon the issuance thereof copies of all
press releases issued by the Parent Guarantor, the Borrower, any Subsidiary or
any other Loan Party;

 

(d)            Concurrently with the delivery of the quarterly and annual
financial statements provided for in Sections 9.1 and 9.2, financial information
(i) for all Hotel Properties on a consolidated basis and (ii) for all Borrowing
Base Properties on an individual and consolidated basis, for the preceding
calendar quarter (and for (x) each month in such quarter and (y) the period of
four (4) consecutive quarters ending with such quarter), in each case setting
forth in summary form (and excluding any underlying calculations used to
determine any of the following) the amounts of the Gross Operating Revenues,
Gross Operating Expenses, NOI, FF&E Reserves, and Adjusted NOI, along with the
average daily rate, occupancy levels and revenue per available room, certified
as true, correct and complete by a senior officer of the Borrower or Parent
Guarantor.

 



- 101 - 

 

 

(e)            Promptly upon the delivery thereof to the holders of the Existing
Unsecured FelCor Bonds, copies of all financial reports prepared with respect to
the FelCor Subsidiaries so delivered;

 

(f)             No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, projected balance sheets, operating statements,
profit and loss projections, sources and uses of cash statement and statements
of EBITDA and Funds From Operations, for the Parent Guarantor and its
Subsidiaries on a consolidated basis for such fiscal year, all itemized in
reasonable detail in substantially similar form to the projections delivered
prior to the Agreement Date or in such other form as may be reasonably approved
by the Administrative Agent. The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Parent Guarantor, and when appropriate its consolidated Subsidiaries
(as applicable), will be in compliance with the covenants contained in
Section 10.1 at the end of each fiscal quarter of such fiscal year;

 

(g)            No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, the annual operating budget in summary form for
each Borrowing Base Property;

 

(h)            If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is insolvent or has been terminated, a copy of such notice; (iii) receives
notice from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; (vii) incurs a
cessation of operations within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (viii) engages in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; or (ix) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security; that, in the case of clauses (i) through (ix), could reasonably
be expected to (x) have a Material Adverse Effect or (y) result in an Event of
Default pursuant to Section 11.1(j), a certificate of the chief financial
officer or controller of the Parent Guarantor setting forth details as to such
occurrence and action, if any, which the Parent Guarantor or applicable member
of the ERISA Group is required or proposes to take;

 



- 102 - 

 

 

(i)            To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the any Loan Party or any other
Subsidiary of the Parent Guarantor or the Borrower or any of their respective
properties, assets or businesses which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and prompt notice
of the receipt of notice that any United States income tax returns of any Loan
Party or any other Subsidiary are being audited;

 

(j)            At the time of delivery of each Compliance Certificate (but
without limitation of the provisions of Section 10.7), a copy of any amendment
to the articles of incorporation or formation, bylaws, partnership agreement or
other similar organizational documents of the Parent Guarantor or the Borrower
that was effective on or before the last day of the prior fiscal quarter (unless
previously delivered to the Administrative Agent);

 

(k)           Prompt notice of (i) any event or circumstance which has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (which shall, during the Restriction Period, exclude any
event or circumstance resulting from the COVID-19 pandemic to the extent that
such event or circumstance has been disclosed in writing by the Borrower to the
Administrative Agent or publicly, or in the public domain) and (ii) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
casualty that has a material effect on the operations of any Borrowing Base
Property;

 

(l)            Prompt notice upon any Responsible Officer of the Borrower or
Parent Guarantor having knowledge of the occurrence of (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound if the same has had or could be reasonably
expected to have a Material Adverse Effect;

 

(m)           Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or other Subsidiary or any
of their properties or assets;

 

(n)           Any notification of a violation of any law or regulation or any
inquiry shall have been received by any Loan Party or any other Subsidiary from
any Governmental Authority, in each case, that could reasonably be expected to
have a Material Adverse Effect;

 

(o)           Promptly upon the request of the Administrative Agent, evidence of
the Borrower’s calculation of the Ownership Share with respect to a Subsidiary
or an Unconsolidated Affiliate, such evidence to be in form and detail
reasonably satisfactory to the Administrative Agent;

 

(p)           From and after the Investment Grade Pricing Effective Date,
promptly, upon any change in the Parent Guarantor’s or the Borrower’s Credit
Rating, a certificate stating that such Credit Rating has changed and the new
Credit Rating that is in effect;

 

(q)           Promptly, upon each request, information identifying the Parent
Guarantor and the Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation;

 



- 103 - 

 

 

(r)            Promptly, and in any event within three (3) Business Days after a
Responsible Officer of the Borrower obtains knowledge thereof, written notice of
the occurrence of any of the following: (i) the Parent Guarantor, the Borrower,
any Loan Party or any other Subsidiary shall receive notice that any violation
of or noncompliance with any Environmental Law has or may have been committed or
is threatened; (ii) the Parent Guarantor, the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any administrative or judicial
complaint, order or petition has been filed or other proceeding has been
initiated, or is about to be filed or initiated against any such Person alleging
any violation of or noncompliance with any Environmental Law or requiring any
such Person to take any action in connection with the release or threatened
release of Hazardous Materials; (iii) the Parent Guarantor, the Borrower, any
Loan Party or any other Subsidiary shall receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for any costs associated with a response to, or remediation or
cleanup of, a release or threatened release of Hazardous Materials or any
damages caused thereby; or (iv) the Parent Guarantor, the Borrower, any Loan
Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, except in the case of each of clauses (i), (ii),
(iii) and (iv), where such notice(s), whether individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

 

(s)            Promptly upon the request of the Administrative Agent, the
Derivatives Termination Value in respect of any Specified Derivatives Contract
from time to time outstanding; and

 

(t)            (i) From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent Guarantor, the Borrower, any
other Loan Party or any other Subsidiary as the Administrative Agent or any
Lender may reasonably request (subject to limitations, if any, imposed under
confidentiality requirements and agreements to which the Parent Guarantor or one
of its Subsidiaries is subject), and (ii) no later than the date on which a
Compliance Certificate is required to be delivered pursuant to Section 9.3,
notice of any change in the information provided in any Beneficial Ownership
Certification delivered to such Lender during the fiscal period covered by such
Compliance Certificate that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such Beneficial Ownership
Certification.

 

Section 9.5            Electronic Delivery of Certain Information.

 

(a)            Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that (A) the foregoing shall not
apply to notices to any Lender pursuant to Article II and (B) such Lender has
not notified the Administrative Agent and the Borrower that it cannot or does
not want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date on which the Administrative Agent or Borrower posts such documents or the
documents become available on a commercial website and the Borrower notifies the
Administrative Agent of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. on the opening of business on the next Business Day.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificate required by Section 9.3
to the Administrative Agent. Except for the certificates required by
Section 9.3, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 



- 104 - 

 

 

(b)            Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 9.6             Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Upon the request of the Administrative Agent, the Borrower
shall designate documents delivered by or on behalf of the Borrower to the
Administrative Agent pursuant to the Loan Documents (collectively, “Information
Materials”) as containing only information  that is either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information”. Notwithstanding the foregoing, each
“public-side” Lender (i.e., any Lender that does not wish to receive material
non-public information with respect to the Parent Guarantor or its securities)
shall designate to the Administrative Agent one or more persons who are entitled
to receive and view Information Materials containing material non-public
information to the same extent as Lenders that are not “public-side” Lenders.

 

Section 9.7             Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide, promptly upon any such
request, to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 



- 105 - 

 

 

Article X. Negative Covenants

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7, all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7, the Parent Guarantor and the
Borrower shall comply with the following covenants (provided, however, that
(i) the Parent Guarantor and the Borrower shall not be required to comply with
the Financial Covenants during the Covenant Relief Period, and (ii) during the
Restriction Period, the Parent Guarantor and the Borrower shall be subject to
the additional restrictions set forth in Section 10.12, notwithstanding anything
to the contrary in any other Section of this Article X):

 

Section 10.1         Financial Covenants.

 

(a)           Leverage Ratio. The Parent Guarantor and the Borrower shall not
permit the Leverage Ratio to exceed (i) from and after the Covenant Relief
Period Termination Date but prior to the Leverage Relief Period Termination
Date, the ratio set forth beside the applicable test date in the table below,
and (ii) from and after the Leverage Relief Period Termination Date, 7.00 to
1.00.

 

Leverage Relief Period Test Date Ratio In respect of the test date occurring as
of the end of the earlier of (i) the fiscal quarter of the Parent Guarantor
ending on June 30, 2021 or (ii) the first fiscal quarter of the Parent Guarantor
following the Covenant Relief Period Termination Date 8.50 to 1.00 In respect of
the test date occurring as of the end of the earlier of (i) the fiscal quarter
of the Parent Guarantor ending on September 30, 2021 or (ii) the second fiscal
quarter of the Parent Guarantor following the Covenant Relief Period Termination
Date 8.50 to 1.00 In respect of the test date occurring as of the end of the
earlier of (i) the fiscal quarter of the Parent Guarantor ending on December 31,
2021 or (ii) the third fiscal quarter of the Parent Guarantor following the
Covenant Relief Period Termination Date 8.00 to 1.00 In respect of the test date
occurring as of the end of the earlier of (i) the fiscal quarter of the Parent
Guarantor ending on March 31, 2022 or (ii) the fourth fiscal quarter of the
Parent Guarantor following the Covenant Relief Period Termination Date 8.00 to
1.00 In respect of the test date occurring as of the end of the earlier of
(i) the fiscal quarter of the Parent Guarantor ending on June 30, 2022 or
(ii) the fifth fiscal quarter of the Parent Guarantor following the Covenant
Relief Period Termination Date 7.50 to 1.00

 

(b)           Ratio of Adjusted EBITDA to Fixed Charges. The Parent Guarantor
and the Borrower shall not permit the ratio of Adjusted EBITDA of the Parent
Guarantor and its Subsidiaries on a consolidated basis for any period of four
(4) fiscal quarters to Fixed Charges of the Parent Guarantor and its
Subsidiaries on a consolidated basis for such period to be less than 1.50 to
1.00.

 



- 106 - 

 

 



 

(c)            Ratio of Secured Indebtedness to Total Asset Value. The Parent
Guarantor and the Borrower shall not permit the ratio of (i) the sum of
(A) Secured Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis plus (B) Unsecured Indebtedness of the Excluded FelCor
Subsidiaries to (ii) Total Asset Value to exceed 45.0%.

 

(d)            Minimum Liquidity. At all times during the Restriction Period,
but tested as of the end of each calendar month, the sum of (i) all unrestricted
cash and Cash Equivalents held by the Borrower and its Subsidiaries (other than
the Excluded FelCor Subsidiaries) as of such date plus (ii) the aggregate unused
and available Revolving Credit Commitments (to the extent available to be drawn
at the date of determination) shall not be less than One Hundred Twenty-Five
Million Dollars ($125,000,000).

 

(e)            Maximum Unencumbered Leverage Ratio. The Parent Guarantor and the
Borrower shall not permit the Unencumbered Leverage Ratio to exceed 60.0%;
provided, however, that, the Parent Guarantor and the Borrower shall have the
option, upon delivering written notice to the Administrative Agent, concurrently
with or prior to the delivery of a Compliance Certificate for any applicable
four-quarter fiscal period pursuant to Section 9.3 and provided that no Default
exists (other than as a result of the Unencumbered Leverage Ratio as of the end
of the last fiscal quarter for such fiscal period being greater than 60.0% but
less than or equal to 65.0%), to increase the maximum Unencumbered Leverage
Ratio to 65.0% for a period (such period, the “Unencumbered Leverage Ratio
Increase Period”) of up to two (2) consecutive fiscal quarters commencing with
the fiscal quarter in which the Borrower completes a Material Acquisition which
results in the Unencumbered Leverage Ratio exceeding 60.0% during such fiscal
quarter and for the subsequent consecutive fiscal quarter; provided that (i) the
Borrower may not elect more than three (3) Unencumbered Leverage Ratio Increase
Periods during the term of this Agreement and (ii) any such Unencumbered
Leverage Ratio Increase Periods shall be non-consecutive. For the avoidance of
doubt, Unencumbered Asset Value does not include any value attributable to
properties held by the Excluded FelCor Subsidiaries.

 

(f)            Ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense.
The Parent Guarantor and the Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI for any period of four (4) fiscal quarters to
(ii) Unsecured Interest Expense of the Parent Guarantor and its Subsidiaries
(other than the Excluded FelCor Subsidiaries) on a consolidated basis for such
period to be less than the ratio set forth beside the applicable test date in
the below table:

 

Test Date Ratio In respect of any other test date prior to the fiscal quarter of
the Parent Guarantor ending on March 31, 2020 2.00 to 1.00 In respect of the
fiscal quarter of the Parent Guarantor ending on March 31, 2020 1.50 to 1.00 In
respect of the test date occurring as of the end of the earlier of (i) the
fiscal quarter of the Parent Guarantor ending on June 30, 2021 or (ii) the first
fiscal quarter of the Parent Guarantor following the Covenant Relief Period
Termination Date 1.65 to 1.00

 



- 107 -

 

 

Test Date Ratio

In respect of the test date occurring as of the end of the earlier of (i) the
fiscal quarter of the Parent Guarantor ending on September 30, 2021 or (ii) the
second fiscal quarter of the Parent Guarantor date following the Covenant Relief
Period Termination Date 1.65 to 1.00 In respect of the test date occurring as of
the end of the earlier of (i) the fiscal quarter of the Parent Guarantor ending
on December 31, 2021 or (ii) the third fiscal quarter of the Parent Guarantor
following the Covenant Relief Period Termination Date 1.65 to 1.00 In respect of
the test date occurring as of the end of the earlier of (i) the fiscal quarter
of the Parent Guarantor ending on March 31, 2022 or (ii) the fourth fiscal
quarter of the Parent Guarantor following the Covenant Relief Period Termination
Date 2.00 to 1.00 For each of the test date occurring as of the end of the
fiscal quarter of the Parent Guarantor thereafter 2.00 to 1.00

 

For the avoidance of doubt, Unencumbered Adjusted NOI does not include any
income attributable to properties held by the Excluded FelCor Subsidiaries.

 

(g)            [Reserved].

 

(h)            Dividend Payout/Distribution. Subject to the proviso at the end
of this sentence and Section 10.12(c) below, if an Event of Default exists, the
Borrower may not make any Restricted Payments other than the payment of cash
dividends or distributions to the Parent Guarantor and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent
Guarantor to distribute, and the Parent Guarantor may so distribute, cash
dividends and distributions to its shareholders in an aggregate amount not to
exceed the greater of (x) the amount reasonably estimated to be required for the
Parent Guarantor to maintain its status as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code, or (y) the amount
reasonably estimated to be necessary to avoid income or excise tax under the
Internal Revenue Code (provided, however, there shall not be any implied
requirement that the Borrower utilize the dividend deferral options in
Section 857(b)(9) or Section 858(a) of the Internal Revenue Code); provided that
if an Event of Default with respect to Section 11.1(a), (e) or (f) exists, or if
the Obligations have been accelerated, the Parent Guarantor and the Borrower may
not make any Restricted Payments. Subsidiaries (other than the Borrower) may
make Restricted Payments to the Borrower, the Guarantors and Non-Loan Party BB
Property Subsidiaries at any time and Subsidiaries that are not Loan Parties or
Non-Loan Party BB Property Subsidiaries may make Restricted Payments to any
other Subsidiaries.

 

(i)            Testing of Financial Covenants. Subject to the lead in to this
Article X, the financial covenants set forth in this Section 10.1 shall apply at
all times but, unless otherwise expressly required pursuant to this Agreement
and the other Loan Documents, the Parent Guarantor and the Borrower shall in any
event only be obligated to report its compliance therewith at the end of each
fiscal quarter or fiscal year, as applicable, as provided in Section 9.3.

 



- 108 -

 

 

Section 10.2           Restrictions on Liens, Negative Pledges, Investments and
Indebtedness.

 

(a)            The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any Subsidiary of any Loan Party to, (i) create,
assume, incur, permit or suffer to exist any Lien on any Borrowing Base Property
or any direct or indirect ownership interest of the Borrower in any Person
owning any Borrowing Base Property, now owned or hereafter acquired, except for
Permitted Liens, or (ii) permit any Borrowing Base Property or any direct or
indirect ownership interest of the Borrower or in any Person owning a Borrowing
Base Property, to be subject to a Negative Pledge.

 

(b)            At any time after the Restriction Period, the Parent Guarantor
and the Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary of any Loan Party (other than the Excluded FelCor Subsidiaries)
to, make an Investment in any Excluded FelCor Subsidiary, unless the Borrower
and its Subsidiaries are in compliance with the financial covenants set forth in
Section 10.1 on a pro forma basis after giving effect to such Investment.

 

(c)            The Parent Guarantor and the Borrower shall not permit any
Excluded FelCor Subsidiary to create, incur, assume or permit to exist Borrowed
Money Recourse Debt other than (i) the Existing Unsecured FelCor Bonds (but not
any extensions, renewals, refinancings or replacements thereof), (ii) existing
construction loans (but not any extensions, renewals, refinancings or
replacements thereof where the resulting Indebtedness constitutes Borrowed Money
Recourse Debt) and (iii) guarantees of the foregoing clauses (i) and (ii).

 

Section 10.3          Restrictions on Intercompany Transfers.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to: (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Parent Guarantor, the
Borrower or any other Subsidiary; (c) make loans or advances to the Parent
Guarantor, the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Parent Guarantor, the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) – (d) those encumbrances
or restrictions (A) contained in any Loan Document, (B) contained in any
agreements relating to the sale of a Subsidiary (other than the Borrower) or the
assets of such Subsidiary pending such sale, or relating to Indebtedness secured
by a Lien on assets that the Borrower or such Subsidiary may create, incur,
assume, or permit or suffer to exist under Section 10.2(a)(i), provided that in
any such case the encumbrances and restrictions apply only to the Subsidiary or
the assets that are the subject of such sale or Lien, as the case may be,
(C) contained in the organizational documents or other agreements binding on or
applicable to any Excluded Subsidiary or any Subsidiary that is not a
Wholly-Owned Subsidiary (but only to the extent such encumbrance or restriction
covers any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary), (D) imposed by Applicable Law, (E) contained in an agreement that
governs an Investment in an Unconsolidated Affiliate (but only to the extent
such encumbrance or restriction applies to any Equity Interest in such
Unconsolidated Affiliate), (F) those encumbrances or restrictions contained in
any agreement that evidences Unsecured Indebtedness containing encumbrances or
restrictions on the actions described above that are substantially similar to,
or, taken as a whole, not more restrictive than, those contained in the Loan
Documents (as determined in good faith by the Parent Guarantor and the Borrower)
(including, without limitation, the Revolving Credit Agreement and the Capital
One Term Loan Agreement), (G) Permitted Transfer Restrictions or (H) contained
in any Transferred Mortgage, and (ii) with respect to clause (d), customary
provisions restricting assignment of any agreement entered into by the Parent
Guarantor, the Borrower, any other Loan Party or any of their Subsidiaries in
the ordinary course of business.

 



- 109 -

 

 

Section 10.4          Merger, Consolidation, Sales of Assets and Other
Arrangements.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(i)            any Subsidiary (other than the Borrower) may merge (A) with any
other Subsidiary so long as in the case of any such merger involving a Loan
Party, after giving effect to such merger, the Borrower is in compliance with
the requirements of Section 8.14 and (B) with the Borrower or the Parent
Guarantor so long as the Borrower or Parent Guarantor, as applicable, is the
surviving entity; provided that, no Subsidiary other than an Excluded FelCor
Subsidiary shall merge (other than to consummate the FelCor Acquisition) with an
Excluded FelCor Subsidiary if the surviving entity remains or becomes an
Excluded FelCor Subsidiary after giving effect to such merger;

 

(ii)           (A) any Subsidiary (other than the Borrower) may sell, transfer
or dispose of its assets to a Loan Party or a Non-Loan Party BB Property
Subsidiary, and (B) any Subsidiary that is not a Loan Party or a Non-Loan Party
BB Property Subsidiary may sell, transfer or dispose of its assets to any other
Subsidiary that is not a Loan Party or a Non-Loan Party BB Property Subsidiary;
provided that, no Subsidiary other than an Excluded FelCor Subsidiary shall
sell, transfer or dispose of assets to an Excluded FelCor Subsidiary other than
Investments permitted by Section 10.2(b);

 

(iii)          a Loan Party (other than the Parent Guarantor, the Borrower, any
Loan Party or any Non-Loan Party BB Property Subsidiary which directly or
indirectly owns in fee simple a Borrowing Base Property, or is party to a
Qualified Ground Lease in respect thereof) and any other Subsidiary that is not
(and is not required to be) a Subsidiary Guarantor or is not a Non-Loan Party BB
Property Subsidiary may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries in a manner otherwise permitted by this Section 10.4, and
immediately thereafter liquidate, provided that immediately prior to any such
conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;

 



- 110 -

 

 

(iv)          any Subsidiary that (A) does not directly or indirectly own a
Borrowing Base Property or (B) ceases to own any operating assets or conduct any
business may liquidate, wind-up or dissolve itself;

 

(v)           any Loan Party and any other Subsidiary may acquire or sell or
otherwise transfer (including by way of deed in lieu of foreclosure) any direct
or indirect interest in Hotel Properties and any other assets (including
pursuant to a merger or consolidation), provided that (A) the same would not
result in a Default or Event of Default, (B) a Borrowing Base Property may not
be sold, transferred or otherwise disposed of (including pursuant to a merger or
consolidation) unless the removal thereof from the Unencumbered Pool is
permitted under Section 4.3, (C) in the case of any such acquisition pursuant to
a merger or consolidation involving the Borrower, any Loan Party or a Non-Loan
Party BB Property Subsidiary, after giving effect to such merger or
consolidation, the Borrower, such Loan Party or such Non-Loan Party BB Property
Subsidiary is the surviving entity; provided that no Subsidiary other than an
Excluded FelCor Subsidiary shall merge (other than to consummate the FelCor
Acquisition) with an Excluded FelCor Subsidiary if the surviving entity remains
or becomes an Excluded FelCor Subsidiary after giving effect to such merger, and
(D) no Loan Party or other Subsidiary other than an Excluded FelCor Subsidiary
may sell, transfer or dispose of assets to an Excluded FelCor Subsidiary (and no
Excluded FelCor Subsidiary shall acquire any such assets) other than Investments
permitted by Section 10.2(b); and

 

(vi)          the Loan Parties and the other Subsidiaries may lease, sublease or
license their respective assets, as lessor, licensor or sublessor (as the case
may be), in the ordinary course of their business.

 

Section 10.5          Plans.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of 29 C.F.R. 2510.3-101, as modified by
Section 3(42) of ERISA.

 

Section 10.6          Fiscal Year.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, change its fiscal year from that in effect as
of the Agreement Date.

 

Section 10.7          Modifications of Organizational Documents.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, amend, supplement,
restate or otherwise modify its articles of incorporation, declaration of trust,
partnership agreement, certificate of formation, operating agreement, by-laws or
other organizational documents without the prior written consent of the
Administrative Agent if such amendment, supplement, restatement or other
modification (i) is adverse to the interests of the Administrative Agent or the
Lenders in any material respect or (ii) could reasonably be expected to have a
Material Adverse Effect.

 



- 111 -

 

 

Section 10.8          Transactions with Affiliates.

 

The Parent Guarantor and the Borrower shall not permit to exist or enter into,
and shall not permit any Loan Party or other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of any Loan
Party or any Subsidiary (other than the Parent Guarantor, the Borrower, any
other Loan Party or any Subsidiary), except (a) Restricted Payments permitted
under Section 10.12(c), (b) Restricted Payments permitted under Section 10.1(h),
(c) transactions constituting Investments by the Parent Guarantor or any
Subsidiary in any Unconsolidated Affiliate that are not otherwise prohibited
under the Loan Documents, or (d) transactions upon fair and reasonable terms
which are no less favorable to the Borrower, such Subsidiary, or any Loan Party
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

Section 10.9          Environmental Matters.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment, to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 10.10        Derivatives Contracts.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent Guarantor, the Borrower, any other Loan Party or other Subsidiary in the
ordinary course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent
Guarantor, the Borrower, any other Loan Party or other Subsidiary.

 

Section 10.11        Use of Proceeds.

 

The Borrower shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 



- 112 -

 

 

Section 10.12        Additional Covenants during Restriction Period.

 

During the Restriction Period, the Parent Guarantor, the Borrower, and their
respective Subsidiaries shall be prohibited from doing any of the following
without the prior written consent of Requisite Lenders:

 

(a)            Indebtedness. The Parent Guarantor, the Borrower, and its
Subsidiaries shall not incur (x) additional Borrowed Money Recourse Debt,
(y) any Indebtedness secured by a direct or indirect interest in a Borrowing
Base Property, or (z) guaranty any Indebtedness of any Person, other than:

 

(i)            Indebtedness incurred pursuant to this Agreement,

 

(ii)           Pari Passu Debt existing on the Amendment No. 8 Effective Date
and any Indebtedness incurred under the “accordion feature” pursuant to
Section 2.16 of the Capital One Term Loan Agreement, any Indebtedness incurred
under the “accordion feature” pursuant to Section 2.16 of the Revolving Credit
Agreement and borrowings under the Revolving Credit Facility,

 

(iii)          the Existing Unsecured FelCor Bonds,

 

(iv)          purchase money Indebtedness and Capitalized Lease Obligations
incurred in the ordinary course of business which do not exceed, in the
aggregate at any time outstanding, one percent (1%) of the Revised Unencumbered
Asset Value,

 

(v)           Indebtedness incurred pursuant to any Excluded Stimulus
Transaction,

 

(vi)          intercompany Indebtedness and guaranties of Indebtedness otherwise
permitted hereunder, in each case, to the extent constituting Permitted
Investments,

 

(vii)         asset level construction loans existing on the Amendment No. 8
Effective Date,

 

(viii)        other Borrowed Money Recourse Debt in respect of money borrowed
which (A) is Unsecured Indebtedness, (B) has no scheduled amortization or
maturity prior to the 6-month anniversary of the Tranche A-2 Term Loan Maturity
Date (as defined in the Revolving Credit Agreement) and provided that the Net
Proceeds of such Borrowed Money Recourse Debt incurred pursuant to this clause
(viii) are used to prepay outstanding amounts under the Loan and the Pari Passu
Debt in accordance with the Prepayment Waterfall,

 

(ix)          Permitted Refinancing Indebtedness; provided that the Net Proceeds
of such Permitted Refinancing Indebtedness incurred pursuant to this clause
(ix) are used to prepay outstanding amounts under the Loan and the Pari Passu
Debt in accordance with the Prepayment Waterfall; and

 



- 113 -

 

 

(x)            Indebtedness constituting customary “bad boy” Guarantees in
respect of any Non-Recourse Indebtedness incurred by Subsidiaries and
Unconsolidated Affiliates and not otherwise prohibited by this Agreement,

 

(b)            Investments, Acquisitions. The Parent Guarantor, the Borrower,
and their respective Subsidiaries Indebtedness shall not make any Investments or
acquire any Properties, other than (collectively, “Permitted Investments”):

 

(i)            Permitted Capital Expenditures,

 

(ii)           Investments in Loan Parties,

 

(iii)          Investments in Subsidiaries which are not Loan Parties to the
extent required in order to fund operating deficits of such Subsidiaries
(including any debt service or guarantees of any Indebtedness of such
Subsidiaries existing on the Amendment No. 8 Effective Date) and are not
otherwise prohibited under this Agreement,

 

(iv)          Investments by Subsidiaries which are not Loan Parties in other
Subsidiaries which are not Loan Parties,

 

(v)           Investments in Unconsolidated Affiliates that are required to be
made pursuant to such entities’ organizational documents and are not otherwise
prohibited under this Agreement,

 

(vi)          Investments constituting the Acquisition of any Eligible Property
acquired in an exchange or swap of real property assets in a transaction covered
by Section 1031 of the Internal Revenue Code so long as (x) the Subsidiary
acquiring such Eligible Property becomes a Subsidiary Guarantor, and (y) such
Investments do not, in the aggregate during the Restriction Period, exceed
$75,000,000,

 

(vii)         Acquisitions of Eligible Properties which are added as Borrowing
Base Properties (and the Subsidiary that owns or ground leases such Properties
are added as Subsidiary Guarantors) or Investments in Borrowing Base Properties
or Subsidiary Guarantors or Non-Loan Party BB Subsidiaries that own or ground
lease such Borrowing Base Properties to the extent the consideration therefor
(x) is funded with Exempt Equity Proceeds or (y) is Equity Interests of the
Parent Guarantor or the Borrower (in each case, together with any additional
consideration in respect of such Investment or Acquisition that is funded with
amounts permitted under Section 10.12(b)(x)),

 

(viii)        [intentionally omitted]

 

(ix)          additional Investments in Unconsolidated Affiliates and
Subsidiaries which are not Loan Parties in an aggregate amount not to exceed
$25,000,000 during the Restriction Period,

 

(x)           additional Acquisitions and Investments in an aggregate amount
during the Restriction Period not to exceed (x) if the Outstanding Amount of
Revolving Credit Loans (as each is defined in the Revolving Credit Agreement) is
greater than $0 but does not exceed $200,000,000 immediately after giving effect
to such Acquisition or Investment, $100,000,000 so long as such Acquisitions or
Investments, in the case of this clause (x), are limited to Acquisitions of
Eligible Properties which are added as Borrowing Base Properties (and the
Subsidiary that owns or ground leases such Properties are added as Guarantors)
or Investments in Borrowing Base Properties or Subsidiary Guarantors or Non-Loan
Party BB Subsidiaries that own or ground lease such Borrowing Base Properties,
or (y) if the Outstanding Amount of Revolving Credit Loans (as each is defined
in the Revolving Credit Agreement) is equal to $0 immediately after giving
effect to such Acquisition or Investment, $200,000,000, and

 



- 114 -

 

 

(xi)            additional Acquisitions and Investments to the extent the
consideration therefor is funded solely from Excluded FelCor Net Proceeds.

 

(c)            Restricted Payments. The Parent Guarantor, the Borrower and their
respective Subsidiaries shall not make any Restricted Payments, other than so
long as no Event of Default with respect to Section 11.1(a), (e) or (f) exists
and the Obligations have not been accelerated:

 

(i)            the payment of cash dividends or distributions to the Parent
Guarantor and other holders of partnership interests in the Borrower with
respect to any fiscal year ending during the Restriction Period to the extent
necessary for the Parent Guarantor to distribute, and the Parent Guarantor may
so distribute, cash dividends and distributions to its shareholders in an
aggregate amount not to exceed the greater of (x) the amount reasonably
estimated to be required for the Parent Guarantor to maintain its status as a
real estate investment trust under Sections 856 through 860 of the Internal
Revenue Code and (y) the amount reasonably estimated to be necessary to avoid
income or excise tax under the Internal Revenue Code (provided, however, there
shall not be any implied requirement that the Borrower utilize the dividend
deferral options in Section 857(b)(9) or Section 858(a) of the Internal Revenue
Code),

 

(ii)           repurchases, retirement or other acquisitions of Equity Interests
in the Parent Guarantor, the Borrower or any Subsidiary pursuant to, or in
connection with, any equity incentive plan and other equity-based employee
compensation plans entered into in the ordinary course of business,

 

(iii)          cash distributions to the Parent Guarantor in an amount
sufficient to pay costs and expenses of the Parent Guarantor in connection with
the maintenance of its legal existence and other activities in connection with
the ownership of its assets and liabilities not prohibited by the terms of this
Agreement,

 

(iv)         dividends or distributions to the Parent Guarantor and other
holders of partnership interests in the Borrower to allow the Parent Guarantor
to distribute, and the Parent Guarantor may so distribute, (x) a quarterly cash
dividend of $0.01 per common share of beneficial interest of the Parent
Guarantor and (y) a quarterly cash dividend of $0.4875 per share of the Parent
Guarantor’s $1.95 Series A Cumulative Convertible Preferred Shares,

 



- 115 -

 

 

(v)          Loan Parties may make Restricted Payments to other Loan Parties at
any time and, in the case of any Loan Party that is not a Wholly-Owned
Subsidiary, to any holder of its Equity Interests ratably in accordance with the
interest held by such Person or otherwise as may be required pursuant to the
organizational documents of such Loan Party, and

 

(vi)         Subsidiaries that are not Loan Parties may make Restricted Payments
to any other Subsidiary, to any Loan Party and in the case of any Subsidiary
that is not a Wholly-Owned Subsidiary, to any holder of its Equity Interests
ratably in accordance with the interest held by such Person or otherwise as may
be required pursuant to the organizational documents of such Subsidiary.

 

(d)            Capital Expenditures. The Parent Guarantor, the Borrower, and
their respective Subsidiaries Indebtedness shall not make any capital
expenditures, other than (collectively, “Permitted Capital Expenditures”):

 

(i)            capital expenditures required for emergency repairs or life
safety repairs,

 

(ii)           capital expenditures required to restore damage caused by any
Insurance and Condemnation Event solely to the extent funded from Net Proceeds
resulting therefrom,

 

(iii)          capital expenditures funded from Excluded Felcor Net Proceeds,

 

(iv)         so long as no Event of Default pursuant to Section 11.1(a), (e) or
(f) of this Agreement then exists, from the period beginning on the Amendment
No. 8 Effective Date to and including December 31, 2020, capital expenditures
(x) in respect of FF&E in an aggregate amount not to exceed $37,000,000 and
(y) in respect of renovation and maintenance expenditures in an aggregate amount
not to exceed $49,000,000,

 

(v)          so long as no Event of Default pursuant to Section 11.1(a), (e) or
(f) of this Agreement then exists, from the period beginning on January 1, 2021
to and including the last day of the Restriction Period, capital expenditures in
an aggregate amount not to exceed $150,000,000,

 

(vi)          capital expenditures funded with Exempt Equity Proceeds, and

 

(vii)         so long as no Event of Default pursuant to Section 11.1(a), (e) or
(f) then exists, other capital expenditures in an amount not to exceed
$25,000,000 in the aggregate during the Restriction Period; provided, that if
the aggregate amount of capital expenditures made in reliance on the exceptions
set forth in Section 10.12(d)(iv)(y), Section 10.12(d)(v) and this
Section 10.12(d)(vii) exceeds $100,000,000, additional capital expenditures may
only be made in reliance on such exceptions to the extent that, immediately
after giving effect to any such capital expenditure, the Borrower the Parent
Guarantor and their respective Subsidiaries (other than the Excluded FelCor
Subsidiaries) shall have unrestricted cash and Cash Equivalents, plus undrawn
availability under the Revolving Credit Facility (to the extent available to be
drawn at the date of determination) of not less than $175,000,000.

 



- 116 -

 

 

(e)            Prepayments. The Parent Guarantor, the Borrower, and their
respective Subsidiaries shall not (i) make any voluntary payment of (x)(A) any
Indebtedness secured by a junior lien or (B) Indebtedness which is contractually
subordinated to the Obligations and the Pari Passu Debt (other than voluntary
payments of intercompany Indebtedness to any Loan Party permitted to be made
pursuant to Section 13 of the Guaranty (and any substantially similar provision
of any Guaranty entered into in connection with any Pari Passu Debt)) or (y) the
Existing Unsecured FelCor Bonds other than all of the obligations under the
Existing Unsecured FelCor Bonds with the proceeds of Permitted Refinancing
Indebtedness, or (ii) make any voluntary prepayment of any Pari Passu Debt which
is not made concurrently with a ratable prepayment of the Loan based on the
outstanding principal amount of the Pari Passu Debt and the Loan, except, in the
case of this clause (ii), with the proceeds of Permitted Refinancing
Indebtedness.

 

Section 10.13        Additional Covenant during Leverage Relief Period.

 

From and after the Restriction Period but prior to the Leverage Relief Period
Termination Date, none of the Parent Guarantor, the Borrower or any of their
respective Subsidiaries shall purchase shares of its common or preferred Equity
Interests, other than so long as no Event of Default with respect to
Section 11.1(a), (e) or (f) exists and the Obligations have not been
accelerated:

 

(i)            repurchases, retirement or other acquisitions of Equity Interests
in the Parent Guarantor, the Borrower or any Subsidiary pursuant to, or in
connection with, any equity incentive plan and other equity-based employee
compensation plans entered into in the ordinary course of business,

 

(ii)          Loan Parties may make Restricted Payments to other Loan Parties at
any time and, in the case of any Loan Party that is not a Wholly-Owned
Subsidiary, to any holder of its Equity Interests ratably in accordance with the
interest held by such Person or otherwise as may be required pursuant to the
organizational documents of such Loan Party, and

 

(iii)        Subsidiaries that are not Loan Parties may make Restricted Payments
to any other Subsidiary, to any Loan Party and in the case of any Subsidiary
that is not a Wholly-Owned Subsidiary, to any holder of its Equity Interests
ratably in accordance with the interest held by such Person or otherwise as may
be required pursuant to the organizational documents of such Subsidiary.

 

Article XI. Default

 

Section 11.1           Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)            Default in Payment. (i) The Borrower shall fail to pay when due
under this Agreement or any other Loan Document (whether upon demand, at
maturity, by reason of acceleration or otherwise) the principal of the Loan, or
(ii) the Borrower or any other Loan Party shall fail to pay interest on the Loan
or any of the other payment Obligations owing by the Borrower or any other Loan
Party under this Agreement, any other Loan Document or the Fee Letter, within
five (5) Business Days of the date when due.

 



- 117 -

 

 

(b)            Default in Performance.

 

(i)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1(i) (with respect to the Borrower and the Parent
Guarantor), Section  9.4.(l) or Article X;

 

(ii)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in Section 9.1, 9.2, 9.3 or 9.4(d),
(i), (j), (k), (n), (p) or (q) and such failure shall continue for a period of
five (5) Business Days after the earlier of (x) the date upon which the Borrower
obtains knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Administrative Agent; or

 

(iii)            Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of thirty (30) days after the earlier
of (x) the date upon which the Borrower obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.

 

(c)            Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent or any Lender, shall at
any time prove to have been incorrect or misleading, in any material respect
when furnished or made or deemed made.

 

(d)            Indebtedness Cross-Default. There shall occur (i) any default,
event or condition resulting in (or, if all applicable notice and grace periods
have expired, permitting the) acceleration, mandatory repurchase or mandatory
prepayment (other than as a result of customary non-default events, such as
mandatory prepayments triggered by asset sales or casualty events) of, or any
failure to pay at maturity, the Existing Unsecured FelCor Bonds or any other
Indebtedness (other than the Obligations and Nonrecourse Indebtedness) of the
Borrower, any Guarantor or any of their Subsidiaries, in each case, in excess of
$75,000,000 in the aggregate, (ii) any default, event or condition resulting in
the acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at maturity,
Nonrecourse Indebtedness (other than the Nonrecourse Indebtedness described on
Schedule 11.1(d)) of the Borrower, any Guarantor or any of their Subsidiaries in
a principal amount at any time outstanding in excess of 7.5% of Total Asset
Value in the aggregate or (iii) any default by the Borrower, any Guarantor or
any of their Subsidiaries in, or resulting in, the payment of amounts in excess
of $75,000,000 in the aggregate in respect of Derivatives Contracts.

 



- 118 -

 

 

(e)            Voluntary Bankruptcy Proceeding. Any Loan Party, any Non-Loan
Party BB Property Subsidiary or any other Subsidiary or Subsidiaries (other than
any Subsidiary obligated on the Nonrecourse Indebtedness described on Schedule
11.1(d)) to which more than 7.5% of Total Asset Value in the aggregate is
attributable shall: (i) commence a voluntary case under any Debtor Relief Law;
(ii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under any Debtor Relief Law or
consent to any proceeding or action described in the immediately following
subsection (f); (iii) apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (iv) admit in writing its inability to pay
its debts as they become due; (v) make a general assignment for the benefit of
creditors; (vi) make a conveyance fraudulent as to creditors under any
Applicable Law; or (vii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)            Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against any Loan Party, any Non-Loan Party BB Property
Subsidiary or any other Subsidiary or Subsidiaries (other than any Subsidiary
obligated on the Nonrecourse Indebtedness described on Schedule 11.1(d)) to
which more than 7.5% of Total Asset Value in the aggregate is attributable in
any court of competent jurisdiction seeking: (i) relief under any Debtor Relief
Law; or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty (60) consecutive calendar days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under any Debtor Relief Law) shall be entered.

 

(g)            Revocation of Loan Documents. Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or the Fee Letter (except for (i) release of a Subsidiary Guarantor or
Collateral pursuant to Section 8.14 or 8.15 or the Covenant Relief Collateral
pursuant to Section 8.16 and (ii) termination of any Loan Document in accordance
with its terms) or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter.

 

(h)            Judgment. A judgment or order for the payment of money shall be
entered against any Loan Party or any Subsidiary by any court or other tribunal
and (i) such judgment or order shall continue for a period of sixty (60) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) (i) exceeds, individually or together
with all other such unsatisfied judgments or orders entered against the Loan
Parties and Non-Loan Party BB Property Subsidiaries, $75,000,000 or
(ii) individually or together with all other such unsatisfied judgments or
orders entered against other Subsidiaries (other than any Subsidiary obligated
on the Nonrecourse Indebtedness described on Schedule 11.1(d)), an amount equal
to 7.5% of Total Asset Value or (B) such judgment or order could reasonably be
expected to have a Material Adverse Effect.

 



- 119 -

 

 

(i)            Attachment. A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party or any
Subsidiary, which exceeds, (i) individually or together with all other such
warrants, writs, executions and processes issued against the Loan Parties and
Non-Loan Party BB Property Subsidiaries, $75,000,000 or (ii) individually or
together with all other such warrants, writs, executions and processes issued
against other Subsidiaries (other than any Subsidiary obligated on the
Nonrecourse Indebtedness described on Schedule 11.1(d)), an amount equal to 7.5%
of Total Asset Value, and such warrant, writ, execution or process shall not be
paid, discharged, vacated, stayed or bonded for a period of sixty (60) days.

 

(j)            ERISA. Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $75,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur withdrawal
liability or a current payment obligation in excess of $75,000,000.

 

(k)            Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(l)            Change of Control/Change in Management.

 

(i)            During any period of twelve (12) consecutive months ending on
each anniversary of the Agreement Date, individuals who at the beginning of any
such 12-month period constituted the Board of Trustees of the Parent Guarantor
(together with any new trustees whose election by such Board or whose nomination
for election by the shareholders of the Parent Guarantor was approved by a vote
of a majority of the trustees then still in office who were either trustees at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Trustees of the Parent Guarantor then in office;

 

(ii)            Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent Guarantor;

 



- 120 -

 

 

(iii)          The Parent Guarantor shall cease to own and control, directly or
indirectly, at least a majority of the outstanding Equity Interests of the
Borrower; or

 

(iv)          The Parent Guarantor or a Wholly-Owned Subsidiary of the Parent
Guarantor shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

(m)           Collateral Documents. Any Collateral Document shall for any reason
fail to create a valid and perfected security interest in any portion of the
Collateral purported to be covered thereby, with the priority required by the
applicable Collateral Document, except as (i) permitted by the terms of any Loan
Document or (ii) as a result of the release of such security interest in
accordance with the terms of any Loan Document.

 

Notwithstanding the foregoing provisions of this Section 11.1, in the event of a
Default or Event of Default arising as a result of (i) the inclusion of any
Hotel Property in the Unencumbered Pool at any particular time of reference,
(ii) the failure to make any Subsidiary described in Section 8.14 a Subsidiary
Guarantor (a “Joinder Default”), or (iii) the failure to pledge the Equity
Interests (other than Excluded Pledged Collateral or Collateral Relief Excluded
Pledged Collateral, as applicable) in any Pledged Subsidiary pursuant to
Section 8.14(c) or Section 8.16(a), as applicable (a “Pledge Default”), if such
Default or Event of Default is capable of being cured solely by the exclusion of
such Hotel Property from the Unencumbered Pool, or in the case of a Joinder
Default, by making such Subsidiary a Subsidiary Guarantor pursuant to the terms
of Section 8.14, or in the case of a Pledge Default, by pledging the Equity
Interests (other than Excluded Pledged Collateral or Collateral Relief Excluded
Pledged Collateral, as applicable) in such Pledged Subsidiary pursuant to the
terms of Section 8.14(c) or Section 8.16(a), as applicable, the Borrower shall
be permitted a period not to exceed fifteen (15) days from the earlier of
(x) the date upon which a Responsible Officer of the Borrower obtains knowledge
of such Default or Event of Default (as applicable) or (y) the date upon which
the Borrower has received written notice of such Default or Event of Default
from the Administrative Agent to remove such Hotel Property from the
Unencumbered Pool in accordance with, and subject to, Section 4.3 (or in the
case of a Joinder Default, to make such Subsidiary a Subsidiary Guarantor
pursuant to the terms of Section 8.14 or in the case of a Pledge Default, to
pledge the Equity Interests (other than Excluded Pledged Collateral or
Collateral Relief Excluded Pledged Collateral, as applicable) in such Pledged
Subsidiary pursuant to the terms of Section 8.14(c) or Section 8.16(a), as
applicable).

 

Section 11.2          Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)            Acceleration; Termination of Facilities.

 

(i)            Automatic. Upon the occurrence of an Event of Default specified
in Sections 11.1(e) or 11.1(f), the principal of, and all accrued interest on,
the Loan and the Notes at the time outstanding, any prepayment premium (if
applicable) under Section 2.8 and all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

 



- 121 -

 

 

(ii)            Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall
declare the principal of, and accrued interest on, the Loan and the Notes at the
time outstanding, any prepayment premium (if applicable) under Section 2.8 and
all of the other Obligations, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties.

 

(b)            Loan Documents. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)            Applicable Law. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)            Specified Derivatives Contract Remedies. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following: (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, in each case, in accordance with the terms thereof,
(b) to determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set-off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider and (d) to prosecute any legal action
against the Borrower to enforce or collect net amounts owing to such Specified
Derivatives Provider pursuant to any Specified Derivatives Contract.

 

Section 11.3          Intentionally Omitted.

 

Section 11.4          Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to the Administrative Agent and/or any Lender and/or any Specified
Derivatives Provider or the Administrative Agent and/or any Lender and/or any
Specified Derivatives Provider enforce their security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Guaranteed Obligations or part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.

 



- 122 -

 

 

Section 11.5         Allocation of Proceeds.

 

(a)           If an Event of Default exists and maturity of any of the
Obligations has been accelerated or the Maturity Date has occurred, all payments
received by the Administrative Agent under any of the Loan Documents (or by any
Lender as the result of the exercise of rights under Section 13.4), in respect
of any Guaranteed Obligations shall be applied in the following order and
priority:

 

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

 

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause payable to them;

 

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders, and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause
payable to them; and

 

Fifth, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

(b)          Any payment required to be made by the Borrower pursuant to
Section 2.8(b)(iii) shall be applied pro rata among the Outstanding Amount and
the aggregate outstanding principal amount under the Pari Passu Debt to the
extent required to reduce the Leverage Ratio to or below 6.50 to 1.00 on a pro
forma basis after taking into account any additional optional prepayments made
pursuant to Section 2.8(a); provided, however, that, with respect to any Net
Proceeds from asset sales applied as a prepayment by the Borrower prior to the
end of the applicable Reinvestment Period for such Net Proceeds, the Borrower
may apply such Net Proceeds to prepay (including a partial prepayment of) any of
the Outstanding Amount or the outstanding principal amount of any Pari Passu
Debt in such manner as it may designate. For the avoidance of doubt, to the
extent that any voluntary or mandatory prepayment has the effect of reducing the
Leverage Ratio to or below 6.50 to 1.00 on a pro forma basis, the mandatory
prepayment provisions applicable following a Collateral Trigger Date shall
terminate (the earlier of such date and the Collateral Release Date, the
“Prepayment Provisions Termination Date”).

 



- 123 -

 

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.

 

Section 11.6          Intentionally Omitted.

 

Section 11.7          Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loan and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

Section 11.8          Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 



- 124 -

 

 

 

Section 11.9          Rights Cumulative.



 

(a)            Generally. The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and each of the other Loan Documents and of
the Specified Derivatives Providers under the Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, any of the Lenders, or any of the Specified Derivatives
Providers in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

(b)            Enforcement by Administrative Agent. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit, under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 13.4 (subject to the
terms of Section 3.3), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI. and (y) in addition to the matters set forth in clauses (ii), (iii),
and (iv) of the preceding proviso and subject to Section 3.3, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition under any Debtor Relief Law affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of any claim of any Lender in any such proceeding under any
Debtor Relief Law.

 



- 125 -

 

 

Article XII. The Administrative Agent

 

Section 12.1          Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. In furtherance of the foregoing, and not in limitation, each of the
Lenders authorizes the Administrative Agent to enter into one or more
intercreditor agreements, collateral agency agreements and Collateral Documents
acceptable to the Administrative Agent in its reasonable discretion with parties
to any Pari Passu Debt, including (if applicable) for the purpose of acting as
collateral agent for the Secured Parties and the parties to such Pari Passu Debt
(and each reference to the Administrative Agent in this Article XII shall be
deemed to include a reference to the Administrative Agent acting in such
capacity, if applicable). Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall deliver or otherwise make available to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX. that the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders. The Lenders
hereby authorize the Administrative Agent to release any Guarantor from the
Guaranty (i) in the case of a Subsidiary Guarantor, upon satisfaction of the
conditions to release set forth in Section 8.14 or Section 8.15; (ii) if
approved, authorized or ratified in writing by the Requisite Lenders or all of
the Lenders hereunder, as required under the circumstances; or (iii) upon the
termination of this Agreement in accordance with the provisions of
Section 13.11. In connection with any such release of a Guarantor pursuant to
the preceding sentence, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release (any execution and
delivery of such documents being without recourse to or warranty by the
Administrative Agent).

 



- 126 -

 



 

Section 12.2          Wells Fargo as Lender.

 

Wells Fargo shall have the same rights and powers as a Lender or as a Specified
Derivatives Provider, as the case may be, under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract or otherwise without having to account for
the same to the other Lenders or any Specified Derivatives Providers. The
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

 

Section 12.3          Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved. Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.



 



- 127 -

 

 

Section 12.4          Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 12.5          Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender or any other Person or shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.



 



- 128 -

 

 

Section 12.6          Indemnification of Administrative Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out of pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loan and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 



- 129 -

 

 

Section 12.7          Lender Credit Decision, Etc.



 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent or any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

 



- 130 -

 

 

Section 12.8          Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as Administrative Agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and,
provided no Default or Event of Default exists, the Borrower upon thirty (30)
days' prior written notice if the Administrative Agent (i) is found by a court
of competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.



 

Section 12.9          Titled Agents.

 

The Syndication Agent, Documentation Agent and Managing Agent in such respective
capacities, assume no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of the Loan, nor any duties
as an agent hereunder for the Lenders. The titles given to the Syndication
Agent, Documentation Agent and Managing Agent are solely honorific and imply no
fiduciary responsibility on the part of the Syndication Agent, Documentation
Agent or Managing Agent to the Administrative Agent, any Lender, the Borrower or
any other Loan Party and the use of such title does not impose on the
Syndication Agent, Documentation Agent or Managing Agent any duties or
obligations greater than those of any other Lender or entitle the Syndication
Agent, Documentation Agent or Managing Agent to any rights other than those to
which any other Lender is entitled.

 

Section 12.10        Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article XII to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.



 



- 131 -

 

 

Section 12.11        Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 12.12        Additional ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, that, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:

 

(i)             such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans;

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement;

 

(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans and this
Agreement; or

 



- 132 -

 

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 





In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, that, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that none of
the Administrative Agent or any Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(b)            The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans or
this Agreement, (ii) may recognize a gain if it extended the Loans for an amount
less than the amount being paid for an interest in the Loans, or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

Article XIII. Miscellaneous

 

Section 13.1          Notices.

 

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

RLJ Lodging Trust, L.P.

3 Bethesda Metro Center

Suite 1000

Bethesda, MD 20814

Attention: Sean M. Mahoney, Executive Vice President and Chief Financial Officer

Telecopy Number: (301) 280-7750 Telephone Number: (301) 280-7749





Email:smahoney@rljlodgingtrust.com



 



- 133 -

 

 

If to the Parent Guarantor:

 

RLJ Lodging Trust

3 Bethesda Metro Center

Suite 1000

Bethesda, MD 20814

Attention: Sean M. Mahoney, Executive Vice President and Chief Financial Officer

Telecopy Number: (301) 280-7750 Telephone Number: (301) 280-7749

Email:smahoney@rljlodgingtrust.com

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

1750 H Street N.W.

Suite 550

Washington, DC 20006

Attn: Mark Monahan

Telecopier: (202) 429-2589 Telephone: (202) 303-3017

Email:mark.f.monahan@wellsfargo.com

 

with a copy to:

 

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Rhonda Friedly

Telecopier: (949) 851-9728 Telephone: (949) 251-4383

Email:friedlyr@wellsfargo.com

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, N.A.

Commercial Real Estate Loan Services

600 South 4th Street, 8th Floor

Minneapolis, MN 55415

Attention: Marsha Rouch

Telecopier: (866) 968-5589     Telephone: (612) 667-1098

 



- 134 -

 

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in is Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender shall only be required to give notice of
any such other address to the Administrative Agent and the Borrower. All such
notices and other communications shall be effective (i) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5 to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to
receive a copy of a notice to receive such copy shall not affect the validity of
notice properly given to another Person.

 

Section 13.2          Expenses.

 

The Parent Guarantor and the Borrower agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any notice given by the
Borrower under Section 2.16(a), whether or not the requested increase is
actually effected), and the consummation of the transactions contemplated
thereby, including the reasonable and documented out-of-pocket fees and
disbursements of counsel to the Administrative Agent and all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in the Unencumbered Pool and the determination or confirmation that Properties
satisfy the requirements of the definition of Eligible Properties and the
Administrative Agent’s other activities under Article IV, including the
reasonable and documented out-of-pocket fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b)  to pay or reimburse
the Administrative Agent and the Lenders for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the reasonable and
out-of-pocket fees and disbursements of their respective counsel and (c) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent and any Lender incurred
in connection with the representation of the Administrative Agent or such Lender
in any matter relating to or arising out of any bankruptcy or other proceeding
of the type described in Sections 11.1(e) or 11.1(f), including, without
limitation, (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any debtor in
possession financing or any plan of reorganization of the Borrower or any other
Loan Party, whether proposed by the Borrower, such Loan Party, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding. Notwithstanding the foregoing, the obligation
to reimburse the Lenders for fees and expenses of counsel in connection with the
matters described in items (b) and (c) above shall be limited to (x) one law
firm for the Administrative Agent, (y) one other law firm retained by the
Requisite Lenders, together with (in the case of (x) and (y), as applicable) one
additional counsel in each applicable jurisdiction, and (z) in the case of an
actual or perceived conflict of interest, one additional counsel to the affected
Lenders that are similarly situated in each relevant jurisdiction.

 



- 135 -

 

 

Section 13.3          Stamp and Intangible Taxes.

 

The Parent Guarantor and the Borrower shall pay any and all stamp, excise,
intangible, registration and similar taxes or governmental charges and shall
indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes or charges, which may be payable or determined to
be payable in connection with the execution, delivery, recording, performance or
enforcement of this Agreement, the Notes and any of the other Loan Documents,
the amendment, supplement, modification or waiver of or consent under this
Agreement, the Notes or any of the other Loan Documents or the perfection of any
rights or Liens under this Agreement, the Notes or any of the other Loan
Documents.

 

Section 13.4          Setoff.

 

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to time while an Event of Default exists,
without prior notice to the Parent Guarantor or the Borrower or any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or a Participant subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
such Participant or any Affiliate of the Administrative Agent or such Lender, to
or for the credit or the account of the Parent Guarantor or the Borrower against
and on account of any of the Obligations, irrespective of whether or not the
Loan and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2, and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.

 



- 136 -

 

 





Section 13.5          Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)            EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE PARENT GUARANTOR AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN CREATED HEREUNDER OF
THEREUNDER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS OF ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY
COLLATERAL OR ANY LIEN CREATED HEREUNDER OR THEREUNDER.

 

(b)            EACH OF THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT GUARANTOR,
THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOAN AND THE NOTES OR ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM
OR ANY COLLATERAL. THE PARENT GUARANTOR, THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS. EACH OF THE PARENT GUARANTOR AND THE
BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.



 



- 137 -

 

 

(c)            THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.

 

Section 13.6          Successors and Assigns.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)             Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of an
assigning Lender’s Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and



 



- 138 -

 

 

(B)            in any case not described in the immediately preceding
subsection (A), the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000 in the case
of any assignment in respect of a Loan, unless each of the Administrative Agent
and the Borrower otherwise consents in its sole discretion; provided, however,
that if, after giving effect to such assignment, the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$10,000,000 in the case of a Loan, then such assigning Lender shall assign the
entire amount of its Loans at the time owing to it.

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Loans on a non-rata basis.

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:

 

(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed (it being agreed that the Borrower’s withholding of consent
to an assignment that would result in (i) the Borrower’s having to pay amounts
under Section 3.10 as a result of the admission of an assignee or (ii) the
admission of an assignee that refuses to receive confidential information
subject to the confidentiality requirements set forth herein shall in each case
be deemed to be reasonable)) shall be required unless (x) a Default or Event of
Default shall exist at the time of such assignment or (y) such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(iv)          Assignment and Acceptance; Notes. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 (or $7,500
in the event that such transferor Lender is a Defaulting Lender) for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that (i) to the extent requested by the assignee or
transferor Lender, new Notes are issued to the assignee and such transferor
Lender, as appropriate and (ii) any Notes held by the transferor Lender are
promptly returned to the Borrower for cancellation (and, to the extent not so
returned, the Borrower shall be entitled to receive a customary indemnity
agreement of the type described in Section 2.11(c)(ii)(A) from such transferor
Lender).



 



- 139 -

 

 

(v)            No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural person or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person.

 

(vii)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).



 



- 140 -

 

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Loans of, and principal amounts (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Except as otherwise provided in
Section 13.4 or as otherwise expressly stated herein, no Participant shall have
any rights or benefits under this Agreement or any other Loan Document. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(x) extend the date on which any scheduled payment of principal on the Loans or
portions thereof owing to such Lender is to be made, (y) reduce the rate at
which interest is payable thereon (other than a waiver of default interest and
changes in calculation of the Leverage Ratio that may indirectly affect pricing)
or (z) release all or substantially all of the Collateral (except as
contemplated by Sections 8.14 or 8.15), all or substantially all of the Covenant
Relief Collateral (except as contemplated by Section 8.16) or all or
substantially all of the Guarantors from their obligations under the Guaranty
(except as contemplated by Sections 8.14 or 8.15) or release the Parent
Guarantor from its obligations under the Guaranty, in each case, as applicable
to that portion of such Lender’s rights and/or obligations that are subject to
the participation. The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.10, 5.1, 5.4 (subject to the requirements and
limitations therein, including the requirements under Section 3.10(g) (it being
understood that the documentation required under Section 3.10(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.6, with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.



 



- 141 -

 

 

(e)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)             No Registration. Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.

 

(g)            USA Patriot Act Notice; Compliance. In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.



 



- 142 -

 

 

Section 13.7          Amendments and Waivers.

 

(a)            Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

 

(b)            Unanimous Consent. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by each of the Lenders
directly and adversely affected thereby (or the Administrative Agent at the
written direction of such Lenders), do any of the following:

 

(i)             increase or extend the Commitments of the Lenders (excluding any
increase as a result of an assignment of Commitments permitted under
Section 13.6) or subject the Lenders to any additional obligations except for
any increases contemplated under Section 2.16;

 

(ii)            reduce the principal of, or interest rates that have accrued or
that will be charged (subject to the last sentence of Section 13.7(f)) on the
outstanding principal amount of, the Loan or other Obligations (other than a
waiver of default interest and changes in calculation of the Leverage Ratio that
may indirectly affect pricing); provided, however, that only the written consent
of the Requisite Lenders shall be required (x) for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate” and
(y) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder;

 

(iii)           reduce the amount of any Fees payable to the Lenders hereunder;

 

(iv)           postpone any date on which a scheduled payment of principal of
the Loan, any Fees or any other Obligations, is to be made;

 

(v)            change the definitions of Commitment Percentage or Pro Rata Share
or amend or otherwise modify the provisions of Section 3.2;

 

(vi)           amend subsection (a) or this subsection (b) of this Section 13.7;

 



- 143 -

 



 

(vii)            modify the definition of the term “Requisite Lenders” or modify
in any other manner that reduces the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof;

 

(viii)            release (A) all or substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty (except as contemplated by
Section 8.14 or 8.15) or release the Parent Guarantor from its obligations under
the Guaranty, or (B) all or substantially all of the value of the Collateral
(except as contemplated by Sections 8.15 or 13.7(g)) or all or substantially all
of the Covenant Relief Collateral (except as contemplated by Sections 8.16 or
13.7(g));

 

(ix)            waive a Default or Event of Default under Section 11.1(a);

 

(x)            amend, or waive the Borrower’s compliance with, Section 2.15; or

 

(c)            Non-Consenting Lenders. If any Lender (a “Non-Consenting Lender”)
does not consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document that requires the consent of each Lender or each
Lender directly affected thereby and that has been approved by the Requisite
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 5.6; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this subsection (c)).

 

(d)            Permitted Amendments. Notwithstanding anything to the contrary
contained herein, Loan Modification Offers and Permitted Amendments (as
hereinafter defined) shall be permitted in accordance with this subsection (d),
regardless of the preceding provisions of this Section 13.7. The Borrower may
make one or more offers (each, a “Loan Modification Offer”) to all the Lenders
to make one or more Permitted Amendments (as defined below). Permitted
Amendments shall become effective only with respect to the portions of the Loan
held by the Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”). The Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent a loan modification agreement (a
“Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. In connection with
any Loan Modification Offer, the Borrower may, at its sole option, repay the
portions of the Loans, held by one or more of the Lenders that are not Accepting
Lenders. Additionally, to the extent the Borrower has elected to repay the
portions of the Loans of such Lenders, it may request any other financial
institution (with the consent of the Administrative Agent, such consent not to
be unreasonably conditioned, delayed or withheld) to make loans on the terms set
forth in such Loan Modification Offer in an amount not to exceed the amount of
the portions of the Loan repaid pursuant to the preceding sentence. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the portions of the Loan of the Accepting Lenders, it being
understood that all borrowings and repayments of the Loan will be made pro rata
among all Lenders; provided that to the extent any Permitted Amendment extends
the final maturity of the portion of the Loan held by the Accepting Lenders, the
applicable portion of the Loan and related Obligations of Lenders that are not
Accepting Lenders may be repaid on the Maturity Date (as applicable) on a
non-ratable basis with the portion of the Loan of the Accepting Lenders.
“Permitted Amendments” shall be an extension of the scheduled maturity of the
portion of the Loan of the Accepting Lenders, together with any one or more of
the following: (i) a change in rate of interest (including a change to the
Applicable Margin and/or a provision establishing a minimum rate), premium, fees
or other amount with respect to the portion of the Loan of the Accepting Lenders
(in each case effective after the scheduled maturity of the Loan),
(ii) additional fees to the Accepting Lenders and (iii) such other amendments to
this Agreement and the other Loan Documents as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing Permitted
Amendments.

 



- 144 - 

 

 

(e)            Amendment of Administrative Agent’s Duties, Etc. No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents. Any amendment, waiver or consent with respect to any
Loan Document that (i) diminishes the rights of a Specified Derivatives Provider
in a manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders in any
material respect shall require the written consent of such Defaulting Lender. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon and any amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose set forth
therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default. Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances. It is
understood and agreed that, after giving effect to the Eighth Amendment to Term
Loan Agreement effective as of the Amendment No. 8 Effective Date (the “Eighth
Amendment”), based on the Compliance Certificate delivered with respect to the
March 31, 2020 test date, the Borrower and the Parent Guarantor were in
compliance with Section 10.1(f) as set forth herein, and no Default or Event of
Default under Section 10.1(f) shall be deemed to have occurred based on the
ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense as of the
March 31, 2020 test date, and to the extent any Event of Default previously
existed as a result of a breach of such ratio under this Agreement prior to
giving effect to the Eighth Amendment, such Default or Event of Default is
expressly waived in writing in accordance with the terms of this Section.

 



- 145 - 

 

 

(f)            Technical Amendments. Notwithstanding anything to the contrary in
this Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders. Any
such amendment shall become effective without any further action or consent of
any of other party to this Agreement. Notwithstanding anything to the contrary
in this Section 13.7, the Administrative Agent and the Borrower may, without the
consent of any Lender, (x) enter into amendments or modifications to this
Agreement or any of the other Loan Documents or (y) enter into additional Loan
Documents, in each case, as the Administrative Agent reasonably deems
appropriate in order to implement any Benchmark Replacement or otherwise
effectuate the terms of Exhibit J in accordance with the terms of Exhibit J.

 

(g)            Release of Collateral. The Lenders hereby irrevocably authorize
the Administrative Agent and the Collateral Agent, as applicable, and the
Administrative Agent shall, or shall cause the Collateral Agent, as applicable,
release any Liens granted to the Administrative Agent or the Collateral Agent,
as applicable, by a Loan Party on any Collateral, any Covenant Relief Collateral
(i) on the date on which all of the Obligations have been indefeasibly paid and
performed in full (other than (1) contingent indemnification obligations that
have not been asserted and (2) to the extent arrangements reasonably
satisfactory to a Specified Derivatives Provider under a Specified Derivatives
Contract have been entered into, Specified Derivatives Obligations under such
Specified Derivatives Contract), (ii) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Section 11.2, (iii) upon
the occurrence of a Collateral Release Date in accordance with the terms and
conditions of Sections 8.14 and 8.15 or upon the occurrence of the Covenant
Relief Pledged Collateral Release Date in accordance with the terms and
conditions of Section 8.16, or (iv) to the extent provided for in the Covenant
Relief Intercreditor Agreement. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Loan Party in respect of)
all interests retained by any Loan Party, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral so long as a
Collateral Period is then in effect. The Administrative Agent agrees, and is
hereby authorized by the Lenders, promptly after the Borrower requests and at
the Borrower’s sole cost and expense, to furnish (and to cause the Collateral
Agent, as applicable, to furnish) to the Borrower any release, termination or
other agreement or document evidencing the foregoing release as may be
reasonably requested by the Borrower, and which release, termination or other
agreement or document shall be in form and substance reasonably acceptable to
the Administrative Agent, and to deliver to the Borrower any portion of such
Collateral or the Covenant Relief Collateral so released that is in the
Administrative Agent’s or the Collateral Agent’s possession, as applicable.

 



- 146 - 

 

 

Section 13.8      Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. The Administrative Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Loan Parties, their stockholders and partners  and/or their
Affiliates. No Lender Party shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender Party to any Lender, the Borrower, any
Subsidiary or any other Loan Party. No Lender Party undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 13.9      Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender agrees that it shall not disclose and treat confidentially all
non-public information furnished by the Borrower or on its behalf pursuant to
the requirements of this Agreement or otherwise in connection with any requested
amendment, waiver or modification of the Loan Documents but in any event may
make disclosure: (a) to any of their respective Affiliates (provided any such
Affiliate shall agree to keep such information confidential in accordance with
the terms of this Section or terms at least as restrictive as the terms of this
Section); (b) as reasonably requested by any bona fide Assignee, Participant or
other permitted transferee in connection with the contemplated transfer of any
Commitment, Loan or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) to any actual or prospective counterparty (or its
advisors) to any swap or derivatives transaction relating to the Borrower and
its obligations (provided they shall agree to keep such information confidential
in accordance with the terms of this Section); (d) as required or requested by
any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings or as otherwise required by
Applicable Law (in which case, such Person shall, to the extent permitted by
law, inform the Borrower promptly in advance thereof); (e) to the Administrative
Agent’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information
and are or have been advised of their obligation to keep information of this
type confidential); (f) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent or the Lenders (or
Specified Derivatives Provider) of rights hereunder or under any of the other
Loan Documents (or under any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Documents (or any Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (g) to the
extent such information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (h) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (i) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (j) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loan Documents; (k) to any other party hereto; and (l) with
the consent of the Borrower. Notwithstanding the foregoing, the Administrative
Agent and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from the Borrower, any other Loan
Party, any other Subsidiary or Affiliate relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate.

 



- 147 - 

 

 

Section 13.10      Indemnification.

 

(a)            Each of the Parent Guarantor and the Borrower shall and hereby
agrees to indemnify, defend and hold harmless the Administrative Agent, any
Affiliate of the Administrative Agent, each of the Lenders and their respective
Related Parties (each referred to herein as an “Indemnified Party”) from and
against any and all of the following (collectively, the “Indemnified Costs”):
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable and documented out-of-pocket fees and
disbursements of one primary counsel to the Indemnified Parties, one specialty
counsel to the Indemnified Parties in each relevant specialty, one local counsel
to the Indemnified Parties in each relevant local jurisdiction, in each case
selected by the Administrative Agent, and in the case of an actual or perceived
conflict of interest, one additional counsel to the affected Indemnified Parties
that are similarly situated in each relevant jurisdiction, incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.10 or 5.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of the Loan;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loan;
(iv) the Administrative Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Administrative Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by OFAC; (x) the presence of any
Hazardous Materials in, on, under or around any of the Properties; or (xi) any
violation or non-compliance by the Parent Guarantor, the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Parent Guarantor, the Borrower or their Subsidiaries (or its
respective properties) to be in compliance with such Environmental Laws;
provided, however, that neither the Parent Guarantor nor the Borrower shall be
obligated to indemnify any Indemnified Party for (I) any acts or omissions of
such Indemnified Party in connection with matters described in this subsection
to the extent arising from the gross negligence, bad faith or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment, (II) amounts in respect of taxes, deductions,
withholdings or other governmental charges excluded from the definition of
“Taxes” pursuant to Section 3.10(a), (III) Indemnified Costs to the extent
arising directly out of or resulting directly from claims of one or more
Indemnified Parties against another Indemnified Party (except in connection with
claims or disputes (x) relating to whether conditions to any Credit Event have
been satisfied or (y) with respect to a Defaulting Lender or the determination
of whether a Lender is a Defaulting Lender), (IV) a material breach by such
Indemnified Party of its obligations under the Loan Documents, as determined by
a court of competent jurisdiction in a final, non-appealable judgment, and
(V) yield maintenance matters to the extent otherwise addressed in Section 5.1.

 



- 148 - 

 

 

(b)            The Parent Guarantor’s and the Borrower’s indemnification
obligations under this Section shall apply to all Indemnity Proceedings arising
out of, or related to, the foregoing whether or not an Indemnified Party is a
named party in such Indemnity Proceeding. In this connection, this
indemnification shall cover all costs and expenses of any Indemnified Party in
connection with any deposition of any Indemnified Party or compliance with any
subpoena (including any subpoena requesting the production of documents). This
indemnification shall, among other things, apply to any Indemnity Proceeding
commenced by other creditors of the Parent Guarantor or the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Parent Guarantor or the Borrower), any
account debtor of the Borrower or any Subsidiary or by any Governmental
Authority.

 

(c)            This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)            All out of pocket fees and expenses of, and all amounts paid to
third persons by, an Indemnified Party shall be advanced by the Parent Guarantor
and the Borrower at the request of such Indemnified Party notwithstanding any
claim or assertion by the Parent Guarantor and the Borrower that such
Indemnified Party is not entitled to indemnification hereunder upon receipt of
an undertaking by such Indemnified Party that such Indemnified Party will
reimburse the Borrower if it is actually and finally determined by a court of
competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.

 



- 149 - 

 

 

(e)            An Indemnified Party may conduct its own investigation and
defense of, and may formulate its own strategy with respect to, any Indemnity
Proceeding covered by this Section and, as provided above, all costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Parent
Guarantor and the Borrower. No action taken by legal counsel chosen by an
Indemnified Party in investigating or defending against any such Indemnity
Proceeding shall vitiate or in any way impair the obligations and duties of the
Borrower hereunder to indemnify and hold harmless each such Indemnified Party;
provided, however, that (i) if the Parent Guarantor and the Borrower are
required to indemnify an Indemnified Party pursuant hereto and (ii) the Parent
Guarantor and the Borrower have provided evidence reasonably satisfactory to
such Indemnified Party that the Parent Guarantor and the Borrower have the
financial wherewithal to reimburse such Indemnified Party for any amount paid by
such Indemnified Party with respect to such Indemnity Proceeding, such
Indemnified Party shall not settle or compromise any such Indemnity Proceeding
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed).

 

(f)            If and to the extent that the obligations of the Parent Guarantor
and the Borrower hereunder are unenforceable for any reason, each of the Parent
Guarantor and the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
Applicable Law.

 

(g)            The Parent Guarantor’s and the Borrower’s obligations hereunder
shall survive any termination of this Agreement and the other Loan Documents and
the payment in full in cash of the Obligations, and are in addition to, and not
in substitution of, any of the other obligations set forth in this Agreement or
any other Loan Document to which it is a party.

 

Section 13.11      Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b)  none of
the Lenders is obligated any longer under this Agreement to make any Loan and
(c) all Obligations (other than obligations which survive as hereafter provided
in this Section 13.11 and contingent indemnification obligations that have not
been asserted) have been paid and satisfied in full, this Agreement shall
terminate. Promptly following such termination, each Lender shall promptly
return to the Borrower any Note issued to such Lender. The provisions of
Sections 3.10, 5.1, 5.4 and 13.5, the indemnities to which the Administrative
Agent and the Lenders are entitled under Sections 12.6, 13.2, 13.10 and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. Upon the Borrower’s request, the
Administrative Agent agrees to deliver to the Borrower, at the Borrower’s sole
cost and expense, written confirmation of the foregoing termination.

 

Section 13.12      Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 



- 150 - 

 

 

Section 13.13      GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.14      Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

Section 13.15      Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Section 13.16      Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.17      Limitation of Liability.

 

None of the Administrative Agent or any Lender, or any of their respective
Related Parties shall have any liability with respect to, and the Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential or punitive damages suffered
or incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letter,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents. The Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent or any Lender or any of the Administrative Agent’s or any
Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter, or any of the transactions contemplated by this Agreement or financed
hereby.

 



- 151 - 

 

 

Section 13.18      Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

 

Section 13.19      Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 13.20      Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.21      Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 



- 152 - 

 

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 13.22      Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Derivatives Contracts or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 



- 153 - 

 

 

[SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]

 





 

 

 

SCHEDULE I

 

LENDERS AND COMMITMENTS

 

Lenders    Commitment   Wells Fargo Bank, National Association   $ 41,250,000  
PNC Bank, National Association   $ 41,250,000   Capital One, N.A.   $ 41,250,000
  BBVA USA   $ 20,625,000   Regions Bank   $ 30,000,000   Royal Bank of Canada  
$ 20,000,000   Truist Bank (f/ka Branch Banking and Trust Company)   $
10,000,000   Raymond James Bank, N.A.   $ 20,625,000             Total
Commitments   $ 225,000,000  

 





 

 

SCHEDULE II

 

PREPAYMENT WATERFALL

 

For purposes of this Schedule II, the capitalized terms “Revolving Credit
Commitments, “Revolving Credit Loans” and “Outstanding Amount” shall have the
meanings given to such terms in the Revolving Credit Agreement.

 

Mandatory Prepayment Application of Proceeds Section 2.8(iv)(B) with respect to
Net Proceeds of Equity Issuances

·  To the extent the Outstanding Amount of Revolving Credit Loans is zero: 100%
of Net Proceeds go to the Borrower.  

 

·   To the extent the Outstanding Amount of Revolving Credit Loans is greater
than zero: Borrower shall elect either (i) to use 100% of Net Proceeds (or any
portion thereof) to make an acquisition or investment pursuant to
Section 10.12(b)(vii) or (ii) to apply the funds (or any portion not used
pursuant to the preceding clause (i)) as a prepayment of the outstanding
principal balance of the Revolving Credit Loans in accordance with the Equity
Issuance Repayment Waterfall.

 

“Equity Issuance Repayment Waterfall” shall mean the application of Net Proceeds
of an Equity Issuance (i) first, to the outstanding principal balance of the
Revolving Credit Loans (without any associated reduction of the Revolving Credit
Commitments) in an amount required to reduce the outstanding principal balance
of the Revolving Credit Loans to $200,000,000, if applicable, (ii) second, to
the Borrower in an amount equal to 25% of the remaining Net Proceeds following
the prepayment of the Revolving Credit Loans, if any, pursuant to the foregoing
clause (i), (iii) third, to the outstanding principal balance of the Revolving
Credit Loans (without any associated reduction of the Revolving Credit
Commitments) until fully repaid, and (iv) fourth, to the Borrower.  

Section 2.8(iv)(A) with respect to Net Proceeds of unsecured
Indebtedness  (including any exercise of the “accordion” feature in Section 2.16
of the Revolving Credit Agreement or Section 2.16 of the Capital One Term Loan
Agreement)   100% of Net Proceeds shall be applied in accordance with the BB
Property Payment Waterfall (defined below). Section 2.8(iv)(A) with respect to
Net Proceeds of Indebtedness secured by a Lien on non-Borrowing Base Properties
or other assets (other than Borrowing Base Properties)

100% of Net Proceeds shall be applied in accordance with the General Repayment
Waterfall.

 

“General Repayment Waterfall” shall mean the application of Net Proceeds
(i) first, to the outstanding principal balance of the Revolving Credit Loans
(without any associated reduction of the Revolving Credit Commitments) in an
amount required to reduce the outstanding principal balance of the Revolving
Credit Loans to $200,000,000, if applicable, (ii) second, to the Borrower in an
amount equal to 25% of the remaining Net Proceeds following the prepayment of
the Revolving Credit Loans, if any, pursuant to the foregoing clause (i),
(iii) third, to the outstanding principal balance of the Revolving Credit Loans
(without any associated reduction of the Revolving Credit Commitments) until
fully repaid, (iv) fourth, ratably to the Loan and the Pari Passu Debt (other
than the Revolving Credit Loans) based on the outstanding principal amount of
the Loan and the Pari Passu Debt (other than the Revolving Credit Loans) until
fully repaid, and (v) fifth, to Borrower.  

Section 2.8(iv)(C) with respect Net Proceeds of Asset Dispositions of Borrowing
Base Properties 100% of Net Proceeds shall be applied (i) first, ratably to the
outstanding principal balance of the Loan and the Pari Passu Debt (other than
the Revolving Credit Loans) based on the outstanding principal amount of each of
the Loan and the Pari Passu Debt (other than the Revolving Credit Loans) until
fully paid, (ii) second, to the outstanding principal amount of the Revolving
Credit Loans (without any associated reduction of Revolving Credit Commitments)
until fully paid and (iii) third, to the Borrower (the “BB Property Prepayment
Waterfall”).   Section 2.8(iv)(C) with respect to Asset Dispositions of
non-Borrowing Base Properties 100% of Net Proceeds shall be applied in
accordance with the General Repayment Waterfall.   Section 2.8(iv)(C) with
respect to Net Proceeds of Casualty and Insurance Events relating to Borrowing
Base Properties

To the extent Borrower elects not to use such Net Proceeds to repair or rebuild
in accordance with Section 2.8(iv)(C):

 

100% of Net Proceeds shall be applied in accordance with the BB Property
Prepayment Waterfall.  

Section 2.8(iv)(C) with respect to Net Proceeds of Casualty and Insurance Events
not relating to Borrowing Base Properties

To the extent Borrower elects not to use such Net Proceeds to repair or rebuild
in accordance with Section 2.8(iv)(C):

 

100% of Net Proceeds shall be applied in accordance with the General Repayment
Waterfall.  

Section 2.8(iv)(C) with respect to Net Proceeds of all other Asset Dispositions
not relating to Borrowing Base Properties or non-Borrowing Base Properties 100%
of Net Proceeds shall be applied in accordance with the General Repayment
Waterfall.  

 



 



 

exhibit a

 

form of assignment and assumption agreement

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] 3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Loan, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:________________________________         
________________________________ 

  [Assignor [is] [is not] a Defaulting Lender]

 

 



 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1

 



 

2.Assignee[s]: ______________________________        
______________________________



 

 [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
     3.Borrower(s): RLJ Lodging Trust, L.P.

 

4.Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Term Loan Agreement

 

5.Term Loan Agreement: The $225,000,000 Term Loan Agreement dated as of
November 20, 2012 among RLJ Lodging Trust, L.P., RLJ Lodging Trust, the Lenders
parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other agents parties thereto, as amended, restated, supplemented
or otherwise modified from time to time

 

6.          Assigned Interest[s]:

 

Assignor[s]5 Assignee[s]6 Aggregate
Amount of
Loans for all
Lenders Amount of
Loans
Assigned8 Percentage
Assigned of
Loans7 CUSIP
Number     $ $ %       $ $ %       $ $ %  

 

[7.          Trade Date:            ______________]8

 

[Page break]

 

 



 

5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

8 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 



A-2

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

  ASSIGNOR[S]9   [NAME OF ASSIGNOR]           By:     Name:   Title:       [NAME
OF ASSIGNOR]       By:     Name:   Title:       ASSIGNEE[S]10   [NAME OF
ASSIGNEE]       By:     Name:   Title:       [NAME OF ASSIGNEE]       By:    
Name:   Title:

 



 

 

9  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-3

 



 

[Consented to and]11 Accepted:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent   By:     Name: Title:   [Consented to:]12   [NAME OF
RELEVANT PARTY]   By:     Name: Title:

 



 

 

11 To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

12 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement. See Section 13.6 of Term Loan
Agreement.

 



A-4 

 

 

ANNEX 1

 

RLJ LODGING TRUST, L.P.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.              Representations and Warranties.

 

1.1            Assignor[s]. [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender13; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Term Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an Eligible Assignee as defined in the
Term Loan Agreement (subject to such consents, if any, as may be required under
such definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Term Loan Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 



 

 13 Complete as applicable.

 



A-5 

 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6 

 



 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

____________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent

Commercial Real Estate Loan Services

600 South 4th St., 8th Floor,

Minneapolis, MN 55415

Telephone: (612) 667-1098

Attn: Marsha Rouch

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

1.Pursuant to Section 2.1(b) of the Term Loan Agreement, the Borrower hereby
requests that the Lenders make a Loan to the Borrower in an aggregate principal
amount equal to $___________________.

 

2.The Borrower requests that such Loan be made available to the Borrower on
____________, 20___.

 

3.The Borrower hereby requests that the requested Loan be of the following Type:

 

[Check one box only]

 

žBase Rate Loans



žLIBOR Daily Loans



žLIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

ž     1 month

ž     3 months

ž     6 months

 

4.The proceeds of this borrowing of the Loan will be used for purposes that are
consistent with the terms of Sections 8.8 and 10.11 of the Term Loan Agreement.

 



B-1

 

 

5.The Borrower requests that the proceeds of this borrowing of the Loan be made
available to the Borrower by _____________________.

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loan and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and no violation of the limits described in Section 2.15. would occur
after giving effect thereto, and (b) the representations and warranties made or
deemed made by the Parent Guarantor, the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects), except to the extent (x) that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Loan contained in Article VI. of the Term Loan Agreement
will have been satisfied (or waived in accordance with the applicable provisions
of the Loan Documents) at the time such Loan is made (it being understood that
the Borrower makes no representation as to whether any condition that by its
terms is subject to the satisfaction of the Administrative Agent has been
satisfied).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

  RLJ Lodging Trust, L.P.                 By: RLJ Lodging Trust, its sole
general partner                   By:           Name:           Title:    

 



B-2

 

 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

____________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent

Commercial Real Estate Loan Services

600 South 4th St., 8th Floor,

Minneapolis, MN 55415

Telephone: (612) 667-1098

Attn: Marsha Rouch

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.9 of the Term Loan Agreement, the Borrower hereby requests
a Continuation of a borrowing of LIBOR Loans under the Term Loan Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by such Section of the Term Loan Agreement:

 

1.The proposed date of such Continuation is ____________, 20___.

 

2.The aggregate principal amount of the LIBOR Loans subject to the requested
Continuation is $________________________ and was originally borrowed by the
Borrower on ____________, 20___.

 

3.The portion of such principal amount subject to such Continuation is
$__________________________.

 

4.The current Interest Period for each of the LIBOR Loans subject to such
Continuation ends on ________________, 20___.

 



C-1

 

 

5.The duration of the new Interest Period for each such Loans or portion thereof
subject to such Continuation is:

 

[Check one box only]

ž     1 month

ž     3 months

ž     6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 



  RLJ Lodging Trust, L.P.                 By: RLJ Lodging Trust, its sole
general partner                   By:           Name:           Title:    

 



C-2

 

 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

____________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent

Commercial Real Estate Loan Services

600 South 4th St., 8th Floor,

Minneapolis, MN 55415

Telephone: (612) 667-1098

Attn: Marsha Rouch

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.10 of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Agreement:

 

1.The proposed date of such Conversion is ______________, 20___.

 

2.The Loans to be Converted pursuant hereto are currently:

 

[Check one box only]

ž     Base Rate Loans

ž     LIBOR Daily Loans

ž     LIBOR Loans

 

3.The aggregate principal amount of the Loans subject to the requested
Conversion is $_____________________ and was originally borrowed by the Borrower
on ____________, 20___.

 

4.The portion of such principal amount subject to such Conversion is
$___________________.

 



D-1

 

 

5.The amount of such Loans to be so Converted is to be converted into Loans of
the following Type:

 

[Check one box only]

 

žBase Rate Loans



žLIBOR Daily Loans



žLIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

ž     1 month

ž     3 months

ž     6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist
(provided the certification under this clause shall not be made in connection
with the Conversion of a LIBOR Loan into a Base Rate Loan).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 



  RLJ Lodging Trust, L.P.                 By: RLJ Lodging Trust, its sole
general partner                   By:           Name:           Title:    

 



D-2

 

 

EXHIBIT E

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of November 20, 2012, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement (as defined below) (all of
the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) Wells Fargo Bank, National
Association, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P.
(the “Borrower”), RLJ Lodging Trust (which is one of the “Guarantors”), the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, (b) the Lenders and (c) the Specified Derivatives Providers (each
individually, a “Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and from
the Specified Derivatives Providers under the Specified Derivatives Contracts
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 



E-1

 

 

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower or any other Loan Party to the Administrative Agent or any other
Guarantied Party under or in connection with the Term Loan Agreement or any
other Loan Document, including without limitation, the repayment of all
principal of the Loan, and the payment of all interest, fees, charges,
reasonable attorneys’ fees and other amounts payable to the Administrative Agent
or any other Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations; (c) all other Obligations; (d) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing, and (e) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any of the other
Guarantied Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder.

 

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor: (a) to pursue any right or remedy the Guarantied Parties
may have against the Borrower, any other Loan Party or any other Person or
commence any suit or other proceeding against the Borrower, any other Loan Party
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Loan Party or any other
Person; or (c) to make demand of the Borrower, any other Loan Party or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Administrative Agent or any other Guarantied Party which may secure
any of the Guarantied Obligations.

 

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20, including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)            (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Term Loan Agreement, any other Loan Document, any Specified
Derivatives Contract, or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Term Loan Agreement, any of the other Loan
Documents, , any Specified Derivatives Contract, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 



E-2

 

 

(b)           any lack of validity or enforceability of the Term Loan Agreement,
any of the other Loan Documents, any Specified Derivatives Contract, or any
other document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(c)           any furnishing to the Administrative Agent or the other Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against any Loan Party or any other person to recover payments
made under this Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral securing in any way any of the Guarantied Obligations;

 

(h)           any application of sums paid by the Borrower, any other Loan Party
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any of the other Guarantied Parties;

 

(k)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, Specified Derivatives Contract or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect; or

 

(m)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 



E-3

 

 

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Term Loan Agreement, any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

 

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Parent Guarantor or the Borrower with respect to or
in any way relating to such Guarantor in the Term Loan Agreement and the other
Loan Documents, as if the same were set forth herein in full.

 

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Parent Guarantor or the Borrower is to cause such Guarantor to comply under
the terms of the Term Loan Agreement or any of the other Loan Documents.

 

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

 

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
other Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Term Loan Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

 



E-4

 

 

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Term Loan Agreement or to be held by the Administrative
Agent as collateral security for any Guarantied Obligations existing.

 

Section 11. Payments Free and Clear. Section 3.10. of the Term Loan Agreement
shall be applicable, mutatis mutandis, to all payments required to be made by
any Guarantor under this Guaranty.

 

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, subject to
Section 13.4. of the Term Loan Agreement, each Guarantor hereby authorizes each
Guarantied Party, each Affiliate of a Guarantied Party and each Participant, at
any time while an Event of Default exists, without any prior notice to such
Guarantor or to any other Person, any such notice being hereby expressly waived,
but in the case of a Guarantied Party (other than the Administrative Agent), an
Affiliate of a Guarantied Party (other than the Administrative Agent) or a
Participant, subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the other Guarantied Parties
that all obligations and liabilities of any other Loan Party to such Guarantor
of whatever description, including without limitation, all intercompany
receivables of such Guarantor from any other Loan Party (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations. During the continuance of an Event of Default, no
Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from any Loan Party on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

 



E-5

 

 

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Administrative Agent and the other Guarantied Parties that would not otherwise
be available to such Person under the Avoidance Provisions.

 

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the other Guarantied Parties shall have any
duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17. Waiver of jury trial.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER
GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER GUARANTIED PARTIES, THE
ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 



E-6

 

 

(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH OTHER
GUARANTIED PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE
GUARANTIED PARTIES, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH OF THE GUARANTORS HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT
ITS ADDRESS FOR NOTICES PROVIDED HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 



E-7

 

 

Section 20. Termination. This Guaranty shall remain in full force with respect
to each Guarantor until the earliest of the (x) the date on which all of the
Guarantied Obligations have been indefeasibly paid and performed in full (other
than (1) contingent indemnification obligations that have not been asserted and
(2) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Term Loan Agreement, at which
point this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with Section 8.14. or Section 8.15. of
the Term Loan Agreement, as applicable, by the Borrower or any such Guarantor to
evidence such termination or release, at the Borrower’s or such Guarantor’s sole
cost and expense.

 

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other the Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Term Loan Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 13.9. of the Term Loan Agreement, each Guarantor hereby
consents to the delivery by the Administrative Agent or any other Guarantied
Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

 

Section 22. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.

 

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17 of the Term Loan Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14. or Section 8.15. of the Term Loan Agreement, as applicable, and
any Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14. of the Term Loan Agreement.

 



E-8

 

 

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Term Loan
Agreement or Specified Derivatives Contract, as applicable, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if mailed, upon the first to occur of receipt or the
expiration of 3 days after the deposit in the United States Postal Service mail,
postage prepaid and addressed to the address of a Guarantor or Guarantied Party
at the addresses specified; (ii) if telecopied or sent by electronic mail, when
transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of immediately preceding clauses
(i) through (iii), non-receipt of which the sending party was not notified or as
the result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

 

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the other Guarantied Parties, nor any of their respective Related Parties, shall
have any liability with respect to, and each Guarantor hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by this Guaranty, the Term Loan Agreement or any of
the other Loan Documents, or any Specified Derivatives Contract. Each Guarantor
hereby waives, releases, and agrees not to sue the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties, for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Term Loan Agreement or any of the other Loan
Documents, any Specified Derivatives Contract or any of the transactions
contemplated by Term Loan Agreement or financed thereby.

 

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Term Loan Agreement.

 

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full, and
none of the Guarantors shall exercise any right or remedy under this
Section against any other Guarantor until such Guarantied Obligations have been
indefeasibly paid and performed in full. Subject to Section 10. of this
Guaranty, this Section shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
Applicable Law against any other Loan Party in respect of any payment of
Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 



E-9

 

 

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20. hereof. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32. Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Guaranty or any document or instrument delivered in connection
herewith or otherwise, and notwithstanding the fact that DBT Met Hotel Venture,
LP (“DBT LP”) and Knickerbocker Holding Partnership, L.P. (“Knickerbocker LP”)
may be limited partnerships, by its acceptance of the benefits of this Guaranty,
the Administrative Agent and each of the Guarantied Parties acknowledge and
agree that no Non-Recourse Party has any obligation hereunder and that no
recourse shall be had hereunder or under any document or instrument delivered in
connection herewith, or for any claim based on, in respect of, or by reason of,
such obligations or their creation, against, and no personal liability shall
attach to, any Non-Recourse Party, through the Administrative Agent or the
Guarantied Parties or otherwise, whether by or through attempted piercing of the
corporate veil, by or through a claim by or on behalf of the Administrative
Agent or the Guarantied Parties against any Non-Recourse Party, by the
enforcement of any assessment, by any legal or equity proceeding, by virtue of
any applicable law, or otherwise. For the avoidance of doubt, Knickerbocker LP
is not a Guarantor as of the Amendment No. 7 Effective Date.

 

For purposes of this Section 32, “Non-Recourse Party” means any former, current
and future equity holders, controlling persons, directors, officers, employees,
agents, affiliates, or general or limited partners of either (i) DBT LP
(including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates) or (ii) Knickerbocker LP
(including without limitation, HH Knickerbocker Owner, L.P., a Delaware limited
partnership, and its successors and affiliates), other than any Guarantor.

 

Section 33. Definitions. (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 



E-10

 

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 



E-11

 

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

[Signature on Next Page]

 



E-12

 

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

  GUARANTORS:       RLJ LODGING TRUST,   a Maryland real estate investment trust
      By:       Name:     Title:    

 

  [SUBSIDIARY GUARANTORS]         By:       Name:       Title:    

 

  Address for Notices for all Guarantors:       c/o RLJ Lodging Trust   3
Bethesda Center   Suite 1000   Bethesda, MD 20814



  Attn:    



  Telecopy Number:       Telephone Number:  

 



E-13

 

 

 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of ____________, 20__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
(a) Wells Fargo Bank, National Association, in its capacity as Administrative
Agent (the “Administrative Agent”) for its benefit and the benefit of the other
Guarantied Parties (as defined in the Guaranty referred to below) under that
certain Term Loan Agreement dated as of November 20, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among RLJ Lodging Trust, L.P. (the “Borrower”), RLJ Lodging
Trust, the financial institutions party thereto and their assignees under
Section 13.6 thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, and (b) the Lenders (the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement
and/or any Loan Document;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the New Guarantor is owned and controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the other Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrower under the Term Loan
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, the New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of November 20, 2012 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties, and
assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:

 



E-14 

 

 

(a)            irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)            makes to the Administrative Agent and the other Guarantied
Parties as of the date hereof each of the representations and warranties
contained in Section 5. of the Guaranty and agrees to be bound by each of the
covenants contained in Section 6. of the Guaranty; and

 

(c)            consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Term Loan
Agreement.

 

[Signatures on Next Page]

 



E-15 

 

 

     IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement
to be duly executed and delivered by its duly authorized officers as of the date
first written above.

 

  [NEW GUARANTOR]       By:       Name:       Title:                    Address
for Notices:       c/o RLJ Lodging Trust   3 Bethesda Center   Suite 1000  
Bethesda, MD 20814



  Attn:
                                                                                                                              



  Telecopy Number:
                                                                                                      



  Telephone Number:
                                                                                                           

 

Accepted:       Wells Fargo Bank, National Association, as Administrative Agent
      By:       Name:     Title:  

 



E-16 

 

 

EXHIBIT F

 

FORM OF NOTE

 

$[_______________] [_____________, 20__]

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally promises to pay to the order of ____________________ (the
“Lender”) or its registered assigns, in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) at Wells Fargo
Bank, National Association, 600 South 4th St., 8th Floor, Minneapolis, MN 55415,
or at such other address as may be specified in writing by the Administrative
Agent to the Borrower, the principal sum of ________________ AND ____/100
DOLLARS ($____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loan made by the Lender to the Borrower under the
Term Loan Agreement (as herein defined)), on the dates and in the principal
amounts provided in the Term Loan Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Term Loan Agreement.

 

The date and amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Term Loan Agreement or hereunder.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among the Borrower, RLJ Lodging
Trust, the financial institutions party thereto and their assignees under
Section 13.6 thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, and is subject to, and is entitled to, all the provisions and
benefits thereof. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Term Loan Agreement.

 

The Term Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 13.6 of the Term Loan Agreement, this Note may
not be assigned by the Lender to any Person.

 



F-1 

 

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising rights hereunder on the part
of the holder hereof shall operate as waiver of such rights

 

[This Note is given in replacement of the Term Loan Note dated __________ ____,
20__, in the original principal amount of $____________ previously delivered to
the Lender under the Term Loan Agreement (the “Original Note”). THIS NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE ORIGINAL NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first written above.

 

  RLJ Lodging Trust, L.P.       By: RLJ Lodging Trust, its sole general partner
        By:         Name:         Title:  

 



F-2 

 

 

LOAN SCHEDULE

 

This Note evidences a Loan made under the within-described Term Loan Agreement
to the Borrower, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:

 

  Date of Loan    Principal
Amount of Loan    Amount Paid
or Prepaid    Unpaid Principal
Amount    Notation Made
By

 



F-3 

 

 

EXHIBIT G

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

 

Borrower: RLJ Lodging Trust, L.P.

 

 

Administrative Agent : Wells Fargo Bank, National Association.

 

 

Loan: Loan numbers 1008459 made pursuant to that certain Term Loan Agreement
dated as of November 20, 2012, among Borrower, Administrative Agent, RLJ Lodging
Trust, and the Lenders party thereto, as amended from time to time (the “Term
Loan Agreement”)

 

 

Effective Date:

 

 

Check applicable box:

 

¨ New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

¨ Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

 

 

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

(2)to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

(3)to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication or telephonic
request pursuant to Section 2.4(b) of the Term Loan Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 



G-1 

 

 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

 

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

  Individual’s Name Title 1.     2.     3.    

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, National Association must specify
the amount and applicable account. Each account included in any such
Disbursement Request must be listed below.

 

Name on Deposit Account: Wells Fargo Bank, National Association Deposit Account
Number: Further Credit Information/Instructions:

 



G-2 

 

 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination Subsequent
Disbursement Authorizers: Administrative Agent is authorized to accept one or
more Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”):     Individual’s Name Title 1.  
  2.     3.    

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

Permitted Wire Transfers:  Disbursement Requests for Subsequent
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Subsequent
Disbursement Exhibit. All wire instructions must contain the information
specified on the  Subsequent Disbursement Exhibit.   Names of Receiving Parties
for Subsequent Disbursements (may include as many parties as needed; wire
instructions for each Receiving Party must be attached as the Subsequent
Disbursement Exhibit) 1.   2.   3.  

 

 

Direct Deposit: Disbursement Requests for Subsequent Disbursement(s) to be
deposited into an account at Wells Fargo Bank, National Association must specify
the amount and applicable account. Each account included in any such
Disbursement Request must be listed below.

 

Name on Deposit Account: Wells Fargo Bank, National Association Deposit Account
Number: Further Credit Information/Instructions:

 



G-3 

 

 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Restricted Account Disbursements

 

Permitted Account Disbursement Authorizers: Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse Loan
proceeds after the date of the Loan origination/closing and to initiate
Disbursements in connection therewith (each, a “Restricted Account
Disbursement”):

 

  Individual’s Name Title 1.     2.     3.    

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

 

Permitted Wire Transfers: Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party. Each Receiving Party included in any such Disbursement Request
must be listed below. Administrative Agent is authorized to use the wire
instructions that have been provided directly to Lender by the Receiving Party
or Borrower and attached as the Restricted Account Disbursement Exhibit. All
wire instructions must contain the information specified on the Restricted
Account Disbursement Exhibit.

 

  Names of Receiving Parties for Restricted Account Disbursements (may include
as many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit) 1.   2.   3.  

 

 

Direct Deposit: Disbursement Requests for Restricted Account Disbursements to be
deposited into an account at Wells Fargo Bank, National Association must specify
the amount and applicable account. Each account included in any such
Disbursement Request must be listed below.

 

Name on Deposit Account: Wells Fargo Bank, National Association Deposit Account
Number: Further Credit Information/Instructions:

 



G-4 

 

 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

  BORROWERS:           RLJ LODGING TRUST, L.P., a Delaware limited partnership  
        By: RLJ Lodging Trust, a Maryland real estate investment trust, its sole
general partner             By:           Name:         Title:

 



G-5 

 

 

 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions. The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

 

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

 

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

“Restricted Account” means an account at Wells Fargo Bank, National Association
associated with the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Term Loan Agreement,
the Administrative Agent must receive Disbursement Requests in writing and no
verbal requests will be accepted. Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Administrative Agent’s customer verification
procedures. Administrative Agent is only responsible for making a good faith
effort to execute each Disbursement Request and may use agents of its choice to
execute Disbursement Requests. Funds disbursed pursuant to a Disbursement
Request may be transmitted directly to the Receiving Bank, or indirectly to the
Receiving Bank through another bank, government agency, or other third party
that Administrative Agent considers to be reasonable. Administrative Agent will,
in its sole discretion, determine the funds transfer system and the means by
which each Disbursement will be made. Administrative Agent may delay or refuse
to accept a Disbursement Request if the Disbursement would: (i) violate the
terms of this Agreement; (ii) require use of a bank unacceptable to
Administrative Agent or prohibited by government authority; (iii) cause
Administrative Agent to violate any Federal Reserve or other regulatory risk
control program or guideline; or (iv) otherwise cause Administrative Agent to
violate any applicable law or regulation.

 

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of Administrative Agent and Lenders (other than as a result of the
Administrative Agent’s and Lenders’ own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non appealable
judgment); (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s and Lenders’ control; or (iii) any special,
consequential, indirect or punitive damages, whether or not (A) any claim for
these damages is based on tort or contract or (B) Administrative Agent or
Borrower knew or should have known the likelihood of these damages in any
situation. None of the Administrative Agent or any Lender makes any
representations or warranties other than those expressly made in this Agreement.
IN NO EVENT WILL ADMINISTRATIVE AGENT AND LENDERS BE LIABLE FOR DAMAGES ARISING
DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE
AGENT IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement. If Administrative Agent is
notified that it did not disburse the full amount requested in a Disbursement
Request, Administrative Agent’s sole liability will be to promptly disburse the
amount of the stated deficiency. If Administrative Agent disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 



  G-6  

 

 

CLOSING EXHIBIT

 

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·Transfer/Deposit Funds to (Receiving Party Account Name)

 

·Receiving Party Deposit Account Number

 

·Receiving Bank Name, City and State

 

·Receiving Bank Routing (ABA) Number

 

·Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



  G-7  

 

 

SUBSEQUENT DISBURSEMENT EXHIBIT

 

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·Transfer/Deposit Funds to (Receiving Party Account Name)

 

·Receiving Party Deposit Account Number

 

·Receiving Bank Name, City and State

 

·Receiving Bank Routing (ABA) Number

 

·Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



  G-8  

 

 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

 

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·Transfer/Deposit Funds to (Receiving Party Account Name)

 

·Receiving Party Deposit Account Number

 

·Receiving Bank Name, City and State

 

·Receiving Bank Routing (ABA) Number

 

·Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 





 

 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

_______________, 20___

 

Wells Fargo Bank, National Association, as Administrative Agent

1750 H Street N.W.

Suite 550

Washington, DC 20006

Attn: Mark Monahan

 

Each of the Lenders Party to the Term Loan Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Agreement.

 

Pursuant to Section 9.3 of the Term Loan Agreement, the undersigned, on behalf
of the Borrower in his capacity as an officer of the general partner of the
Borrower and not individually, hereby certifies to the Administrative Agent and
the Lenders as follows:

 

(1)            The undersigned is the _____________________ of the Parent
Guarantor.

 

(2)            I have reviewed the terms of the Term Loan Agreement, and have
made, or caused to be made under my supervision, a review in reasonable detail
of the transactions and the condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

[(3)          After giving pro forma effect to any Subsidiary that has or shall
become a Subsidiary Guarantor in accordance with Section 8.14(a) of the Term
Loan Agreement as of the date hereof, the Unencumbered Asset Value (or during
the Restriction Period, the Revised Unencumbered Asset Value) attributable to
Borrowing Base Properties directly owned in fee simple by, or subject to a
Qualified Ground Lease to, the Borrower and the Guarantors is not less than 90%
of the total Unencumbered Asset Value (or during the Restriction Period, the
Revised Unencumbered Asset Value) as of the last day of the accounting period
covered by the financial statements supporting the calculations set forth on
Schedule I hereto.]1

 

(4)            To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 

 



1 NTD: Include only prior to Investment Grade Release or during a Collateral
Period.

 





H-1

 





 

(5)            The representations and warranties made or deemed made by the
Parent Guarantor, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are true and correct in all material respects
(unless such representation and warranty is qualified by materiality, in which
event such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent (x) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and (y) of
changes in factual circumstances permitted by the Loan Documents.

 

[(6)           Attached hereto as Schedule 1 are reasonably detailed
calculations establishing whether or not the Parent Guarantor and its
Subsidiaries were in compliance with the covenants contained in Section 10.1 of
the Term Loan Agreement.]2

 

[(7)           Attached hereto as Schedule 1 are reasonably detailed
calculations of the financial tests contained in Section 10.1 of the Term Loan
Agreement]3

 

[(8)]         As of the date hereof the Unsecured Indebtedness (including the
Loan but excluding the Existing Unsecured FelCor Bonds) of the Parent Guarantor
and its Subsidiaries on a consolidated basis does not exceed the Unencumbered
Asset Value.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

  RLJ Lodging Trust, L.P.       By: RLJ Lodging Trust, its sole general partner
            By:     Name:                    Title:  

 

 



2       NTD: Include for any accounting period other than any accounting period
occurring during the Covenant Relief Period.

3       NTD: Include for any accounting period during the Covenant Relief
Period.

 



H-2

 

 

Schedule 1

 

[Calculations to be Attached]

 



H-3

 

 

EXHIBIT I-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]               By:       Name:       Title:    

 

Date: ________ __, 20__

 



1-1-1

 

 

EXHIBIT I-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B)of the Internal Revenue Code,
and (iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]               By:       Name:       Title:    

 

Date: ________ __, 20__

 



1-2-1

 

 

EXHIBIT I-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]               By:       Name:       Title:    

 

Date: ________ __, 20__

 



1-3-1

 

 

EXHIBIT I-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

 

Pursuant to the provisions of Section 3.10 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Term Loan Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]               By:       Name:       Title:    

 

Date: ________ __, 20__

 



1-4-1 

 

 

 

EXHIBIT J

 

Benchmark Replacement Provisions

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
the Administrative Agent, the Borrower and the Lenders agree as follows:

 

(a)Benchmark Replacement. Upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as Administrative Agent has not received, by such time, written notice of
objection to such amendment from the Requisite Lenders, provided, however, as
applied to this subsection (a) only and for no other purposes, objection from
the Lender acting as the Administrative Agent is not required for objecting to
the Benchmark Replacement, so long as all the other Lenders objecting to such
Benchmark Replacement otherwise satisfy the Requisite Lender requirements. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date the Requisite Lenders have delivered to Administrative Agent written
notice that such Requisite Lenders accept such amendment. No replacement of
LIBOR with a Benchmark Replacement pursuant to this Exhibit J will occur prior
to the applicable Benchmark Transition Start Date.

 

(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent shall have
the right to make Benchmark Replacement Conforming Changes from time to time in
consultation with the Borrower, and, notwithstanding anything to the contrary
herein or in any other Loan Document, any amendments implementing such Benchmark
Replacement Conforming Changes shall become effective without any further action
or consent of any other party to this Agreement.

 

(c)Notices; Standards for Decisions and Determinations. Administrative Agent
shall promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or the Requisite Lenders pursuant
to this Exhibit J, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, shall be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as to the prior written approval of the Borrower and as otherwise
expressly required pursuant to the provision of this Exhibit J.

 

(d)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, (i) the Borrower may revoke
any request for a borrowing of, Conversion to or Continuation of, LIBOR Loans or
LIBOR Daily Loans to be made, Converted or Continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or Conversion to
Base Rate Loans and (ii) all Loans shall be converted to Base Rate Loans, and
for the duration of the Benchmark Unavailability Period, all Loans shall be Base
Rate Loans.

 







J-1

 

 



(e)Certain Defined Terms. As used in this Agreement, each of the following
capitalized terms has the meaning given to such term below:

 

“Benchmark Replacement” - means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement for LIBOR for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than one-quarter percent (0.25%), the Benchmark
Replacement shall be deemed to be one-quarter percent (0.25%) for the purposes
of this Agreement and the other Loan Documents. Notwithstanding the foregoing,
if the Borrower has delivered a written notice to the Administrative Agent
certifying (i) that all or any portion of the Loan is subject to a Derivatives
Contract providing for a “swap” within the meaning of section 1a(47) of the
Commodity Exchange Act and (ii) that such Derivatives Contract is not subject to
a 0.25% interest rate floor, then the Benchmark Replacement shall not be subject
to a floor of 0.25%.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 



J-2

 

 

“Benchmark Replacement Date” – means the earlier to occur of the following
events with respect to LIBOR:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR;



 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” – means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” – means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Requisite Lenders, as applicable,
by notice to the Borrower, the Administrative Agent (in the case of such notice
by the Requisite Lenders) and the Lenders.

 

“Benchmark Unavailability Period” – means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Agreement or under any other Loan
Document in accordance with the provisions of this Exhibit J and (y) ending at
the time that a Benchmark Replacement has replaced LIBOR for all purposes under
this Agreement or under any other Loan Document in accordance with the
provisions of this Exhibit J.

 



J-3

 

 

“Early Opt-in Election” – means the occurrence of:



 

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Requisite Lenders, to the Administrative Agent (with a copy to the Borrower)
that such Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Exhibit J are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

 

(2)(i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” – means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” – means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” – means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” – means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” – means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.

 

J-4

 



 

EXHIBIT K

 

FORM OF LIQUIDITY COMPLIANCE CERTIFICATE

 

_______________, 20___

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent



1750 H Street N.W.



Suite 550



Washington, DC 20006



Attn: Mark Monahan

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 9.3(b) of the Term Loan Agreement, the undersigned, on
behalf of the Borrower in his capacity as an officer of the general partner of
the Borrower and not individually, hereby certifies to the Administrative Agent,
the Issuing Banks and the Lenders as follows:

 

(1)            The undersigned is the _____________________ of the Parent
Guarantor.

 

(2)            I have reviewed the terms of the Term Loan Agreement, and have
made, or caused to be made under my supervision, a review in reasonable detail
of the transactions and the condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

(3)            To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 

(4)            Attached hereto as Schedule 1 are reasonably detailed
calculations establishing whether or not the Parent Guarantor, the Borrower and
its Subsidiaries were in compliance with the covenant contained in
Section 10.1(d) of the Term Loan Agreement.

 

(5)            The capital expenditures made in reliance on the exceptions set
forth in Section 10.12(d)(iv)(y), Section 10.12(d)(v) and Section 10.12(d)(vii)
during the preceding calendar month, together with capital expenditures made in
reliance thereon prior to such calendar month, [do][do not] exceed $100,000,000.

 

[(6)If the aggregate amount of capital expenditures made in reliance on the
aforementioned sections does exceed $100,000,000, the aggregate amount of cash
and Cash Equivalents of the Parent Guarantor, the Borrower and its Subsidiaries
(other than Excluded Felcor Subsidiaries) as set forth on Schedule 1 attached
hereto is $175,000,000 or greater ].

 



K-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate as of the date first above written.

 





    RLJ Lodging Trust, L.P.           By: RLJ Lodging Trust, its sole general
partner                     By:     Name:     Title:

 



K-2

